Exhibit 10.7

 

Date 27 January 2011

 

 

CLAREMONT SHIPPING CORP.

and

YORKSHIRE SHIPPING CORP.

as joint and several Borrowers

 

 

- and -

 

 

TBS INTERNATIONAL LIMITED

as Guarantor

 

 

- and -

 

 

TBS INTERNATIONAL PUBLIC LIMITED COMPANY

as New Guarantor

 

 

- and -

 

 

CREDIT SUISSE AG

as Lender

 

 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL AGREEMENT

 

--------------------------------------------------------------------------------

 

relating to a facility of US$40,000,000
for m.v. “ARAPAHO BELLE” and m.v. “ONEIDA PRINCESS”

 

 

Watson, Farley & Williams

London

 

--------------------------------------------------------------------------------


 

INDEX

 

Clause

 

 

Page

 

 

1

INTERPRETATION

2

 

 

 

2

AGREEMENT OF THE LENDER

4

 

 

 

3

CONDITIONS PRECEDENT

4

 

 

 

4

CAPITAL INFUSION

6

 

 

 

5

PERMITTED DISCRETIONARY ACTIVITIES

7

 

 

 

6

EXCESS CASH FOR DEBIT AMORTIZATION

7

 

 

 

7

REPRESENTATIONS AND WARRANTIES

8

 

 

 

8

AMENDMENT OF LOAN AGREEMENT, MASTER AGREEMENT AND FINANCE DOCUMENTS

9

 

 

 

9

FURTHER ASSURANCES

10

 

 

 

10

FEES AND EXPENSES

11

 

 

 

11

COMMUNICATIONS

11

 

 

 

12

SUPPLEMENTAL

11

 

 

 

13

LAW AND JURISDICTION

11

 

 

SCHEDULE 1 TBS CREDIT FACILITIES

 

12

 

 

 

SCHEDULE 2 AMENDMENTS TO THE LOAN AGREEMENT

 

13

 

 

 

EXECUTION PAGE

 

20

 

 

 

APPENDIX A FORM OF MORTGAGE ADDENDA

 

21

 

 

 

APPENDIX B FORM OF COLLATERAL GUARANTEE

 

22

 

 

 

APPENDIX C FORM OF COLLATERAL MORTGAGE

 

23

 

 

 

APPENDIX D FORM OF COLLATERAL MULTIPARTY DEED

 

24

 

 

 

APPENDIX E FORM OF INTERCREDITOR DEED

 

25

 

 

 

APPENDIX F SCHEDULE OF CAPITAL EXPENDITURE

 

26

 

 

 

APPENDIX G SCHEDULE OF INVESTMENT IN LOGSTAR JV AND JAMAICAN JV

 

 

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 27 January 2011

 

BETWEEN

 

(1)                                  CLAREMONT SHIPPING CORP. and YORKSHIRE
SHIPPING CORP., each a corporation organised and existing under the laws of the
Marshall Islands and having its registered office at Trust Company Complex,
Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960 (together the
“Borrowers”);

 

(2)                                  TBS INTERNATIONAL LIMITED, a company
incorporated in Bermuda whose registered office is at Suite 306, Commerce
Building, One Chancery Lane, Hamilton HM12, Bermuda (the “Guarantor”);

 

(3)                                  TBS INTERNATIONAL PUBLIC LIMITED COMPANY, a
company incorporated in Ireland whose registered office is at Arthur Cox
Building, Earlsfort Terrace, Dublin 2, Ireland (the “New Guarantor” and,
together with the Guarantor, the “Guarantors”); and

 

(4)                                  CREDIT SUISSE AG, of Paradeplatz 8,
CH-8070, Zurich, Switzerland, acting through its branch at St. Alban Graben 1-3,
PO Box CH-4002, Basel, Switzerland (the “Lender”).

 

BACKGROUND

 

(A)                              By a loan agreement dated 7 December 2007 (as
previously amended and supplemented including by agreements dated 19 March 2008,
29 December 2008, 23 March 2009, 24 March 2009, 22 December 2009, 8
January 2010, 31 March 2010 and 21 April 2010 and as further supplemented and/or
amended by letter agreements dated 30 September 2010, 12 November 2010 and 23
December 2010) and made between (i) the Borrowers and (ii) the Lender, the
Lender has made available to the Borrowers a facility of US$40,000,000.

 

(B)                                By a master agreement (on the 2002 ISDA
Master Agreement (Multicurrency-Crossborder) form) dated 7 December 2007 and
made between the Lender and the Borrowers, the Borrowers have entered into or
may enter into certain Transactions (as such term is defined in the said Master
Agreement) pursuant to separate Confirmations (as such term is defined in the
said Master Agreement) upon the terms and conditions therein contained.

 

(C)                                The Security Parties have requested that the
Lender shall consent to:

 

(i)                                    
                                                the deferral of payment of the
two repayment instalments each in an amount of $437,000 due on 12 December 2010
and 12 March 2011 in respect of Ship A and of the two repayment instalments each
in an amount of $437,000 due on 19 November 2010 and 19 February 2011 in respect
of Ship B by increasing each of the final repayment instalments for each Advance
by $874,000 but, for the avoidance of doubt, without extending the final
Repayment Date for such Advances, which shall remain 12 December 2017 and 19
February 2018 respectively;

 

(ii)                                 
                                                compliance with the ratio in
clause 14.1 of the Loan Agreement being waived up to and including 30 June 2011;
and

 

(iii)                              
                                                certain other waivers set forth
in Clause 2.1 hereof.

 

(D)                               This Agreement sets out the terms and
conditions on which the Lender agrees, with effect on and from the Effective
Date, to the request of the Security Parties set out in Recital (C) above and to
the consequential amendment of the Loan Agreement, the Master Agreement and the
other Finance Documents in connection with those matters.

 

(E)                                 This Agreement further sets out the terms
and conditions on which there shall be an infusion of equity into the New
Guarantor of not less than ten million Dollars ($10,000,000).

 

--------------------------------------------------------------------------------


 

IT IS AGREED as follows:

 

1                                         INTERPRETATION

 

1.1                               Defined expressions.  Words and expressions
defined in the Loan Agreement and the other Finance Documents shall have the
same meanings when used in this Agreement unless the context otherwise requires.

 

1.2                               Definitions.  In this Agreement, unless the
contrary intention appears:

 

“Additional Capital Infusion” shall have the meaning given in Clause 4.4;

 

“Capital Infusion” shall have the meaning given in Clause 4.1;

 

“Collateral Guarantee” means a guarantee made by the Collateral Owner in favour
of the Lender in the form attached as Appendix B;

 

“Collateral Mortgage” means, in relation to the Collateral Ship, a second
preferred Panamanian ship mortgage on the Collateral Ship in the form attached
as Appendix C;

 

“Collateral Multiparty Deed” means, in relation to the Collateral Ship, an
assignment of, amongst other things, the Earnings, the Insurances and any
Requisition Compensation in the form attached as Appendix D;

 

“Collateral Owner” means Dyker Maritime Corp., a corporation organised and
existing under the laws of the Marshall Islands and having its registered office
at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands MH96960;

 

“Collateral Security Documents” means together with the Collateral Guarantee,
the Collateral Mortgage, the Collateral Multiparty Deed and the Intercreditor
Deed;

 

“Collateral Ship” means the 1987 built multipurpose tweendecker with retractable
tweendecks of 17,101 gross registered tons and 8,600 net registered tons and
named “CARIBE MAIDEN” registered in the name of the Collateral Owner under
Panamanian flag;

 

“Deferred Instalments” means the four repayment instalments in a total amount of
$1,748,000 which the Security Parties have requested are deferred and referred
to in Recital (C);

 

“Deferring Lenders” means the lenders under the TBS Credit Facilities other than
the Lender and Commerzbank AG;

 

“Effective Date” means the date on which the conditions precedent in Clause 3
are satisfied or waived;

 

“Equity Outside Date” shall have the meaning given in Clause 4.3;

 

“Escrow Agreement” means the Escrow Agreement dated as of 25 January 2011 by and
among the New Guarantor, the Management Shareholders, The Royal Bank of Scotland
plc, Bank of America N.A., DVB Group Merchant Bank (Asia) Ltd. and JP Morgan
Chase Bank, National Association, as the escrow agent;

 

“Excess Cash” shall have the meaning given in Clause 6;

 

“Fee Letter” means a letter agreement to be entered into between the Lender and
the Borrowers dated on or about the date hereof;

 

2

--------------------------------------------------------------------------------


 

“Final Capital Infusion” shall have the meaning given in Clause 4.1;

 

“Global Restructuring Term Sheet” means the term sheet dated 14 January 2011 in
respect of the restructuring of the Loan and the other TBS Credit Facilities;

 

“Initial Capital Infusion” shall have the meaning given in Clause 4;

 

“Intercreditor Deed” means in relation to the Collateral Ship, the intercreditor
deed to be made between (i) the Collateral Owner, (ii) Commerzbank AG as the
senior mortgagee and (iii) the Lender as the junior mortgagee in substantially
the form set out in Appendix E;

 

“Investment Agreement” means the investment agreement dated as of 25
January 2011 by and among the New Guarantor and the Management Shareholders;

 

“Jamaican JV” means the investment project in relation to limestone mines in
Jamaica;

 

“Loan Agreement” means the loan agreement dated 7 December 2007 (as amended from
time to time)  referred to in Recital (A);

 

“Logstar JV” means LOG.STAR Navegação S.A., a corporation organised under the
laws of the Federal Republic of Brazil, a joint venture which will/does provide
break-bulk, bulk, liner and parcel services in the Brazilian costal cabotage
trade;

 

“Management Shareholders” means Joseph E. Royce, Lawrence A. Blatte and Gregg L.
McNelis;

 

“Master Agreement” means the master agreement referred to in Recital (B);

 

“Measurement Period” means the semi-annual period ending 31 December 2011 and
each semi-annual period ending on the 30 June and 31 December of each subsequent
year thereafter;

 

“Minimum Liquidity Covenant” means the covenant set out in Schedule 3(a) of the
Loan Agreement as amended by this Agreement;

 

“Mortgage Addenda” means the addenda to the Mortgages in the form set out in
Appendix A;

 

“Permitted Discretionary Activities” means investments permitted under Clause
5.1;

 

“Permitted Additional Junior Capital” shall have the meaning given in Clause
4.10;

 

“Preferred Equity” shall have the meaning given in Clause 4.1;

 

“Rights Offering” means the offering by the New Guarantor to shareholders of the
New Guarantor of rights to purchase Preferred Equity in the New Guarantor
pursuant to the provisions of the Investment Agreement;

 

“Rollover Capex” shall have the meaning given in Clause 6.1(b);

 

“Ships” means Ship A, Ship B and the Collateral Ship;

 

“Special Account” shall have the meaning given in Clause 4.1;

 

“TBS Credit Facilities” means the credit facilities to various members of the
TBS Group listed in Schedule 1; and

 

3

--------------------------------------------------------------------------------


 

“TBS Group” means the New Guarantor and its subsidiaries.

 

1.3                               Application of construction and interpretation
provisions of Loan Agreement.  Clauses 1.2 and 1.5 of the Loan Agreement apply,
with any necessary modifications, to this Agreement.

 

2                                         AGREEMENT OF THE LENDER

 

2.1                               Agreement of the Lender.  The Lender agrees,
subject to and upon the terms and conditions of this Agreement, to:

 

(a)                                  restructure the repayments of the Loan
pursuant to Clause 8 and Schedule 2;

 

(b)                                 the amendments to the Loan Agreement, the
Master Agreement and the Finance Documents pursuant to Clause 8 and Schedule 2;

 

(c)                                  to waive compliance with the security
maintenance covenant in clause 14 of the Loan Agreement up to and including 30
June 2011; and

 

(d)                                 to waive the Specified Events of Default (as
defined in a letter dated 30 September 2010 and as amended on 12 November 2010
and 23 December 2010 and made between the Borrowers and the Lender) and all
rights and remedies of the Lender arising from such Specified Events of Default

 

2.2                               Agreement of the Borrowers and the
Guarantors.  The Borrowers and the Guarantors hereby agree to the amendments to
the Loan Agreement, the Master Agreement and the Finance Documents as set out in
Clause 8.

 

2.3                               Effective Date.  The agreement of the Lender
contained in Clause 2.1 shall have effect on and from the Effective Date.

 

3                                         CONDITIONS PRECEDENT

 

3.1                               General.  The agreement of the Lender
contained in Clause 2.1 is subject to the fulfilment of the conditions precedent
in Clause 3.2.

 

3.2                               Conditions precedent.  The conditions referred
to in Clause 3.1 are that the Lender shall have received the following documents
and evidence in all respects in form and substance satisfactory to the Lender
and its lawyers on or before 31 January 2011 or such later date as the Lender
may agree with the Borrowers and the other Security Parties:

 

(a)                                  documents of the kind specified in Schedule
2, Part A, paragraphs 2, 3, 4 and 5 of the Loan Agreement as amended and
supplemented by this Agreement and updated with appropriate modifications to
refer to this Agreement, the Mortgage Addenda, the Collateral Guarantee, the
Collateral Mortgage and the Collateral Multiparty Deed;

 

(b)                                 a duly executed original of this Agreement
and the Fee Letter duly executed by the parties to them;

 

(c)                                 evidence that an amount of $1,000,000 has
been deposited with the Lender by the Borrowers;

 

(d)                                 evidence that the agent for service of
process appointed by the Security Parties under this Agreement has accepted such
appointment;

 

(e)                                  favourable legal opinions from lawyers
appointed by the Lender on such matters concerning the laws of the Marshall
Islands and Panama;

 

4

--------------------------------------------------------------------------------


 

(f)                                    evidence that the provisions of clause
8.1(d) of the Loan Agreement, as amended and supplemented by this Agreement and
updated with appropriate modifications to refer to this Agreement, are complied
with both as at the date of this Agreement and the Effective Date;

 

(g)                                 evidence that each of the TBS Credit
Facilities (other than the Loan) have been restructured upon the Effective Date
as per the Global Restructuring Term Sheet with the approval of all of the
creditors under such TBS Credit Facilities;

 

(h)                                 evidence, reasonably satisfactory to the
Lender, that funding or a commitment to fund new capital in the New Guarantor is
in place in accordance with Clause 4 including evidence that the Initial Capital
Infusion (as defined below) has been made;

 

(i)                                     a schedule of capital expenditure
necessary to complete the construction programmes in respect of any current
newbuildings and to maintain the existing fleet of the New Guarantor and its
subsidiaries’ approved by the Lender and to be attached hereto as Appendix F;
and

 

(j)                                     any further opinions, consents,
agreements and documents in connection with this Agreement and the Finance
Documents which the lender may request by notice to the Security Parties prior
to the Effective Date.

 

3.3                               Registration of Mortgage Addenda.  The
Borrowers hereby covenant and undertake within 7 days of the Effective Date to
provide a duly executed original of each Mortgage Addenda and documentary
evidence that each of the Mortgage Addenda has been provisionally registered
with Panamanian Ships Registry against the relevant Ship as a valid addendum to
the relevant Mortgage according to the laws of Panama and agree that failure to
do so shall be an Event of Default for the purposes of the Loan Agreement and
the Finance Documents.

 

3.4                               Provision of Collateral Security Documents. 
The Borrowers hereby covenant and undertake to provide, or procure the provision
of, the following documents and evidence in all respects in form and substance
satisfactory to the Lender and its lawyers on or before 18 February 2011 and
agree that failure by the Borrowers to do so shall be an Event of Default for
the purposes of the Loan Agreement and the Finance Documents:

 

(a)                                  documents of the kind specified in Schedule
2, Part B, paragraphs 2 and 4(b) of the Loan Agreement as amended and
supplemented with appropriate modifications to refer to the Collateral Ship;

 

(b)                                 a duly executed original of the Collateral
Guarantee, the Collateral Mortgage, the Collateral Multiparty Deed and the
Intercreditor Deed;

 

(c)                                  documentary evidence that the Collateral
Mortgage has been provisionally registered with Panamanian Ships Registry
against the Collateral Ship as a valid second preferred mortgage according to
the law of Panama;

 

(d)                                 evidence that the agent for service of
process appointed by the Security Parties under the Collateral Security
Documents has accepted such appointment; and

 

(e)                                  favourable legal opinions from lawyers
appointed by the Lender on such matters concerning the laws of the Marshall
Islands and Panama.

 

3.5                               Collateral Mortgage to have first preferred
status from 1 July 2011.  The Borrowers hereby covenant and undertake to
provide, or procure, that the Collateral Mortgage shall have legal status as a
valid first preferred mortgage against the Collateral Ship according to the law
of Panama no later than 1 July 2011 and agree that failure by the Borrowers to

 

5

--------------------------------------------------------------------------------


 

do so shall be an Event of Default for the purposes of the Loan Agreement and
the Finance Documents

 

4                                         CAPITAL INFUSION

 

4.1                               Capital Infusion.  On or prior to the
Effective Date, the Management Shareholders, shall (a) invest $3,000,000 (the
“Initial Capital Infusion”) in the New Guarantor in exchange for the issuance of
Preferred Equity issued separately and apart from the Rights Offering,
(b) unconditionally backstop the funding of an additional investment of
$7,000,000 (the “Final Capital Infusion”, and together with the Initial Capital
Infusion, the “Capital Infusion”) in the New Guarantor by depositing the Final
Capital Infusion in an escrow account with JPMorgan Chase Bank, National
Association in accordance with the Escrow Agreement; and (c) execute and deliver
the Investment Agreement and the Escrow Agreement, each in form and substance
reasonably satisfactory to the Lender.  Pursuant to the Investment Agreement,
the New Guarantor shall issue to the Management Shareholders and other
shareholders rights, in exchange for the Capital Infusion, rights to acquire
preferred stock, convertible preferred stock or similar equity securities in the
New Guarantor (the “Preferred Equity”).  The proceeds of any Capital Infusion up
to Twenty million Dollars ($20,000,000) shall be deposited in one or more
segregated accounts held by the New Guarantor for the purposes permitted by the
Loan Agreement (the “Special Account”).

 

4.2                               Available for Permitted Discretionary
Activities.  The Initial Capital Infusion shall be immediately available for
Permitted Discretionary Activities.

 

4.3                               Failure to raise or fund Final Capital
Infusion.  Failure to raise or otherwise fund the full amount of the Final
Capital Infusion to the New Guarantor by the date that is six months after the
Effective Date (the “Equity Outside Date”) shall be an Event of Default for the
purposes of the Loan Agreement and the Finance Documents.

 

4.4                               Additional Capital Infusions.  In accordance
with the Investment Agreement and the Escrow Agreement, the Final Capital
Infusion shall be available to be drawn, at the discretion of the New Guarantor,
on or prior to the Equity Outside Date to fund Permitted Discretionary
Activities or to maintain compliance with the Minimum Liquidity Covenant.  Any
amounts so withdrawn (an “Additional Capital Infusion”) shall be in exchange for
the issuance to the Management Shareholders of Preferred Equity of the New
Guarantor issued separately and apart from the Rights Offering.

 

4.5                               Calculation of Management Shareholders’
portion of the Final Capital Infusion.  The Management Shareholders’ portion of
the Final Capital Infusion shall be calculated as Seven million Dollars
($7,000,000) less the sum of (i) the amount, if any, received from other
shareholders subscribing to the Rights Offering and (ii) the amount of the
Additional Capital Infusion.

 

4.6                               Use of Funds in the Special Account.  The
funds held in the Special Accounts shall be available, at the discretion of the
New Guarantor, to fund Permitted Discretionary Activities or provide liquidity
relief (including curing any breach of the Minimum Liquidity Covenant).  Any
funds from the Special Account used to cure a breach of the Minimum Liquidity
Covenant may thereafter be returned to the Special Account to the extent no
longer needed to maintain compliance with such covenant; provided, however that
no such refund can be effectuated unless, after such refund, aggregate cash
balances (other than cash in any Special Account, any amounts required to be
held against equity commitments on the new vessel program and any cash pledged
to support letters of credit) equal or exceed $22,500,000, subject to a limit,
applied separately for each cure of a breach of the Minimum Liquidity Covenant,
of the sum of (i) $5,000,000 plus, (ii) the amount by which aggregate amounts
spent for Permitted Discretionary Activities are less than $5,000,000.

 

6

--------------------------------------------------------------------------------


 

4.7                               Dividends on Preferred Equity.  Except as
permitted by the Investment Agreement and the Escrow Agreement and Provided that
at all times the restrictions on dividends set out under clause 11.15 of the New
Guarantee (as inserted pursuant to Clause 8.2(a) of this Agreement) are complied
with, the New Guarantor shall not declare or pay any dividends or return any
capital to any holder of Preferred Equity or authorize or make any other
distribution, payment or delivery of property or cash to any holder of Preferred
Equity, or redeem, retire, purchase or otherwise acquire, directly or
indirectly, for value, any share of Preferred Equity.  The holders of the
Preferred Equity shall not be entitled to require the New Guarantor to redeem
the Preferred Equity or pay cash dividends on such Preferred Equity before
September 9, 2016 and, for the avoidance of doubt, even if such a request is
made of the New Guarantor by the holders of the Preferred Equity the New
Guarantor must still at all times act in accordance with the restrictions on
dividends set out under clause 11.15 of the New Guarantee (as inserted pursuant
to Clause 8.2(a) of this Agreement).

 

4.8                               The Special Account.  The proceeds of any
Capital Infusion held in the Special Account shall not be pledged, but shall be
available, at the discretion of the New Guarantor, to fund Permitted
Discretionary Activities or provide liquidity relief (including curing any
breach of the Minimum Liquidity Covenant).  The Special Account shall be the
property of the New Guarantor and providers of the Capital Infusion shall not
have any residual rights with respect to funds in the Special Account.  The
Special Account may only be replenished as provided above in Clause 4.6, below
in Clause 4.9 or in Clause 10.18(iii)(4) of the Loan Agreement as amended
pursuant to this Agreement.

 

4.9                               Permitted Additional Junior Capital.  Any
additional junior capital may be made in the same form as permitted for the
Capital Infusion (“Permitted Additional Junior Capital”) and shall be used
initially to replenish the Special Account up to Fifteen million Dollars
($15,000,000) if the aggregate amount of the Capital Infusion before the Equity
Outside Date is Fifteen million Dollars ($15,000,000) or less, and up to Twenty
million Dollars ($20,000,000), if the aggregate amount of the Capital Infusion
before the Equity Outside Date is in excess of Fifteen million Dollars
($15,000,000).  Permitted Additional Junior Capital in excess of amounts
required to replenish the Special Account shall be treated as available cash for
the purposes of calculating Excess Cash.

 

5                                         PERMITTED DISCRETIONARY ACTIVITIES

 

5.1                               Permitted Discretionary Activities.  The New
Guarantor shall be permitted to make investments in the Logstar JV and the
Jamaican JV out of the funds in the Special Account without the prior approval
of the Lender provided that:

 

(a)                                  the amount of such investments does not
exceed the lower of Six million five hundred thousand Dollars ($6,500,000) or
fifty per cent (50%) of the sum of the amount of the Capital Infusion and any
Permitted Additional Junior Capital that is funded to the Special Account;

 

(b)                                 the Borrowers and the other Security Parties
are in compliance with all covenants and undertakings under this Agreement, the
Loan Agreement as amended by the Agreement and the other Finance Documents; and

 

(c)                                 such investments are substantially in
accordance with the schedules approved by the Lender before the Effective Date
and attached hereto as Appendix G.

 

6                                         EXCESS CASH FOR DEBIT AMORTIZATION

 

6.1                               Calculation of Excess Cash.  The amount of any
Excess Cash shall be calculated semi-annually as of the last day of each
Measurement Period. “Excess Cash” for these purposes means:

 

7

--------------------------------------------------------------------------------


 

(a)                                  aggregate cash balances of the New
Guarantor and its subsidiaries at the last day of each Measurement Period (other
than cash in the Special Account and any cash pledged to support letters of
credit);

 

(b)                                 minus Rollover Capex (and “Rollover Capex”
means for these purposes capital expenditure permitted under the terms of the
Loan Agreement as amended by this Agreement to be incurred in the last quarter
of the relevant Measurement Period but actually to be incurred in the subsequent
Measurement Period);

 

(c)                                  minus any insurance proceeds held for
repair of any vessel within the fleet of vessels owned and/or operated by the
New Guarantor and its subsidiaries;

 

(d)                                 minus an amount equal to the funds
transferred from the Special Account to cure any breach of the Minimum Liquidity
Covenant and eligible to be refunded to the Special Account under the terms of
this Agreement, but not yet so refunded on the last day of the relevant
Measurement Period;

 

(e)                                  plus any increase in net working capital
during the Measurement Period that exceeds Four million Dollars ($4,000,000) and
minus any decrease in net working capital during the Measurement Period that
exceeds Four million Dollars ($4,000,000);

 

(f)                                    minus net proceeds from the sale of any
encumbered assets of the New Guarantor and its subsidiaries outside the ordinary
course of business to the extent used or anticipated to be used within 30 days
of the Measurement Period to repay debt encumbering such assets;

 

(g)                                 minus Thirty million Dollars ($30,000,000).

 

6.2                               Cash Management Practices.  The New Guarantor
shall maintain normal cash management practices provided however that nothing in
such cash management practices are to impair the New Guarantor’s ability to pay
the calculated amount of Excess Cash for debt amortisation as provided in this
Clause 6.

 

6.3                               Debt amortisation.  Any Excess Cash calculated
at the end of each Measurement Period as aforesaid shall be payable within 60
days after the end of such period where that period is the end of a calendar
year and within 45 days after the end of such period where that period is not
the end of a calendar year towards prepayment of the principal amount (in
inverse order of maturity of instalments) of the Financial Indebtedness owing to
the Deferring Lenders in proportion to the percentage allocations specified
against each of the TBS Credit Facilities in Schedule 1.

 

7                                         REPRESENTATIONS AND WARRANTIES

 

7.1                               Repetition of Loan Agreement representations
and warranties.  Each Borrower represents and warrants to the Lender that the
representations and warranties in clause 9 of the Loan Agreement, as amended and
supplemented by this Agreement and updated with appropriate modifications to
refer to this Agreement and, where appropriate, the Mortgage Addenda, remain
true and not misleading if repeated on the date of this Agreement and the
Effective Date with reference to the circumstances now and then existing.

 

7.2                               Repetition of Finance Document representations
and warranties.  Each Borrower and each of the Security Parties represents and
warrants to the Lender that the representations and warranties in the Finance
Documents (other than the Loan Agreement) to which it is a party, as amended and
supplemented by this Agreement and updated with appropriate modifications to
refer to this Agreement and, where appropriate, the Mortgage Addenda, remain
true and not misleading if repeated on the date of this Agreement and the
Effective Date with reference to the circumstances now and then existing.

 

8

--------------------------------------------------------------------------------


 

8                                         AMENDMENT OF LOAN AGREEMENT, MASTER
AGREEMENT AND FINANCE DOCUMENTS

 

8.1                               Amendments to Loan Agreement

 

(a)                                  With effect on and from the Effective Date
the Loan Agreement shall be, and shall be deemed by this Agreement to be,
amended as per the amendments set out in Schedule 2.  In addition the Loan
Agreement shall be amended so that this Agreement becomes an integral part of
the Loan Agreement, so that (i) all references therein to this “Agreement” shall
include this Agreement, (ii) the definitions set out in Clause 1.2 of this
Agreement are included in Clause 1.1 of the Loan Agreement, (iii) references
therein to the Finance Documents shall be construed as if the same included the
Mortgage Addenda and (iv) references therein to the Guarantee and the New
Guarantee shall be construed as if the same referred to the Guarantee and the
New Guarantee as amended and supplemented by this Agreement.

 

(b)                                 With effect on and from the registration of
the Collateral Mortgage, the Loan Agreement shall be, and shall be deemed by
this Agreement to be, amended so that (i) references therein to the Finance
Documents shall be construed as if the same included the Collateral Security
Documents, (ii) all references therein to the Ships shall be construed as to
include the Collateral Ship and (iii) all references therein to the Security
Parties shall be construed to include the Collateral Owner.

 

(c)                                  As so amended pursuant to (a) and
(b) above, the Loan Agreement shall continue to be binding on each of the
parties to it in accordance with its terms.

 

8.2                               Specific Amendments to the New Guarantee. 
With effect on and from the Effective Date, the New Guarantee shall be, and
shall be deemed by this Agreement to be, amended as follows:

 

(a)                                  by the insertion of a new clause 11.15 as
follows:

 

“11.15    No Dividends.  The Guarantor shall not pay any dividend or make any
other form of distribution until the date on the Deferred Instalments (as
specified in the Loan Agreement) have been repaid or prepaid in full to the
Lender.  Prior to payment in full of all amounts owed to the Deferring Lenders,
no share of Excess Cash shall be allocated to the Lender for debt amortisation;
thereafter the Lender shall be entitled to 100% of Excess Cash up to a maximum
amount of $1,748,000.”;

 

(b)                                 the definition of, and references throughout
to, each Finance Document shall be construed as if the same referred to that
Finance Document as amended and supplemented by this Agreement; and

 

(c)                                  by construing references throughout to
“this Guarantee”, “hereunder” and other like expressions as if the same referred
to the New Guarantee as amended and supplemented by this Agreement.

 

8.3                               Amendments to Master Agreement.  With effect
on and from the Effective Date the Master Agreement shall be, and shall be
deemed by this Agreement to be, amended as follows:

 

(a)                                  the definition of, and references
throughout the Master Agreement to, the Loan Agreement and any of the Credit
Support Documents (as defined therein) shall be construed as if the same
referred to the Loan Agreement and the Finance Documents as amended and
supplemented by this Agreement; and

 

9

--------------------------------------------------------------------------------


 

(b)                                 by construing references throughout the
Master Agreement to “this Agreement”, “hereunder” and other like expressions as
if the same referred to the Master Agreement as amended and supplemented by this
Agreement.

 

8.4                               Amendments to the other Finance Documents. 
With effect on and from the Effective Date each of the Finance Documents other
than the Loan Agreement, the Guarantee and the New Guarantee shall be, and shall
be deemed by this Agreement to be, amended as follows:

 

(a)                                  the definition of, and references
throughout each of the Finance Documents to, the Loan Agreement and any of the
Finance Documents shall be construed as if the same referred to the Loan
Agreement and those Finance Documents as amended and supplemented by this
Agreement; and

 

(b)                                 by construing references throughout each of
the Finance Documents to “this Agreement”, “this Deed”, “hereunder” and other
like expressions as if the same referred to such Finance Documents as amended
and supplemented by this Agreement.

 

8.5                               Master Agreement and the Finance Documents to
remain in full force and effect.  The Master Agreement and the Finance Documents
shall remain in full force and effect as amended and supplemented by:

 

(a)                                  the amendments to the Master Agreement and
Finance Documents contained in or referred to in Clauses 8.1, 8.2, 8.3 and 8.4;
and

 

(b)                                 such further or consequential modifications
as may be necessary to give full effect to the terms of this Agreement,

 

9                                         FURTHER ASSURANCES

 

9.1                               Borrowers’ and each Security Party’s
obligation to execute further documents etc.  Each Borrower and each Security
Party shall:

 

(a)                                  execute and deliver to the Lender (or as it
may direct) any assignment, mortgage, power of attorney, proxy or other
document, governed by the law of England or such other country as the Lender
may, in any particular case, reasonably specify;

 

(b)                                 effect any registration or notarisation,
give any notice or take any other step;

 

which the Lender may, by notice to the Borrower or that Security Party,
reasonably specify for any of the purposes described in Clause 9.2 or for any
similar or related purpose.

 

9.2                               Purposes of further assurances.  Those
purposes are:

 

(a)                                  validly and effectively to create any
Security Interest or right of any kind which the Lender intended should be
created by or pursuant to the Loan Agreement, the Master Agreement or any other
Finance Document, each as amended and supplemented by this Agreement; and

 

(b)                                implementing the terms and provisions of this
Agreement.

 

9.3                               Terms of further assurances.  The Lender may
specify the terms of any document to be executed by the Borrowers or any
Security Party under Clause 9.1, and those terms may include any covenants,
powers and provisions which the Lender reasonably considers appropriate to
protect its interests.

 

10

--------------------------------------------------------------------------------


 

9.4                               Obligation to comply with notice.  The
Borrowers or any Security Party shall use best endeavours to comply with a
notice under Clause 9.1 by the date specified in the notice.

 

9.5                               Additional corporate action.  At the same time
as the Borrowers or any Security Party delivers to the Lender any document
executed under Clause 9.1(a), the relevant Borrower or any Security Party shall
also delivery to the Lender a certificate signed by two of the Borrowers’ or
that Security Party’s directors which shall:

 

(a)                                  set out the text of a resolution of the
Borrowers’ or that Security Party’s directors specifically authorising the
execution of the document specified by the Lender; and

 

(b)                                 state that either the resolution was duly
passed at a meeting of the directors validly convened and held throughout which
a quorum of directors entitled to vote on the resolution was present or that the
resolution has been signed by all the directors and is valid under the
Borrowers’ or that Security Party’s articles of association or other
constitutional documents.

 

10                                  FEES AND EXPENSES

 

10.1                        Expenses.  The provisions of clause 19 (Fees and
expenses) of the Loan Agreement, as amended and supplemented by this Agreement,
shall apply to this Agreement as if they were expressly incorporated in this
Agreement with any necessary modifications.

 

11                                  COMMUNICATIONS

 

11.1                        General.  The provisions of clause 27 (notices) of
the Loan Agreement, as amended and supplemented by this Agreement, shall apply
to this Agreement as if they were expressly incorporated in this Agreement with
any necessary modifications.

 

12                                  SUPPLEMENTAL

 

12.1                        Counterparts.  This Agreement may be executed in any
number of counterparts.

 

12.2                        Finance Document.  This Agreement is a Finance
Document.

 

12.3                        Third party rights.  A person who is not a party to
this Agreement has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce or to enjoy the benefit of any term of this Agreement.

 

13                                  LAW AND JURISDICTION

 

13.1                        Governing law.  This Agreement and any
non-contractual obligations arising from or in connection with it shall be
governed by and construed in accordance with English law.

 

13.2                        Incorporation of the Loan Agreement provisions.  The
provisions of clause 30 (law and jurisdiction) of the Loan Agreement, as amended
and supplemented by this Agreement, shall apply to this Agreement as if they
were expressly incorporated in this Agreement with reference to the Borrowers to
include the Guarantors and with any other necessary modifications.

 

THIS AGREEMENT has been duly executed as a Deed on the date stated at the
beginning of this Agreement.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TBS CREDIT FACILITIES

 

Lender Group

 

% Allocation

 

1.

 

Bank of America Credit Facilities

 

58.96

%

2.

 

DVB Group Merchant Bank (Asia) Ltd Credit Facility

 

12.92

%

3.

 

Credit Suisse Credit Facility

 

0.00

%

4.

 

AIG Commercial Equipment Finance, Inc. Credit Facility

 

6.15

%

5.

 

Commerzbank AG Credit Facility

 

0.00

%

6.

 

Berenberg Bank Credit Facility

 

2.52

%

7.

 

The Royal Bank of Scotland Credit Facility

 

19.45

%

 

 

 

 

100

%

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

AMENDMENTS TO THE LOAN AGREEMENT

 

1                                         Restructuring of repayments.  The
following changes shall be made to the repayment schedule in respect of the
Loan:

 

(a)                                  in respect of the Advance made in relation
to Ship A:

 

(i)                                     the two quarterly instalments each in
amount of Four hundred and thirty seven thousand Dollars ($437,000) due on 12
December 2010 and 12 March 2011 respectively shall be added to the final
instalment due to be repaid on the final Repayment Date in respect of such
Advance on 12 December 2017; and

 

(ii)                                  for the avoidance of doubt, thereafter the
repayment instalments in respect of such Advance shall continue in the manner
described in the Loan Agreement and the next quarterly instalment in respect of
such Advance in an amount of Four hundred and thirty seven thousand Dollars
($437,000) shall be due on the Repayment Date falling on 12 June 2011;

 

(b)                                 in respect of the Advance made in relation
to Ship B:

 

(i)                                     the two quarterly instalments each in an
amount of Four hundred and thirty seven thousand Dollars ($437,000) due on 19
November 2010 and 19 February 2011 respectively shall be added to the final
instalment due to be repaid on the final Repayment Date in respect of such
Advance on 19 February 2018; and

 

(ii)                                  for the avoidance of doubt, thereafter the
repayment instalments in respect of such Advance shall continue in the manner
described in the Loan Agreement and the next quarterly instalment in respect of
such Advance in an amount of Four hundred and thirty seven thousand Dollars
($437,000) shall be payable on the Repayment Date falling on 19 May 2011.

 

2                                         Margin.  The definition of “Margin” in
the Loan Agreement shall be amended to mean 4.00 per cent. per annum.

 

3                                         Repayments.  The Loan Agreement shall
be amended as necessary to reflect the amendments to the repayment schedule
described at paragraph 1 above.  For the avoidance of doubt the final Repayment
Date under the Loan Agreement (being no later than 31 March 2018) shall not
change and on such date the Borrowers shall pay to the Lender the outstanding
balance of the Loan and all other sums then accrued or owing under any Finance
Document.

 

4                                         Security Maintenance Cover.

 

(a)                                  For the period up to and including 30
June 2011 the Lender agrees to waive the security maintenance covenant in clause
14 of the Loan Agreement.

 

(b)                                With effect from 1 July 2011 and thereafter
the security maintenance covenant in clause 14 of the Loan Agreement will be
restored but with the final part of clause 14.1 amended to read “is below one
hundred and twenty five per cent. (125%) of the Loan.”.

 

(c)                                  Clause 14 of the Loan Agreement shall be
amended by the inclusion of the following clause:

 

13

--------------------------------------------------------------------------------


 

“14.9      Frequency of valuations.  The Lender shall obtain valuations to test
the security cover specified in Clause 14.2 on a quarterly basis or at such
other times as the Lender may reasonably require.”.

 

5                                         Provision of financial statements. 
Clause 10.6 of the Loan Agreement shall be amended by adding the following
sub-clauses:

 

“(c)                           by the New Guarantor within 45 days from the end
of each calendar month or 60 days where the end of that month coincides with the
end of a calendar year monthly financials including income statements, balance
sheets, cash flows and key performance indicators for the business; and

 

(d)                                 by the New Guarantor a 13 week cash flow
report to be delivered on the Wednesday of each week reporting prior week
results and variances and rolling 13 week forecast.”

 

6                                         Financial Covenants.

 

(a)                                  The following definition shall be added to
clause 1.1 of the Loan Agreement:

 

“ “Laguna Belle and Seminole Princess Leases” means the operating leases from
DVB Bank of m.v.s “Laguna Belle” and “Seminole Princess”;”.

 

(b)                                 Clause 10.18 of the Loan Agreement shall be
amended by adding the following sub-clauses:

 

“(iii)

 

(1)                                  Compliance with the Minimum Liquidity
Covenant shall be reported on the 13-week cash flow report to be provided
pursuant to Clause 10.6(d) above.  From and after 6 January 2011, for any day in
which fees and expenses are actually paid in connection with the restructuring
contemplated by the Global Restructuring Term Sheet, the calculation in respect
of the Minimum Liquidity Covenant shall include, for the week in which such
payment is made and the three weeks after each such payment, an add-back for
such fees and expenses.  For these purposes restructuring fees and expenses
include, without limitation, financing fees, commitment fees and professional
and legal fees (but will expressly exclude any interest).

 

(2)                                  If on the last day of any Measurement
Period occurring after 31 January 2011 the Qualified Cash (as defined in
Schedule 3) is $17,500,000 or less, the New Guarantor shall promptly conduct a
bank update call with the Lender to discuss liquidity issues.  This threshold
will not have add-back for restructuring fees and expenses.

 

(3)                                  Qualified Cash shall exclude the monies on
the Special Account and any cash pledged to support letters of credit.

 

(4)                                  At the discretion of the New Guarantor,
funds from the Special Account can be used to cure a breach of the Minimum
Liquidity Covenant within the cure period specified below.  If funds are not
required for compliance with the Minimum Liquidity Covenant in subsequent period
the funds can be refunded to the Special Account at the discretion of the New
Guarantor provided however that no such refund can be effectuated unless, after
such refund, aggregate Qualified Cash (other than cash in the Special Account
and any cash pledged to support letters of credit) equal or exceed $22,500,000
subject to a cap, applied separately for each cure of a breach of the Minimum
Liquidity Covenant of the sum of (i) $5,000,000

 

14

--------------------------------------------------------------------------------


 

plus (ii) the amount by which aggregate amounts spent for Permitted
Discretionary Activities are less than $5,000,000.

 

(5)                                  The cure period for any breach of the
Minimum Liquidity Covenant before such breach becomes an Event of Default shall
two (2) Business Days after the delivery of a 13 week cash flow report
reflecting liquidity below $15,000,000 for any period provided however that such
applicable cure period shall be extended by two (2) Business Days if an
Additional Capital Infusion is required to cure a breach of the Minimum
Liquidity Covenant.”.

 

(c)                                  The following amendments shall be made to
Schedule 3 (Financial Covenants):

 

(i)                                     paragraph (a) (Minimum Consolidated
Tangible Net Worth) shall be deleted;

 

(ii)                                  paragraph (b) (Minimum Cash Liquidity)
shall be amended to read:

 

“Minimum Liquidity.

 

For each calendar week ending on or after the Effective Date, permit the
aggregate daily closing balance of Qualified Cash of the Security Parties to be
less than $15,000,000 on average in any week; and

 

(iii)                               paragraph (c) (Maximum Consolidated Leveral
Ratio) shall be amended to read:

 

“Maximum Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter set forth below and for the period of four
fiscal quarters then ending of Holdings and its Subsidiaries to be greater than
the ratio set forth below opposite such time period

 

Four Fiscal Quarter Ending:

 

Maximum Consolidated
Leverage Ratio

31 March 2011

 

4.00:1.00

30 June 2011

 

4.00:1.00

30 September 2011

 

4.00:1.00

31 December 2011

 

4.00:1.00

31 March 2012

 

3.65:1.00

30 June 2012

 

3.65:1.00

30 September 2012

 

3.65:1.00

31 December 2012

 

3.65:1.00

31 March 2013

 

3.20:1.00

30 June 2013

 

3.20:1.00

30 September 2013

 

2.75:1.00

31 December 2013

 

2.75:1.00

31 March 2014 and thereafter

 

2.50:1.00

 

15

--------------------------------------------------------------------------------


 

(iv)                              paragraph (d) (Minimum Consolidated Fixed
Charge Coverage Ratio) shall be deleted in its entirety and so shall the
definition of “Minimum Consolidated Fixed Charge Coverage Ratio”;

 

(v)                                 paragraph (e) (Minimum Consolidated Interest
Charges Coverage Ratio) shall be amended to read:

 

“Minimum Consolidated Interest Charges Coverage Ratio.  permit the consolidated
interest charges coverage ratio as of the end of any fiscal quarter set forth
below and for the period of four fiscal quarters then ending of Holdings and its
subsidiaries to be less than the ratio set forth below opposite such time
period:

 

Four Fiscal Quarter Ending:

 

Minimum Consolidated
Interest Charges
Coverage Ratio

31 March 2011

 

3.35:1.00

30 June 2011

 

3.35:1.00

30 September 2011

 

3.35:1.00

31 December 2011

 

3.35:1.00

31 March 2012

 

3.70:1.00

30 June 2012

 

3.70:1.00

30 September 2012

 

3.70:1.00

31 December 2012

 

3.70:1.00

31 March 2013

 

4.30:1.00

30 June 2013

 

4.30:1.00

30 September 2013

 

4.75:1.00

31 December 2013

 

4.75:1.00

31 March 2014 and thereafter

 

5.20:1.00

 

In the event that the Laguna Belle and Seminole Princess Leases are converted to
debt, they will be treated for all purposes of calculations of financial
covenants as if they remained operating leases.  The same rule will apply in the
event that GAAP requires treatment of other operating leases as debt.”

 

(vi)                              the definition of “Consolidated EBITDA” shall
be amended to read:

 

““Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period, plus

 

(a)                                the following to the extent deducted in
calculating such Consolidated Net Income (and without duplication ):
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) net losses from the sales of vessels as permitted under this Agreement,
(v) any noncash impairment

 

16

--------------------------------------------------------------------------------


 

charges incurred during each fiscal year of Holdings and its Subsidiaries ending
December 31, 2008, December 31, 2009, December 31, 2010 and December 31, 2011 in
respect of any of Holdings’ or its Subsidiaries ‘ goodwill and Vessels (in each
case of or by Holdings and its Subsidiaries for such Measurement Period),
(vi) any non-cash compensation in the form of Equity Interests or other equity
awards made to employees of Holdings and its Subsidiaries in the fiscal years of
Holdings and its Subsidiaries ending December 31, 2010 and December 31, 2011 in
an aggregate amount not to exceed $ 10,000,000 in each such fiscal year and
(vii) any losses attributable to the GAT JV, the Jamaican JV, the Logstar JV,
the Panamerican JV or the ST Logistics JV (in each case of or by Holdings and
its Subsidiaries for such Measurement Period), and minus

 

(b)                               the following to the extent included in
calculating such Consolidated Net Income: (i) all net gains from the sales of
vessels as permitted under this Agreement and (ii) any income or gains
attributable to the GAT JV, the Jamaican JV, the Logstar JV, the Panamerican JV
or the ST Logistics JV (in each case of or by Holdings and its Subsidiaries for
such Measurement Period); provided that, to the extent characterized as interest
on the income statements of Holdings and its Subsidiaries for such Measurement
Period pursuant to FASB Interpretation No. 133 - Accounting for Derivative
Instruments and Hedging Activities (June 1998), non-cash adjustments in
connection with any interest rate Swap Contract entered into by Holdings or any
of its Subsidiaries, shall be excluded”;

 

(vii)                           the definition of “Consolidated Interest
Charges” shall be amended to read:

 

““Consolidated Interest Charges” means, for any Measurement Period, the sum of:

 

(a)                                all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalised interest but excluding capitalised interest on Permitted
New Vessel Construction Indebtedness) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP;

 

(b)                               all interest paid or payable with respect to
discontinued operations; and

 

(c)                                the portion of rent expense under Capitalised
Leases that is treated as interest in accordance with GAAP, in each case, of or
by Holdings and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period;

 

provided that, to the extent characterized as interest on the income statements
of Holdings and its Subsidiaries for such Measurement Period pursuant to FASB
Interpretation No. 133 — Accounting for Derivative Instruments and Hedging
Activities (June 1998), noncash adjustments in connection with any interest rate
Swap Contract entered into by Holdings or any of its Subsidiaries, shall be
excluded, and

 

provided further that, for the purposes of calculating Consolidated Interest
Charges pursuant to part (b) of the definition of the Consolidated Interest
Charges Coverage Ratio, noncash charges associated with the write-off of
deferred financing fees and expenses, incurred in connection with the
transactions contemplated by the Global Restructuring Term Sheet, in an
aggregate amount not to exceed $6,500,000 shall be excluded from the calculation
of Consolidated Interest Charges;”;

 

17

--------------------------------------------------------------------------------


 

(viii)                        the definition of “Consolidated Interest Charges
Coverage Ratio” shall be amended to read:

 

““Consolidated Interest Charges Coverage Ratio” means, at any date of
determination, the ratio of (a) the result of the sum of (i) Consolidated
EBITDA, less (ii) the sum of  federal, state, local and foreign income taxes
paid in cash for the most recently completed Measurement Period, to
(b) Consolidated Interest Charges for the most recently completed Measurement
Period;”; and

 

(ix)                                the following additional definitions shall
be added to Schedule 3 of the Loan Agreement:

 

““GAT JV” means GAT TBS Consorcio S.A., a corporation organised under the laws
of the Dominican Republic, a joint venture which operates a concession for the
mining of limestone in the Dominion Republic, 49% of the equity interests in
which are directly owned by TBS Mining Limited and 1% of the equity interests in
which are directly owned by TBS Warehouse & Equipment Holdings Ltd., each in
connection with its respective joint venture investment therein”;

 

““Panamerican JV” means Panamerican Port Services S.A.C., a corporation
organised under the laws of Peru, a joint venture which owns and operates a
warehouse in Callao, Peru, 50% of the equity interests in which are directly
owned by TBS Warehouse & Distribution Group Ltd. in connection with its joint
venture investment therein”; and

 

““ST Logistics JV” means ST Logistics (Proprietary), a corporation organised
under the laws of South Africa, a joint venture which is in the business of
providing logistic service for cargos to and from South Africa, 50% of the
equity interests in which are directly owned by TBS Holdings Limited in
connection with its joint venture investment therein”.

 

(e)                                  The form of compliance certificate set in
Schedule 4 of the Loan Agreement shall be amended to reflect the above changes
by amending the reference to “Minimum Cash Liquidity” to read “Minimum
Liquidity” and by deleting paragraph 3(a) (Minimum Consolidated Tangible Net
Worth) and paragraph 3(d) (Minimum Consolidated Fixed Charge Coverage Ratio).

 

7                                         Cash Deposit.  A new clause 10.21
shall be added to the Loan Agreement as follows:

 

“10.21   Cash Deposit.  The Borrowers shall deposit a minimum amount of
$1,000,000 with the Lender and shall maintain such amount at all times whilst
the Collateral Mortgage has not been registered and/or the Collateral Mortgage
has second preferred status.”

 

8                                         Operating leases and charter in
agreement.  A new clause 10.22 shall be added to the Loan Agreement as follows:

 

“10.22   Operating leases and charter in agreements.

 

(a)                                Subject to Clause 10.22(b), the Borrowers
shall ensure that neither the New Guarantor nor any of its subsidiaries shall
permit any new or increase their existing off balance sheet operating leases,
operating lease payments and payments associated with vessels chartered in for
more than 12 months without the prior written consent of the Lender.

 

18

--------------------------------------------------------------------------------


 

(b)          The New Guarantor and any of its subsidiaries (other than the
Borrowers) may enter into ordinary course charter in agreements subject to a cap
of $10,000,000 outstanding at any one time.  Such limit shall only apply to
vessels chartered in so long as they have a fixed remaining term of greater than
12 months, but shall not apply to the Laguna Belle and Seminole Princess
Leases.”

 

9              Other Restrictions.

 

(a)           The following definitions shall be added to clause 1.1 of the Loan
Agreement:

 

“ “Permitted Logstar Debt” means the debt of the Logstar JV up to $3,500,000
related to merchant marine credits and provided that such debt shall be non
recourse to the New Guarantor, the Guarantor and the Borrowers;”; and

 

“ “Replacement Debt” means debt incurred to repay other existing debt provided
that, except with respect to debt that refinances all existing debt scheduled to
become due on or before 9 September 2014, the Replacement Debt shall only
include debt (a) which does not provide for payment, on or before 9
September 2014, of current cash interest at a rate in excess of the existing
debt refinanced or principal payments in excess of those required for existing
debt refinanced and (b) which has no tighter covenant restrictions or events of
default than the existing debt refinanced;”.

 

(b)           A new clause 10.23 shall be added to the Loan Agreement as
follows:

 

“10.23   Other Restrictions.

 

(a)           None of the New Guarantor and its subsidiaries shall incur any
capital expenditure other than to complete the construction programme in respect
of any current newbuildings and to maintain their existing fleet and including
Rollover Capex.

 

(b)           None of the New Guarantor and its subsidiaries shall incur any
further Financial Indebtedness other than Capital Infusions, Permitted
Additional Junior Capital, Replacement Debt and Permitted Logstar Debt and
existing Financial Indebtedness under TBS Creditor Facilities.

 

(c)           The New Guarantor and its subsidiaries shall not enter into any
leases (other than existing leases and renewals related thereto and future de
minimis and ordinary course leases nor make any investments (other than
Permitted Discretionary Activities) nor make any distributions.

 

(d)           The New Guarantor shall be permitted to consolidate the
Westchester offices of TBS Group in a new location within the same geographic
area; provided that any such consolidation shall have no adverse cash flow
impact compared to the aggregate premises expense of the existing Westchester
offices.

 

(e)           The New Guarantor and its subsidiaries shall be permitted to cash
collateralise letters of credit up to $3,000,000.

 

(f)            The New Guarantor shall be permitted to convert the Laguna Belle
and Seminole Princess Leases to debt up to $25,000,000 with no incremental
profit & loss or adverse cash flow impact on the New Guarantor and its
subsidiaries on an on-going basis.”

 

19

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

BORROWERS

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

 

)

by CLAREMONT SHIPPING CORP.

 

)

acting by

/s/ Keith Krut

 

)

its duly authorised

 

)

attorney-in-fact in the presence of:

/s/ Stephanie Garner

 

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

 

)

by YORKSHIRE SHIPPING CORP.

 

)

acting by

/s/ Keith Krut

 

)

its duly authorised

 

)

attorney-in-fact in the presence of:

/s/ Stephanie Garner

 

)

 

 

 

 

 

 

GUARANTOR

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

 

)

by TBS INTERNATIONAL LIMITED

 

)

acting by

/s/ Keith Krut

 

)

its duly authorised

 

)

attorney-in-fact in the presence of:

/s/ Stephanie Garner

 

)

 

 

 

 

 

 

NEW GUARANTOR

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

 

)

by TBS INTERNATIONAL PUBLIC LIMITED

 

)

COMPANY

 

)

acting by

/s/ Keith Krut

 

)

its duly authorised

 

)

attorney-in-fact in the presence of:

/s/ Stephanie Garner

 

)

 

 

 

 

 

 

LENDER

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

 

)

by CREDIT SUISSE AG

 

)

acting by

/s/ Patrick Smith

 

)

its duly authorised

 

)

attorney-in-fact in the presence of:

/s/ Stephanie Garner

 

)

 

20

--------------------------------------------------------------------------------


 

APPENDIX A

 

FORM OF MORTGAGE ADDENDA

 

--------------------------------------------------------------------------------


 

FORM OF PANAMANIAN MORTGAGE ADDENDUM

 

THIS FIRST ADDENDUM is made the [·] day of [·] 2011 between CREDIT SUISSE AG, a
company incorporated in Switzerland acting through its office at St. Alban
Graben 1-3, PO Box, CH-4002, Basel, Switzerland (hereinafter called the
“Mortgagee”) and [CLAREMONT] [YORKSHIRE] SHIPPING CORP. (the “Owner”) being a
corporation incorporated in the Marshall Islands having its registered office at
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH96960.

 

IS SUPPLEMENTAL to a First Preferred Ship Mortgage dated [12
December 2007]/[19 February 2008] and permanently registered on [·] with
Microjacket number [·] and Document number [·] (the “Mortgage”) by which the
Owner mortgaged to and in favour of the Mortgagee on the terms therein contained
the m.v. [“ARAPAHO BELLE”] [“ONEIDA PRINCESS”] of the following tonnages and
dimensions:

 

Length:

[·] metres

Breadth:

[·] metres

Depth:

[·] metres

Gross tonnage:

[·]

Net tonnage:

[·]

 

registered in the name of the Owner under the laws and flag of the Republic of
Panama having International Call Sign [·] and more particularly described in the
Patente of Navigation [·] (the “Ship”).

 

WHEREAS

 

(A)                               The Owner is the registered and (save for the
Mortgage) unencumbered owner of the Ship.

 

(B)                               By, and subject to the terms and conditions
of, a loan agreement dated 7 December 2007 (as the same has or may be
supplemented and amended from time to time, the “Loan Agreement”) and made
between (i) the Owner and [Yorkshire] [Claremont] Shipping Corp. (the
“Borrowers”) and (ii) the Mortgagee as Lender (the “Lender”), the Lender agreed,
amongst other things, to make available to the Borrowers a loan facility of up
to USD40,000,000.

 

(C)                               By a Master Agreement (on the 2002 ISDA Master
Agreement (Multicurrency - Crossborder) form) dated 7 December 2007 made between
the Borrowers and the Mortgagee the Owner has entered into or may enter into
certain Transactions (as such term is defined in the said Master Agreement)
pursuant to separate Confirmations (as the said term is defined in the said
Master Agreement) providing for, amongst other things, the payment of certain
amounts by the Owner to the Mortgagee.  The Master Agreement, all Transactions
from time to time entered into or Confirmations exchanged under the Master
Agreement and any amending, supplemental or replacement agreement, are
hereinafter called the “Master Agreement”.

 

(D)                               As security for its obligations under the Loan
Agreement and the Master Agreement, the Owner has granted and did execute and
register the Mortgage in favour of the Mortgagees and the Mortgage appears
registered at the Public Registry Office, Microfilm (Mercantile) Section, at
Microjacket N-[·], Document Number [·] as of [·].

 

(E)                                The Owner has requested and the Lender has
agreed, subject to and upon the terms and conditions contained in an agreement
supplemental to, inter alia, the Loan Agreement dated [·] 2011 (the
“Supplemental Agreement”, the form of which is attached hereto marked “A” and
made a part thereof) to amend the terms and conditions of the Loan Agreement
upon the terms and conditions set out therein.

 

--------------------------------------------------------------------------------


 

(F)                                 This Addendum is entered into pursuant to
the Supplemental Agreement referred to at (E) above and in consideration of and
as a condition, inter alia, of the agreement of the Lender at the request of,
inter alia, the Owner contained in the Supplemental Agreement.

 

NOW IT IS HEREBY AGREED as follows:-

 

1                                         With effect as and from the date
hereof the Mortgage shall be and is hereby amended as follows:

 

(a)                                 by construing all references therein to the
“Loan Agreement” as references to the Loan Agreement as supplemented, amended by
the Supplemental Agreement; and

 

(b)                                 by construing all references therein to
“this Mortgage” as references to the Mortgage as supplemented and amended by
this Addendum.

 

2                                         Save for the amendments contained in
Clause 1 above and save for such further amendments and modifications as may be
required in order to make the Mortgage consistent therewith, the Mortgage shall
remain in full force and effect and shall continue to stand as security for the
obligations thereby secured as further supplemented and amended by this
Addendum.

 

3                                         The Owner hereby undertakes at its own
expense to execute, sign, perfect and do and (if relevant) register every such
further assurance, document, act or thing desirable for the purposes of
perfecting the security constituted or intended to be constituted by the
Mortgage as amended and supplemented by this Addendum.

 

IN WITNESS WHEREOF the Owner has caused this Addendum to be duly executed the
day and year first above written.

 

EXECUTED as a DEED

)

on behalf of

)

[CLAREMONT]/[YORKSHIRE]

)

SHIPPING CORP.

)

by

)

its duly authorised attorney-in-fact

)

in the presence of:

)

 

--------------------------------------------------------------------------------


 

ACCEPTANCE OF MORTGAGE

 

CREDIT SUISSE AG of St. Alban Graben 1-3, PO Box, CH-4002, Basel, Switzerland
does hereby accept the annexed First Addendum to a First Preferred Mortgage
executed in its favour by [CLAREMONT]/[YORKSHIRE] SHIPPING CORP. a Marshall
Islands corporation, dated the [·] of [·] 2011 covering the Panamanian Ship
[“ARAPAHO BELLE”] [“ONEIDA PRINCESS”] and does hereby accept the said Mortgage
Addendum in all respects and agree to all terms and conditions of the said
Mortgage Addendum.

 

IN WITNESS whereof the said CREDIT SUISSE AG has caused this acceptance of
Mortgage to be executed this [·] day of [·] 2011.

 

SIGNED by

)

and by

)

duly authorised for and on

)

behalf of CREDIT SUISSE AG

)

in the presence of:

)

 

--------------------------------------------------------------------------------

 


 

APPENDIX B

 

FORM OF COLLATERAL GUARANTEE

 

--------------------------------------------------------------------------------


 

Date         January 2011

 

DYKER MARITIME CORP.

as Guarantor

 

— and —

 

CREDIT SUISSE AG

as Lender

 

--------------------------------------------------------------------------------

 

COLLATERAL OWNER’S GUARANTEE

 

--------------------------------------------------------------------------------

 

relating to

a Loan Agreement dated 7 December 2007

as supplemented by a Supplemental Agreement dated

[·] January 2011

 

Watson, Farley & Williams

London

 

--------------------------------------------------------------------------------


 

INDEX

 

Clause

 

Page

 

 

 

 

1

INTERPRETATION

 

1

 

 

 

 

2

GUARANTEE

 

2

 

 

 

 

3

LIABILITY AS PRINCIPAL AND INDEPENDENT DEBTOR

 

2

 

 

 

 

4

EXPENSES

 

3

 

 

 

 

5

ADJUSTMENT OF TRANSACTIONS

 

3

 

 

 

 

6

PAYMENTS

 

3

 

 

 

 

7

INTEREST

 

3

 

 

 

 

8

SUBORDINATION

 

4

 

 

 

 

9

ENFORCEMENT

 

4

 

 

 

 

10

REPRESENTATIONS AND WARRANTIES

 

4

 

 

 

 

11

UNDERTAKINGS

 

6

 

 

 

 

12

JUDGMENTS AND CURRENCY INDEMNITY

 

7

 

 

 

 

13

SET-OFF

 

8

 

 

 

 

14

SUPPLEMENTAL

 

8

 

 

 

 

15

ASSIGNMENT

 

9

 

 

 

 

16

NOTICES

 

9

 

 

 

 

17

INVALIDITY OF LOAN AGREEMENT AND/OR THE MASTER AGREEMENT

 

10

 

 

 

 

18

GOVERNING LAW AND JURISDICTION

 

10

 

 

 

 

EXECUTION PAGE

 

12

 

--------------------------------------------------------------------------------


 

THIS GUARANTEE is made on        January 2011

 

BETWEEN

 

(1)                                 DYKER MARITIME CORP., a corporation
incorporated in the Republic of the Marshall Islands whose registered office is
at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands MH96960 (the “Guarantor”); and

 

(2)                                 CREDIT SUISSE AG, a company incorporated in
Switzerland, acting through its branch at St. Alban Graben 1-3, PO Box CH-4002,
Basel, Switzerland (the “Lender”, which expression includes its successors and
assigns).

 

BACKGROUND

 

(A)                               By a loan agreement dated 7 December 2007 (as
amended and supplemented from time to time) and made between (i) Claremont
Shipping Corp. and Yorkshire Shipping Corp. as joint and several borrowers (the
“Borrowers”) and (ii) the Lender it was agreed that the Lender would make
available to the Borrowers a facility of up to US$40,000,000.

 

(B)                               By a Master Agreement (on the 2002 ISDA Master
Agreement (Multicurrency - Crossborder) form) dated 7 December 2007 made between
the Borrowers and the Lender the Borrowers have entered into or may enter into
certain Transactions (as such term is defined in the said Master Agreement)
pursuant to separate Confirmations (as the said term is defined in the said
Master Agreement) providing for, amongst other things, the payment of certain
amounts by the Borrowers to the Lender.  The Master Agreement, all Transactions
from time to time entered into or Confirmations exchanged under the Master
Agreement and any amending, supplemental or replacement agreement, are
hereinafter called the “Master Agreement”.

 

(C)                               By a supplemental agreement
dated        January 2011 (the “Supplemental Agreement”) and made between
(i) the Borrowers, (ii) TBS International Limited as guarantor, (iii)  TBS
International Public Limited Company as new guarantor and (iv) the Lender, it
was agreed that the minimum security covenant would be temporarily waived and
certain amendments made to the Loan Agreement, the Master Agreement and the
Finance Documents.

 

(D)                               The execution and delivery to the Lender of
this Guarantee and of the Collateral Mortgage and Collateral Multiparty Deed are
conditions precedent to the continued availability of the facility under the
said Loan Agreement and the effectiveness of the waiver of the minimum security
covenant would be temporary and amendments to the Loan Agreement contemplated by
the Supplemental Agreement.

 

IT IS AGREED as follows:

 

1                                         INTERPRETATION

 

1.1                               Defined expressions.  Words and expressions
defined in the Loan Agreement shall have the same meanings when used in this
Guarantee unless the context otherwise requires.

 

1.2                               Construction of certain terms.  In this
Guarantee:

 

“bankruptcy”  includes a liquidation, receivership or administration and any
form of suspension of payments, arrangement with creditors or reorganisation
under any corporate or insolvency law of any country;

 

--------------------------------------------------------------------------------


 

“Loan Agreement”  means the loan agreement dated 7 December 2007 referred to in
Recital (A) as amended pursuant to the Supplemental Agreement referred to in
Recital (C) and includes any existing or future amendments or supplements,
whether made with the Guarantor’s consent or otherwise.

 

1.3                               Application of construction and interpretation
provisions of Loan Agreement. Clause 1.2, 1.5 and 1.6 of the Loan Agreement
apply, with any necessary modifications, to this Guarantee.

 

2                                         GUARANTEE

 

2.1                               Guarantee and indemnity.  The Guarantor
unconditionally and irrevocably:

 

(a)                                 guarantees the due payment of all amounts
payable by each Borrower under or in connection with the Loan Agreement, the
Master Agreement and every other Finance Document;

 

(b)                                 undertakes to pay to the Lender, on the
Lender’s demand, any such amount which is not paid by either Borrower when
payable; and

 

(c)                                  fully indemnifies the Lender on its demand
in respect of all claims, expenses, liabilities and losses which are made or
brought against or incurred by the Lender as a result of or in connection with
any obligation or liability guaranteed by the Guarantor being or becoming
unenforceable, invalid, void or illegal; and the amount recoverable under this
indemnity shall be equal to the amount which the Lender would otherwise have
been entitled to recover.

 

2.2                               No limit on number of demands.  The Lender may
serve more than one demand under Clause 2.1.

 

3                                         LIABILITY AS PRINCIPAL AND INDEPENDENT
DEBTOR

 

3.1                               Principal and independent debtor.  The
Guarantor shall be liable under this Guarantee as a principal and independent
debtor and accordingly it shall not have, as regards this Guarantee, any of the
rights or defences of a surety.

 

3.2                               Waiver of rights and defences.  Without
limiting the generality of Clause 3.1, the Guarantor shall neither be discharged
by, nor have any claim against the Lender in respect of:

 

(a)                                 any amendment or supplement being made to
the Master Agreement and/or the Finance Documents;

 

(b)                                 any arrangement or concession (including a
rescheduling or acceptance of partial payments) relating to, or affecting, the
Master Agreement and/or the Finance Documents;

 

(c)                                  any release or loss (even though negligent)
of any right or Security Interest created by the Master Agreement and/or the
Finance Documents;

 

(d)                                 any failure (even though negligent) promptly
or properly to exercise or enforce any such right or Security Interest,
including a failure to realise for its full market value an asset covered by
such a Security Interest; or

 

(e)                                  the Master Agreement and/or any Finance
Document or any Security Interest now being or later becoming void,
unenforceable, illegal or invalid or otherwise defective for any reason,
including a neglect to register it.

 

2

--------------------------------------------------------------------------------


 

4                                         EXPENSES

 

4.1                               Costs of preservation of rights, enforcement
etc.  The Guarantor shall pay to the Lender on its demand the amount of all
expenses incurred by the Lender in connection with any matter arising out of
this Guarantee or any Security Interest connected with it, including any advice,
claim or proceedings relating to this Guarantee or such a Security Interest.

 

4.2                               Fees and expenses payable under Loan
Agreement.  Clause 4.1 is without prejudice to the Guarantor’s liabilities in
respect of the Borrowers’ obligations under clause 19 of the Loan Agreement
(fees and expenses) and under similar provisions of other Finance Documents.

 

5                                         ADJUSTMENT OF TRANSACTIONS

 

5.1                               Reinstatement of obligation to pay.  The
Guarantor shall pay to the Lender on its demand any amount which the Lender is
required, or agrees, to pay pursuant to any claim by, or settlement with, a
trustee in bankruptcy of either Borrower or of another Security Party (or
similar person) on the ground that the Loan Agreement or the Master Agreement,
or a payment by either Borrower or of another Security Party, was invalid or on
any similar ground.

 

6                                         PAYMENTS

 

6.1                               Method of payments.  Any amount due under this
Guarantee shall be paid:

 

(a)                                 in immediately available funds;

 

(b)                                 to such account as the Lender may from time
to time notify to the Guarantor;

 

(c)                                  without any form of set-off, cross-claim or
condition; and

 

(d)                                 free and clear of any tax deduction except a
tax deduction which the Guarantor is required by law to make.

 

6.2                               Grossing-up for taxes.  If the Guarantor is
required by law to make a tax deduction, the amount due to the Lender shall be
increased by the amount necessary to ensure that the Lender receives and retains
a net amount which, after the tax deduction, is equal to the full amount that it
would otherwise have received.

 

6.3                               Tax Credit.  The provisions of Clause 21.4 of
the Loan Agreement shall apply to this Guarantee and in relation to any
increased payment made by the Guarantor under Clause 6.2 as if the same were set
out in full herein with the necessary changes.

 

7                                         INTEREST

 

7.1                               Accrual of interest.  Any amount due under
this Guarantee shall carry interest after the date on which the Lender demands
payment of it until it is actually paid, unless interest on that same amount
also accrues under the Loan Agreement (or as the case may be) the Master
Agreement.

 

7.2                              Calculation of interest.  Interest under this
Guarantee shall be calculated and accrue in the same way as interest under
clause 6 of the Loan Agreement.

 

7.3                               Guarantee extends to interest payable under
Loan Agreement and the Master Agreement.  For the avoidance of doubt, it is
confirmed that this Guarantee covers all interest payable under the Loan
Agreement and the Master Agreement, including that payable under clause 6 of the
Loan Agreement and Section 2(e) of he Master Agreement.

 

3

--------------------------------------------------------------------------------


 

8                                         SUBORDINATION

 

8.1                               Subordination of rights of Guarantor.  All
rights which the Guarantor at any time has (whether in respect of this Guarantee
or any other transaction) against each Borrower, any other Security Party or
their respective assets shall be fully subordinated to the rights of the Lender
under the Finance Documents or the Master Agreement; and in particular, the
Guarantor shall not:

 

(a)                                 claim, or in a bankruptcy of either of the
Borrowers or any other Security Party prove for, any amount payable to the
Guarantor by either Borrower or any other Security Party, whether in respect of
this Guarantee or any other transaction;

 

(b)                                 take or enforce any Security Interest for
any such amount;

 

(c)                                  claim to set-off any such amount against
any amount payable by the Guarantor to either Borrower or any other Security
Party; or

 

(d)                                 claim any subrogation or other right in
respect of any Finance Document or any sum received or recovered by the Lender
under a Finance Document or the Master Agreement.

 

9                                         ENFORCEMENT

 

9.1                               No requirement to commence proceedings against
either Borrower.  The Lender will not need to commence any proceedings under, or
enforce any Security Interest created by, the Loan Agreement, the Master
Agreement or any other Finance Document before claiming or commencing
proceedings under this Guarantee.

 

9.2                               Conclusive evidence of certain matters. 
However, as against the Guarantor:

 

(a)                                 any judgment or order of a court in England
or the Marshall Islands in connection with the Loan Agreement and/or the Master
Agreement; and

 

(b)                                 any statement or admission of either
Borrower in connection with the Loan Agreement and/or the Master Agreement,

 

shall be binding and conclusive as to all matters of fact and law to which it
relates.

 

9.3                               Suspense account.  The Lender may, for the
purpose of claiming or proving in a bankruptcy of either Borrower or any other
Security Party, place any sum received or recovered under or by virtue of this
Guarantee on a separate suspense or other interest bearing nominal account
without applying it in satisfaction of the Borrowers’ obligations under the Loan
Agreement or, as the case may be, the Master Agreement.

 

10                                  REPRESENTATIONS AND WARRANTIES

 

10.1                        General.  The Guarantor represents and warrants to
the Lender as follows.

 

10.2                        Status.  The Guarantor is duly incorporated and
validly existing and in good standing under the laws of the Marshall Islands.

 

10.3                        Corporate power.  The Guarantor has the corporate
capacity, and has taken all corporate action and obtained all consents necessary
for it:

 

(a)                                 to execute the Finance Documents to which
the Guarantor is a party; and

 

(b)                                 to make all the payments contemplated by,
and to comply with, the Finance Documents to which the Guarantor is a party.

 

4

--------------------------------------------------------------------------------


 

10.4                        Consents in force.  All the consents referred to in
Clause 10.3 remain in force and nothing has occurred which makes any of them
liable to revocation.

 

10.5                        Legal validity and effective Security Interests. 
The Finance Documents to which the Guarantor is a party do now or, as the case
may be, will upon execution and delivery (and, where applicable, registration as
provided for in the Finance Documents):

 

(a)                                 constitute the Guarantor’s legal, valid and
binding obligations enforceable against the Guarantor in accordance with their
respective terms and subject to any relevant insolvency laws affecting
creditors’ rights generally; and

 

(b)                                 create legal, valid and binding Security
Interests enforceable in accordance with their respective terms over all the
assets to which they, by their terms, relate.

 

10.6                        No third party Security Interests.  Without limiting
the generality of Clause 10.5, at the time of the execution and delivery of each
Finance Document to which the Guarantor is a party:

 

(a)                                 the Guarantor will have the right to create
all the Security Interests which that Finance Document purports to create; and

 

(b)                                 no third party will have any Security
Interest (except for Permitted Security Interests) or any other interest, right
or claim over, in or in relation to any asset to which any such Security
Interest, by its terms, relates.

 

10.7                        No conflicts.  The execution by the Guarantor of the
Finance Documents to which it is a party and its compliance with this Guarantee
the Finance Documents to which it is a party will not involve or lead to a
contravention of:

 

(a)                                 any law or regulation; or

 

(b)                                 the constitutional documents of the
Guarantor; or

 

(c)                                  any contractual or other obligation or
restriction which is binding on the Guarantor or any of its assets.

 

10.8                        No withholding taxes.  No tax is imposed in any
jurisdiction in which the Guarantor is ordinarily resident for tax by way of
withholding or deduction or otherwise on any payment to be under this Guarantee
or under the Finance Documents to which the Guarantor is a party.

 

10.9                        No default.  To the knowledge of the Guarantor, no
Event of Default or Potential Event of Default has occurred and is continuing.

 

10.10                 Information.  All information which has been provided in
writing by or on behalf of the Guarantor to the Lender in connection with any
Finance Document satisfied the requirements of Clause 11.2; all audited and
unaudited accounts which have been so provided satisfied the requirements of
Clause 11.4; and there has been no material adverse change in the financial
position or state of affairs of the Guarantor from that disclosed in the latest
of those accounts.

 

10.11                 No litigation.  No legal or administrative action
involving the Guarantor has been commenced or taken or, to the Guarantor’s
knowledge, is likely to be commenced or taken which, in either case, would be
likely to have a material adverse effect on the Guarantor’s financial position
or profitability.

 

5

--------------------------------------------------------------------------------


 

11                                  UNDERTAKINGS

 

11.1                        General.  The Guarantor undertakes with the Lender
to comply with the following provisions of this Clause 11 at all times during
the Security Period, except as the Lender may otherwise permit.

 

11.2                        Information provided to be accurate.  All financial
and other information which is provided in writing by or on behalf of the
Guarantor under or in connection with this Guarantee will be true and not
misleading and will not omit any material fact or consideration.

 

11.3                        Provision of financial statements.  The Guarantor
will send to the Lender:

 

(a)                                  as soon as possible, but in no event later
than 30 June following the end of each financial year of the Guarantor, the
annual audited accounts of the Guarantor; and

 

(b)                                 as soon as possible, but in no event later
than 30 days after the end of each quarter in each financial year of the
Guarantor the unaudited accounts of the Guarantor certified as to their
correctness by its chief financial officer.

 

11.4                        Form of financial statements.  All accounts (audited
and unaudited) delivered under Clause 11.3 will:

 

(a)                                  be prepared in accordance with GAAP
consistently applied;

 

(b)                                 give a true and fair view of the state of
affairs of the Guarantor at the date of those accounts and of its profit for the
period to which those accounts relate; and

 

(c)                                  fully disclose or provide for all
significant liabilities of the Guarantor and its subsidiaries.

 

11.5                        Shareholder and creditor notices.  The Guarantor
will send the Lender, at the same time as they are despatched, copies of all
communications which are despatched to the Guarantor’s shareholders or creditors
or any class of them.

 

11.6                        Consents.  The Guarantor will maintain in force and
promptly obtain or renew, and will promptly send certified copies to the Lender
of, all consents required:

 

(a)                                  for the Guarantor to perform its
obligations under any Finance Document to which it is a party;

 

(b)                                 for the validity or enforceability of any
Finance Document to which it is a party,

 

and the Guarantor will comply with the terms of all such consents.

 

11.7                        Maintenance of Security Interests.  The Guarantor
will:

 

(a)                                  at its own cost, do all that it reasonably
can to ensure that any Finance Document to which it is a party validly creates
the obligations and the Security Interests which it purports to create; and

 

(b)                                 without limiting the generality of paragraph
(a) above, at its own cost, promptly register, file, record or enrol any Finance
Document to which it is a party with any court or authority in all Pertinent
Jurisdictions, pay any stamp, registration or similar tax in all Pertinent
Jurisdictions in respect of any Finance Document to which it is a party, give
any notice or take any other step which may be or become necessary or desirable
for any Finance Document to which it is a party to be valid, enforceable or
admissible in evidence or to ensure or protect the priority of any Security
Interest which it creates.

 

6

--------------------------------------------------------------------------------


 

11.8                        Notification of litigation.  The Guarantor will
provide the Lender with details of any legal or administrative action involving
the Guarantor as soon as such action is instituted or it becomes apparent to the
Guarantor that it is likely to be instituted, unless it is clear that the legal
or administrative action cannot be considered material in the context of this
Guarantee.

 

11.9                        Chief Executive Office.  The Guarantor will maintain
its chief executive office, and keep its corporate documents and records, at
Suite 306, Commerce Building, Once Chancery Lane, Hamilton, HM12 Bermuda.

 

11.10                 Notification of default.  The Guarantor will notify the
Lender as soon as the Guarantor becomes aware of:

 

(a)                                  the occurrence of an Event of Default or a
Potential Event of Default; or

 

(b)                                 any matter which indicates that an Event of
Default or a Potential Event of Default may have occurred,

 

and will thereafter keep the Lender fully up-to-date with all developments.

 

11.11                 Maintenance of status.  The Guarantor will maintain its
separate corporate existence and remain in good standing under the laws of the
Republic of the Marshall Islands.

 

11.12                 Negative pledge.  The Guarantor shall not create or permit
to arise any Security Interest over any asset present or future except Security
Interests created or permitted by the Finance Documents and except for Permitted
Security Interests.

 

11.13                 No disposal of assets, change of business.  The Guarantor
will not:

 

(a)                                  transfer, lease or otherwise dispose of all
or a substantial part of its assets, whether by one transaction or a number of
transactions, whether related or not except in the usual course of its trading
operations; or

 

(b)                                 make any substantial change to the nature of
its business from that existing at the date of this Guarantee; or

 

(c)                                  provide any credit or financial assistance
to:

 

(i)                                     a person who is directly or indirectly
interested in its share or loan capital; or

 

(ii)                                  any company in or with which such a person
is directly or indirectly interested or connected.

 

11.14                 No merger etc.  The Guarantor shall not enter into any
form of merger, sub-division, amalgamation or other reorganisation.

 

12                                  JUDGMENTS AND CURRENCY INDEMNITY

 

12.1                        Judgments relating to Loan Agreement and/or the
Master Agreement.  This Guarantee shall cover any amount payable by the
Borrowers under or in connection with any judgment relating to the Loan
Agreement and/or the Master Agreement.

 

12.2                        Currency indemnity.  In addition, clause 20.4
(currency indemnity) of the Loan Agreement shall apply, with any necessary
adaptations, in relation to this Guarantee.

 

7

--------------------------------------------------------------------------------


 

13                                  SET-OFF

 

13.1                        Application of credit balances.  The Lender may
without prior notice following the occurrence of an Event of Default which is
continuing:

 

(a)                                  apply any balance (whether or not then due)
which at any time stands to the credit of any account in the name of the
Guarantor at any office in any country of the Lender in or towards satisfaction
of any sum then due from the Guarantor to the Lender under this or any of the
Finance Documents; and

 

(b)                                 for that purpose:

 

(i)                                     break, or alter the maturity of, all or
any part of a deposit of the Guarantor;

 

(ii)                                  convert or translate all or any part of a
deposit or other credit balance into Dollars; and

 

(iii)                               enter into any other transaction or make any
entry with regard to the credit balance which the Lender considers appropriate.

 

13.2                        Existing rights unaffected.  The Lender shall not be
obliged to exercise any of its rights under Clause 13.1; and those rights shall
be without prejudice and in addition to any right of set-off, combination of
accounts, charge, lien or other right or remedy to which the Lender is entitled
(whether under the general law or any document).

 

14                                  SUPPLEMENTAL

 

14.1                        Continuing guarantee.  This Guarantee shall remain
in force as a continuing security at all times during the Security Period.

 

14.2                        Rights cumulative, non-exclusive.  The Lender’s
rights under and in connection with this Guarantee are cumulative, may be
exercised as often as appears expedient and shall not be taken to exclude or
limit any right or remedy conferred by law.

 

14.3                        No impairment of rights under Guarantee.  If the
Lender omits to exercise, delays in exercising or invalidly exercises any of its
rights under this Guarantee, that shall not impair that or any other right of
the Lender under this Guarantee.

 

14.4                        Severability of provisions.  If any provision of
this Guarantee is or subsequently becomes void, illegal, unenforceable or
otherwise invalid, that shall not affect the validity, legality or
enforceability of its other provisions.

 

14.5                        Guarantee not affected by other security.  This
Guarantee shall not impair, nor be impaired by, any other guarantee, any
Security Interest or any right of set-off or netting or to combine accounts
which the Lender may now or later hold in connection with the Loan Agreement or
the Master Agreement.

 

14.6                        Guarantor bound by Loan Agreement.  The Guarantor
agrees with the Lender to be bound by all provisions of the Loan Agreement which
are applicable to the Security Parties in the same way as if those provisions
had been set out (with any necessary modifications) in this Guarantee.

 

14.7                       Applicability of provisions of Guarantee to other
Security Interests.  Any Security Interest which the Guarantor creates (whether
at the time at which it signs this Guarantee or at any later time) to secure any
liability under this Guarantee shall be a principal and independent security,
and Clauses 3 and 17 shall, with any necessary modifications, apply to it,
notwithstanding that the document creating the Security Interest neither
describes it as a principal or independent security nor includes provisions
similar to Clauses 3 and 17.

 

8

--------------------------------------------------------------------------------


 

14.8                        Applicability of provisions of Guarantee to other
rights.  Clauses 3 and 17 shall also apply to any right of set-off or netting or
to combine accounts which the Guarantor creates by an agreement entered into at
the time of this Guarantee or at any later time (notwithstanding that the
agreement does not include provisions similar to Clauses 3 and 17), being an
agreement referring to this Guarantee.

 

14.9                        Third party rights.  A person who is not a party to
this Guarantee has no right under the Contracts (Rights of Third Parties) Act
1999 to enforce or to enjoy the benefit of any term of this Guarantee.

 

15                                  ASSIGNMENT

 

15.1                        Assignment by Lender.  The Lender may assign its
rights under and in connection with this Guarantee to the same extent as it may
assign its rights under the Loan Agreement.

 

16                                  NOTICES

 

16.1                        Notices to Guarantor.  Any notice or demand to the
Guarantor under or in connection with this Guarantee shall be given by letter or
fax at:

 

Suite 306, Commerce Building

One Chancery Lane

Hamilton HM12

Bermuda

 

Mailing Address:

P.O. Box HM 2522

Hamilton HMGX

Bermuda

 

Attn: William J. Carr

Fax No: +1 441 295 4957

 

With a copy to:

TBS Shipping Services Inc.

612 East Grassy Sprain Road

Yonkers, NY 10710

USA

 

Attn: Ferdinand V. Lepere

Fax No: +1 914 961 5131

 

and:

 

TBS International Public Limited Company

Arthur Cox Building

Earlsfort Terrace

Dublin 2

Ireland

 

or to such other address(es) which the Guarantor may notify to the Lender.

 

9

--------------------------------------------------------------------------------


 

16.2                        Application of certain provisions of Loan
Agreement.  Clauses 27.3, 27.4 and 27.5 of the Loan Agreement apply to any
notice or demand under or in connection with this Guarantee.

 

16.3                        Validity of demands.  A demand under this Guarantee
shall be valid notwithstanding that it is served:

 

(a)                                  on the date on which the amount to which it
relates is payable by the Borrowers under the Loan Agreement or the Master
Agreement;

 

(b)                                 at the same time as the service of a notice
under clause 18.2 (events of default) of the Loan Agreement;

 

and a demand under this Guarantee may refer to all amounts payable under or in
connection with the Loan Agreement without specifying a particular sum or
aggregate sum.

 

16.4                        Notices to Lender.  Any notice to the Lender under
or in connection with this Guarantee shall be sent to the same address and in
the same manner as notices to the Lender under the Loan Agreement.

 

17                                  INVALIDITY OF LOAN AGREEMENT AND/OR THE
MASTER AGREEMENT

 

17.1                        Invalidity of Loan Agreement and/or the Master
Agreement.  In the event of:

 

(a)                                  the Loan Agreement now being or later
becoming, with immediate or retrospective effect, void, illegal, unenforceable
or otherwise invalid for any other reason whatsoever, whether of a similar kind
or not; or

 

(b)                                 without limiting the scope of paragraph (a),
a bankruptcy of either Borrower, the introduction of any law or any other matter
resulting in either Borrower being discharged from liability under the Loan
Agreement and/or the Master Agreement, or the Loan Agreement and/or the Master
Agreement ceasing to operate (for example, by interest ceasing to accrue);

 

this Guarantee shall cover any amount which would have been or become payable
under or in connection with the Loan Agreement and/or the Master Agreement if
the Loan Agreement and/or the Master Agreement (as the case may be) had been and
remained entirely valid, legal and enforceable, or such Borrower had not
suffered bankruptcy, or any combination of such events or circumstances, as the
case may be, and that Borrower had remained fully liable under it for
liabilities whether invalidly incurred or validly incurred but subsequently
retrospectively invalidated;  and references in this Guarantee to amounts
payable by such Borrower under or in connection with the Loan Agreement and/or
the Master Agreement shall include references to any amount which would have so
been or become payable as aforesaid.

 

17.2                        Invalidity of Finance Documents.  Clause 17.1 also
applies to each of the other Finance Documents to which either Borrower is a
party.

 

18                                  GOVERNING LAW AND JURISDICTION

 

18.1                        English law.  This Guarantee and any non-contractual
obligations arising out of or in connection with it shall be governed by, and
construed in accordance with, English law.

 

18.2                        Exclusive English jurisdiction.  Subject to Clause
18.3, the courts of England shall have exclusive jurisdiction to settle any
Dispute.

 

10

--------------------------------------------------------------------------------


 

18.3                        Choice of forum for the exclusive benefit of the
Lender.  Clause 18.2 is for the exclusive benefit of the Lender, which reserves
the rights:

 

(a)                                  to commence proceedings in relation to any
Dispute in the courts of any country other than England and which have or claim
jurisdiction to that Dispute; and

 

(b)                                 to commence such proceedings in the courts
of any such country or countries concurrently with or in addition to proceedings
in England or without commencing proceedings in England.

 

The Guarantor shall not commence any proceedings in any country other than
England in relation to a Dispute.

 

18.4                        Process agent.  The Guarantor irrevocably appoints
Globe Maritime Limited at its registered office for the time being, presently at
8 The Shrubberies, George Lane, South Woodford, London E18 1BD, to act as its
agent to receive and accept on its behalf any process or other document relating
to any proceedings in the English courts which are connected with a Dispute.

 

18.5                        Lender’ rights unaffected.  Nothing in this Clause
18 shall exclude or limit any right which the Lender may have (whether under the
law of any country, an international convention or otherwise) with regard to the
bringing of proceedings, the service of process, the recognition or enforcement
of a judgment or any similar or related matter in any jurisdiction.

 

18.6                        Meaning of “proceedings”.  In this Clause 18,
“proceedings” means proceedings of any kind, including an application for a
provisional or protective measure and a “Dispute” means any dispute arising out
of or in connection with this Guarantee (including a dispute relating to the
existence, validity or termination of this Guarantee) or any non-contractual
obligation arising out of or in connection with this Guarantee.

 

THIS GUARANTEE has been entered into on the date stated at the beginning of this
Guarantee.

 

11

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

GUARANTOR

 

SIGNED by

)

for and on behalf of

)

DYKER MARITIME

)

CORP.

)

in the presence of:

)

 

 

LENDER

 

 

 

SIGNED by

)

for and on behalf of

)

CREDIT SUISSE AG

)

in the presence of:

)

 

12

--------------------------------------------------------------------------------


 

APPENDIX C

 

FORM OF COLLATERAL MORTGAGE

 

--------------------------------------------------------------------------------


 

Date [·] 2011

 

 

DYKER MARITIME CORP.

as Owner

 

 

– and –

 

 

CREDIT SUISSE AG

as Junior Mortgagee

 

 

--------------------------------------------------------------------------------

 

SECOND PREFERRED PANAMANIAN MORTGAGE

 

--------------------------------------------------------------------------------

 

relating to
m.v. “CARIBE MAIDEN”

 

Watson, Farley & Williams

London

 

--------------------------------------------------------------------------------


 

INDEX

 

Clause

 

 

Page

 

 

 

 

1

DEFINITIONS AND INTERPRETATION

 

2

 

 

 

 

2

MORTGAGE

 

3

 

 

 

 

3

PAYMENT COVENANTS

 

5

 

 

 

 

4

REPRESENTATIONS AND WARRANTIES

 

5

 

 

 

 

5

COVENANTS

 

5

 

 

 

 

6

PROTECTION OF SECURITY

 

6

 

 

 

 

7

ENFORCEABILITY AND MORTGAGEE’S POWERS

 

6

 

 

 

 

8

APPLICATION OF MONEYS

 

8

 

 

 

 

9

FURTHER ASSURANCES

 

8

 

 

 

 

10

POWER OF ATTORNEY

 

9

 

 

 

 

11

INCORPORATION OF GUARANTEE PROVISIONS

 

9

 

 

 

 

12

ASSIGNMENT

 

10

 

 

 

 

13

NOTICES

 

10

 

 

 

 

14

REPRESENTATIVES IN PANAMA

 

10

 

 

 

 

15

SUPPLEMENTAL

 

10

 

 

 

 

16

LAW AND JURISDICTION

 

11

 

 

 

 

ACCEPTANCE OF MORTGAGE

 

13

 

--------------------------------------------------------------------------------


 

THIS SECOND PREFERRED MORTGAGE is made on [·] 2011

 

BY

 

(1)                                 DYKER MARITIME CORP., a corporation
incorporated in the Marshall Islands whose registered office is at Trust Company
Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands, MH 96960 (the
“Owner”);

 

IN FAVOUR OF

 

(2)                                 CREDIT SUISSE AG, a company incorporated in
Switzerland acting through its office at St. Alban Graben 1-3, PO Box CH-4002,
Basel, Switzerland (the “Mortgagee”, which expression includes its successors
and assigns).

 

BACKGROUND

 

(A)                               The Owner is the sole owner of the whole of
the m.v. “CARIBE MAIDEN” registered under the laws and flag of the Republic of
Panama.

 

(B)                               By a loan agreement (the “Loan Agreement”)
dated 7 December 2007 (as amended and supplemented from time to time including
by a supplemental agreement dated [·] 2011 (the “Supplemental Agreement”)) and
made between (i) the Borrowers and (ii) the Mortgagee it was agreed that the
Mortgagee would make available to the Borrowers a facility of up to
US$40,000,000.  Copies of the Loan Agreement without attachments and the
Supplemental Agreement are annexed to this Mortgage marked “A” and “B”
respectively.

 

(C)                               By a Master Agreement (on the 2002 ISDA Master
Agreement (Multicurrency — Crossborder) form) dated 7 December 2007 made between
the Borrowers and the Mortgagee the Borrowers have entered into or may enter
into certain Transactions (as such term is defined in the said Master Agreement
pursuant to separate Confirmations (as the said term is defined in the said
Master Agreement) providing for, amongst other things, the payment of certain
amounts by the Borrowers to the Mortgagee.  The Master Agreement, all
Transactions from time to time entered into or Confirmations exchanged under the
Master Agreement and any amending, supplemental or replacement agreement, are
hereinafter called the “Master Agreement”.  A copy of the Master Agreement is
annexed to this Mortgage marked “C”.

 

(D)                               By a guarantee (the “Guarantee”) dated [·]
2011 and made between (i) the Owner and (ii) the Mortgagee, the Owner has
guaranteed the Borrowers’ liabilities under the Loan Agreement and the Master
Agreement.  A copy of the Guarantee is annexed to this Mortgage marked “D”.

 

(E)                                It is one of the conditions precedent to the
continuing availability of the facility under the Loan Agreement that the Owner
executes and delivers this Mortgage, which is the Collateral Mortgage referred
to in the Supplemental Agreement, in favour of the Mortgagee as security for the
Secured Liabilities and the performance and observance of and compliance with
the covenants, terms and conditions contained in the Finance Documents.

 

(F)                                 Pursuant to the Loan Agreement, the
Mortgagee has on the date of this Mortgage advanced to the Borrowers, and the
Borrowers are indebted to the Mortgagee in, the principal amount of
US$25,815,000.

 

(G)                              The Owner has authorised the execution and
delivery of this Mortgage.

 

--------------------------------------------------------------------------------


 

IT IS AGREED as follows:

 

1                                         DEFINITIONS AND INTERPRETATION

 

1.1                              Defined expressions.  Words and expressions
defined in the Loan Agreement shall have the same meanings when used in this
Mortgage unless the context otherwise requires.

 

1.2                               Definitions.  In this Mortgage, unless the
contrary intention appears:

 

“First Mortgage” means the first preferred Panamanian ship mortgage over the
ship dated 2 June 2008 and executed by the Owner in favour of Commerzbank AG;

 

“Guarantee” means the guarantee dated [·] 2011 referred to in Recital (D);

 

“Loan Agreement” means the loan agreement dated 7 December 2007 (as amended
and/or supplemented from time to time) referred to in Recital (B);

 

“Master Agreement” means the Agreement dated 7 December 2007 (as amended and/or
supplemented from time to time) and made between the Borrowers and the Mortgagee
first referred to in Recital (C);

 

“Secured Liabilities” means all liabilities which the Owner has, at the date of
this Mortgage or at any later time or times, to the Mortgagee under or in
connection with any Finance Document to which it is a party or any judgment
relating to any Finance Document to which it is a party; and for this purpose,
there shall be disregarded any total or partial discharge of these liabilities,
or variation of their terms, which is effected by, or in connection with, any
bankruptcy, liquidation, arrangement or other procedure under the insolvency
laws of any country; and

 

“Security Interest” means:

 

(a)                                 a mortgage, charge (whether fixed or
floating) or pledge, any maritime or other lien or any other security interest
of any kind;

 

(b)                                 the rights of the plaintiff under an action
in rem in which the vessel concerned has been arrested or a writ has been issued
or similar step taken; and

 

(c)                                 any arrangement entered into by a person
(A) the effect of which is to place another person (B) in a position which is
similar, in economic terms, to the position in which B would have been had he
held a security interest over an asset of A; but (C) does not apply to a right
of set off or combination of accounts conferred by the standard terms of
business of a bank or financial institution; and

 

“Ship”  means the vessel “CARIBE MAIDEN” described in Recital (A) of the
following approximate dimensions and tonnages:

 

Length overall:

 

178.84 metres

 

 

 

Breadth:

 

23.00 metres

 

 

 

Depth:

 

13.50 metres

 

 

 

Gross Tons:

 

17,101

 

 

 

Net Tons:

 

8,600

 

having International Call Sign 3ENPR and more particularly described in the
Patente of Navigation Number 36840-PEXT the title of which vessel has been
registered in the name of the Owner in the Directorate General of the Panama
Maritime Authority’s Public

 

2

--------------------------------------------------------------------------------


 

Registry of Titles and Encumbrances of Vessels through the office of the
Panamanian Consulate General in New York and includes any share or interest in
that vessel and its engines, machinery, boats, tackle, outfit, spare gear, fuel,
consumable or other stores, belongings and appurtenances whether on board or
ashore and whether now owned or later acquired.

 

1.3                              Application of construction and interpretation
provisions of Loan Agreement.  Clauses 1.2 and 1.5 of the Loan Agreement apply,
with any necessary modifications, to this Mortgage.

 

1.4                              Inconsistency between Guarantee provisions and
this Mortgage.  This Mortgage shall be read together with the Guarantee, but in
case of any conflict between the Guarantee and this Mortgage, the provisions of
the Guarantee shall prevail Provided that this Mortgage shall always be governed
by Panamanian law.

 

1.5                              Inconsistency between English and Spanish
versions of Mortgage.  In the case of any conflict between the English and
Spanish language versions of this Mortgage, the provisions of the English
language version shall prevail.

 

2                                         MORTGAGE

 

2.1                              Mortgage.  In consideration of the Mortgagee
agreeing to continue to advance the Loan to the Borrowers and other good and
valuable consideration the Owner mortgages and charges the Ship to and in favour
of the Mortgagee as security for:

 

(a)                                 the due and punctual payment of the Loan in
the maximum principal sum of $40,000,000, $8,000,000 in respect of sums which
become due in respect of all liabilities, actual or contingent, present or
future of the Borrowers under the Master Agreement and of the other Secured
Liabilities; and

 

(b)                                 the performance and observance of and
compliance with the covenants, terms and conditions contained in the Finance
Documents to which the Owner is or is to be a party.

 

2.2                              Constitution of Mortgage.  This Mortgage shall,
subject to the First Mortgage, constitute a second and absolute Mortgage on the
Ship in accordance with the provisions of Law No. 55 of 6 August 2008 of the
Republic of Panama and of any pertinent provisions of the Civil Code and other
laws of the Republic of Panama.

 

2.3                              Void provisions.  Any provision of this
Mortgage construed as waiving the preferred status of this Mortgage shall, to
such extent, be void and of no effect.

 

2.4                              Continuing security.  This Mortgage shall
remain in force until the end of the Security Period as a continuing security
and, in particular:

 

(a)                                 the Security Interests created by Clause 2.1
shall not be satisfied by any intermediate payment or satisfaction of the
Secured Liabilities;

 

(b)                                 the Security Interests created by Clause
2.1, and the rights of the Mortgagee under this Mortgage, are only capable of
being extinguished, limited or otherwise adversely affected by an express and
specific term in a document signed by or on behalf of the Mortgagee;

 

(c)                                  no failure or delay by or on behalf of the
Mortgagee to enforce or exercise a Security Interest created by Clause 2.1 or a
right of the Mortgagee under this Mortgage, and no act, course of conduct,
acquiescence or failure to act (or to prevent the Owner from taking certain
action) which is inconsistent with such a Security Interest or such a right
shall preclude or estop the Mortgagee (either permanently or temporarily) from
enforcing or exercising it or result in a Security Interest expressed to be a
fixed security taking effect as a floating security; and

 

3

--------------------------------------------------------------------------------


 

(d)                                 this Mortgage shall be additional to, and
shall not in any way impair or be impaired by:

 

(i)                                     any other Security Interest whether in
relation to property of the Owner or that of a third party; or

 

(ii)                                  any other right of recourse as against the
Owner or any third party,

 

which the Mortgagee now or subsequently has in respect of any of the Secured
Liabilities.

 

2.5                              Principal and independent debtor.  The Owner
shall be liable under this Mortgage as a principal and independent debtor and
accordingly it shall not have, as regards this Mortgage, any of the rights or
defences of a surety.

 

2.6                              Waiver of rights and defences.  Without
limiting the generality of Clause 2.5, the Owner shall neither be discharged by,
nor have any claim against the Mortgagee in respect of:

 

(a)                                 any amendment or supplement being made to
the Finance Documents;

 

(b)                                 any arrangement or concession (including a
rescheduling or acceptance of partial payments) relating to, or affecting, the
Finance Documents;

 

(c)                                  any release or loss (even though negligent)
of any right or Security Interest created by the Finance Documents;

 

(d)                                 any failure (even though negligent) promptly
or properly to exercise or enforce any such right or Security Interest,
including a failure to realise for its full market value an asset covered by
such a Security Interest; or

 

(e)                                  any other Finance Document or any Security
Interest now being or later becoming void, unenforceable, illegal or invalid or
otherwise defective for any reason, including a neglect to register it.

 

2.7                              Subordination of rights of Owner.  All rights
which the Owner at any time has (whether in respect of this Mortgage or any
other transaction) against either Borrower, any other Security Party or their
respective assets shall be fully subordinated to the rights of the Mortgagee
under the Finance Documents; and in particular, the Owner shall not:

 

(a)                                 claim, or in a bankruptcy of either Borrower
or any other Security Party prove for, any amount payable to the Owner by either
of the Borrowers or any other Security Party, whether in respect of this
Mortgage or any other transaction;

 

(b)                                 take or enforce any Security Interest for
any such amount;

 

(c)                                 claim to set-off any such amount against any
amount payable by the Owner to either of the Borrowers or any other Security
Party; or

 

(d)                                claim any subrogation or other right in
respect of any Finance Document or any sum received or recovered by the
Mortgagee under a Finance Document.

 

2.8                              No obligations imposed on Mortgagee.  The Owner
shall remain liable to perform all obligations connected with the Ship and the
Mortgagee shall not, in any circumstances, have or incur any obligation of any
kind in connection with the Ship.

 

2.9                              Negative pledge; disposal of assets.  The Owner
shall not sell, create any Security Interest not exclusively securing the
Secured Liabilities over or otherwise dispose of the Ship or any right relating
to the Ship.

 

4

--------------------------------------------------------------------------------


 

2.10                       Release of security.  At the end of the Security
Period, the Mortgagee will, at the request and cost of the Owner, discharge this
Mortgage.

 

3                                         PAYMENT COVENANTS

 

3.1                              General.  The Owner shall comply with the
following provisions of this Clause 3 at all times during the Security Period.

 

3.2                              Covenant to pay Secured Liabilities.  The Owner
shall duly and punctually pay the Secured Liabilities.

 

3.3                              Covenant to pay expenses etc.  The Owner shall
pay all such expenses, claims, liabilities, losses, costs, duties, fees, charges
or other moneys as are stated in this Mortgage to be payable by the Owner to or
recoverable from the Owner by the Mortgagee (or in respect of which the Owner
agrees in this Mortgage to indemnify the Mortgagee) at the times and in the
manner specified in this Mortgage.

 

3.4                              Covenant to pay default interest.  The Owner
shall pay interest on any expenses, claims, liabilities, losses, costs, duties,
fees, charges or other moneys referred to in Clause 3.3 from the date on which
the relevant expense, claim, liability, loss, cost, duty, fee, charge or other
money is paid or incurred by the Mortgagee (as well after as before judgment):

 

(a)                                 at the rate described in clause 6.2 of the
Loan Agreement;

 

(b)                                 compounded in accordance with clause 6.6 of
the Loan Agreement; and

 

(c)                                  on demand.

 

3.5                              Covenant to pay other sums.  The Owner shall
pay each and every other sum of money which may be or become owing to the
Mortgagee under the Guarantee, this Mortgage and the other Finance Documents to
which the Owner is or is to be a party at the times and in the manner specified
in this Mortgage or in the other Finance Documents to which it is or is to be a
party.

 

4                                         REPRESENTATIONS AND WARRANTIES

 

4.1                               General.  The Owner represents and warrants to
the Mortgagee as follows.

 

4.2                              Repetition of Loan Agreement representations
and warranties.  The representations and warranties in clause 10 of the
Guarantee remain true and not misleading as if repeated on the date of this
Mortgage with reference to the circumstances now existing.

 

5                                         COVENANTS

 

5.1                              General.  The Owner shall comply with the
following provisions of this Clause 4 at all times during the Security Period
except as the Mortgagee may otherwise permit in writing.

 

5.2                             Insurance and Ship covenants.  The Owner shall
comply with the provisions of clauses 12 (insurance) and 13 (ship covenants) of
the Loan Agreement and those clauses shall apply to this Mortgage as if set out
in full in this Mortgage with references therein to the Borrowers changed to
references to the Owner and with any other necessary modifications and the Owner
shall comply with the provisions of those clauses as so modified.

 

5.3                               Perfection of Mortgage.  The Owner shall:

 

5

--------------------------------------------------------------------------------


 

(a)                                 keep this Mortgage registered as a Second
Preferred Mortgage on the Ship under and in accordance with the laws of the
Republic of Panama and for this purpose the Owner shall execute and record
within one month of the date of this Mortgage any and all such documents or
things as may be necessary or desirable to register permanently and/or to
preserve this Mortgage as a valid Second Preferred Mortgage on the Ship; and

 

(b)                                 promptly provide the Mortgagee from time to
time with evidence in such form as the Mortgagee requires that the Owner is
complying with Clause (a).

 

5.4                               Notice of Mortgage.  The Owner shall:

 

(a)                                 carry on board the Ship with its papers a
properly certified copy of this Mortgage and cause that certified copy of this
Mortgage to be exhibited to any person having business with the Ship which might
give rise to a lien over the Ship other than a lien for crew’s wages and salvage
and to any representative of the Mortgagee on demand; and

 

(b)                                 place and maintain in a conspicuous place in
the navigation room and the Master’s cabin of the Ship a framed printed notice
in plain type in English reading as follows:

 

“NOTICE OF MORTGAGE

 

This Ship is mortgaged by the Owner hereof to Credit Suisse AG pursuant to the
provisions of Law No. 55 of 6 August 2008 of the Republic of Panama and other
pertinent legislation and pursuant also to the terms of the said Mortgage, a
certified copy of which is preserved with the Ship’s papers.  Therefore, neither
the Owner nor any Charterer nor the Master of this Ship nor any other person has
any right, power or authority to create, incur or permit to be imposed upon this
Ship any lien whatsoever other than for crew’s wages and salvage.”

 

6                                         PROTECTION OF SECURITY

 

6.1                              Mortgagee’s right to protect or maintain
security.  The Mortgagee may take any action which it may think fit for the
purpose of protecting or maintaining the security created by this Mortgage or
for any similar or related purpose.

 

6.2                              Mortgagee’s right to insure, repair etc. 
Without limiting the generality of Clause 6.1, if the Owner does not comply with
Clause 5, the Mortgagee may:

 

(a)                                 effect, replace and renew any Insurances;

 

(b)                                 arrange for the carrying out of such surveys
and/or repairs of the Ship as it deems expedient or necessary; and

 

(c)                                  discharge any liabilities charged on the
Ship, or otherwise relating to or affecting it, and/or take any measures which
the Mortgagee may think expedient or necessary for the purpose of securing its
release.

 

7                                        ENFORCEABILITY AND MORTGAGEE’S POWERS

 

7.1                              Right to enforce security.  On the occurrence
of an Event of Default but without the necessity for any court order in any
jurisdiction to the effect that an Event of Default has occurred or that the
security constituted by this Mortgage has become enforceable, and irrespective
of whether a notice has been served under clause 18.2 of the Loan Agreement or a
demand made under clause 2.1 of the Guarantee:

 

(a)                                the security constituted by this Mortgage
shall immediately become enforceable;

 

6

--------------------------------------------------------------------------------


 

(b)                                 the Mortgagee shall be entitled at any time
or times to exercise the powers set out in Clause 7.2 and in any other Finance
Document; and

 

(c)                                  the Mortgagee shall be entitled at any time
or times to exercise the powers possessed by it as mortgagee of the Ship
conferred by the law of any country or territory the courts of which have or
claim any jurisdiction in respect of the Owner or the Ship.

 

7.2                              Right to take possession, sell etc.  On the
occurrence of an Event of Default, the Mortgagee shall be entitled then or at
any later time or times:

 

(a)                                  to take possession of the Ship whether
actually or constructively and/or otherwise to take control of the Ship wherever
the Ship may be and cause the Owner or any other person in possession of the
Ship forthwith upon demand to surrender the Ship to the Mortgagee without legal
process and without the Mortgagee being liable for any losses thereby caused or
to account to the Owner in connection therewith;

 

(b)                                 to sell the Ship or any share in the Ship
after 20 day’s prior notice to the Owner and any other mortgagees of record (if
any) or such lesser period of notice (or no notice at all) as may be permitted
under Panamanian law from time to time, and with or without the benefit of any
charterparty or other contract for its employment, by public auction or private
contract at any time, at any place and upon any terms (including, without
limitation, on terms that all or any part or parts of the purchase price be
satisfied by shares, loan stock or other securities and/or be left outstanding
as a debt, whether secured or unsecured and whether carrying interest or not)
which the Mortgagee thinks fit, with power for the Mortgagee to purchase the
Ship at any such public auction and to set off the purchase price against all or
any part of the Secured Liabilities;

 

(c)                                  to manage, insure, maintain and repair the
Ship and to charter, employ, lay up or in any other manner whatsoever deal with
the Ship in any manner, upon any terms and for any period which the Mortgagee
may think fit, in all respects as if the Mortgagee were the owner of the Ship
and without the Mortgagee being responsible for any loss thereby incurred;

 

(d)                                 to collect, recover and give good discharge
for any moneys or claims arising in relation to the Ship and to permit any
brokers through whom collection or recovery is effected to charge the usual
brokerage therefor;

 

(e)                                  to take over or commence or defend (if
necessary using the name of the Owner) any claims or proceedings relating to, or
affecting, the Ship which the Mortgagee may think fit and to abandon, release or
settle in any way any such claims or proceedings; and

 

(f)                                   generally, to enter into any transaction
or arrangement of any kind and to do anything in relation to the Ship which the
Mortgagee may think fit.

 

7.3                              No liability of Mortgagee.  The Mortgagee shall
not be obliged to check the nature or sufficiency of any payment received by it
under this Mortgage or to preserve, exercise or enforce any right relating to
the Ship.

 

7.4                             No requirement to commence proceedings against
the Borrowers.  The Mortgagee will not need to commence any proceedings under,
or enforce any Security Interest created by, the Loan Agreement, the Master
Agreement or any other Finance Document before commencing proceedings under, or
enforcing any Security Interest created by, this Mortgage.

 

7.5                               Conclusive evidence of certain matters. 
However, as against the Owner:

 

(a)                                  any judgment or order of a court in England
or the Marshall Islands in connection with the Loan Agreement; and

 

7

--------------------------------------------------------------------------------


 

(b)                                 any statement or admission of either of the
Borrowers in connection with the Loan Agreement.

 

shall be binding and conclusive as to all matters of fact and law to which it
relates.

 

7.6                              Suspense account. The Mortgagee may, for the
purpose of claiming or proving in a bankruptcy of the Borrowers or any other
Security Party, place any sum received or recovered under or by virtue of this
Mortgage or any Security Interest connected with it on a separate suspense or
other nominal account without applying it in satisfaction of the Borrower’s
obligations under the Loan Agreement.

 

8                                         APPLICATION OF MONEYS

 

8.1                              General.  Subject to the provisions of the
First Mortgage, all sums received by the Mortgagee:

 

(a)                                  in respect of sale of the Ship or any share
in the Ship;

 

(b)                                 in respect of net profits arising out of the
employment of the Ship pursuant to Clause 7.2(c); or

 

(c)                                  in respect of any other transaction or
arrangement under Clauses 7.1 or 7.2,

 

shall be held by the Mortgagee upon trust in the first place to pay or discharge
any expenses or liabilities (including any interest) which have been paid or
incurred by the Mortgagee in or in connection with the exercise of its powers
and to apply the balance in accordance with the Co-ordination Agreement.

 

9                                         FURTHER ASSURANCES

 

9.1                               Owner’s obligation to execute further
documents etc.  The Owner shall:

 

(a)                                  execute and deliver to the Mortgagee (or as
it may direct) any assignment, mortgage, power of attorney, proxy or other
document, governed by the law of England or such other country as the Mortgagee
may, in any particular case, specify; and

 

(b)                                 effect any registration or notarisation,
give any notice or take any other step,

 

which the Mortgagee may, by notice to the Owner, specify for any of the purposes
described in Clause 9.2 or for any similar or related purpose.

 

9.2                               Purposes of further assurances.  The purposes
referred to in Clause 9.1 are:

 

(a)                                  validly and effectively to create any
Security Interest or right of any kind which the Mortgagee intended should be
created by or pursuant to this Mortgage or any other Finance Document;

 

(b)                                 to protect the priority, or increase the
effectiveness, in any jurisdiction of any Security Interest which is created, or
which the Mortgagee intended should be created, by or pursuant to this Mortgage
or any other Finance Document;

 

(c)                                 to enable or assist the Mortgagee to sell or
otherwise deal with the Ship, to transfer title to, or grant any interest or
right relating to, the Ship or to exercise any power which is referred to in
Clauses 7.1 or 7.2 or which is conferred by any Finance Document; or

 

(d)                                 to enable or assist the Mortgagee to enter
into any transaction to commence, defend or conduct any proceedings and/or to
take any other action relating to the Ship in any country or under the law of
any country.

 

8

--------------------------------------------------------------------------------


 

9.3                              Terms of further assurances.  The Mortgagee may
specify the terms of any document to be executed by the Owner under Clause 8.1,
and those terms may include any covenants, undertakings, powers and provisions
which the Mortgagee considers appropriate to protect its interests.

 

9.4                              Obligation to comply with notice.  The Owner
shall comply with a notice under Clause 9.1 by the date specified in the notice.

 

9.5                              Additional corporate action.  At the same time
as the Owner delivers to the Mortgagee any document executed under Clause
9.1(a), the Owner shall also deliver to the Mortgagee a certificate signed by 2
of the Owner’s directors/officers which shall:

 

(a)                                  set out the text of a resolution of the
Owner’s directors specifically authorising the execution of the document
specified by the Mortgagee; and

 

(b)                                 state that either the resolution was duly
passed at a meeting of the directors validly convened and held throughout which
a quorum of directors entitled to vote on the resolution was present or that the
resolution has been signed by all the directors and is valid under the Owner’s
articles of incorporation or other constitutional documents.

 

10                                  POWER OF ATTORNEY

 

10.1                       Appointment.  For the purpose of securing the
Mortgagee’s interest in the Ship and the due and punctual performance of the
Owner’s obligations to the Mortgagee under this Mortgage and every other Finance
Document to which the Owner in or is to be a party, the Owner irrevocably and by
way of security appoints the Mortgagee its attorney, on behalf of the Owner and
in its name or otherwise, to execute or sign any document and do any act or
thing which the Owner is obliged to do under any Finance Document.

 

10.2                       Ratification of actions of attorney.  For the
avoidance of doubt and without limiting the generality of Clause 10.1, the Owner
confirms that Clause 10.1 authorises the Mortgagee to execute on its behalf a
document ratifying any transaction or action which the Mortgagee has purported
to enter into or to take and which the Mortgagee considers was or might have
been outside his powers or otherwise invalid.

 

10.3                       Delegation.  The Mortgagee may sub-delegate to any
person or persons all or any of the powers (including the discretions) conferred
on the Mortgagee by Clauses 10.1 and/or 10.2, and may do so on terms authorising
successive sub-delegations.

 

11                                  INCORPORATION OF GUARANTEE PROVISIONS

 

11.1                       Incorporation of specific provisions.  The following
provisions of the Guarantee apply to this Mortgage as if they were expressly
incorporated in this Mortgage with any necessary modifications:

 

clause 6, payments;

 

clause 12.2, currency indemnity;

 

clause 13, set-off; and

 

clause 14, supplemental.

 

11.2                       Incorporation of general provisions.  Clause 11.1 is
without prejudice to the application to this Mortgage of any provision of the
Guarantee which, by its terms, applies or relates to the Finance Documents
generally or this Mortgage specifically.

 

9

--------------------------------------------------------------------------------


 

12                                  ASSIGNMENT

 

12.1                       Assignment by Mortgagee.  The Mortgagee may assign
its rights under and in connection with this Mortgage to the same extent as it
may assign its rights under the Guarantee.

 

13                                  NOTICES

 

13.1                       Application of provisions of Guarantee.  Clause 16 of
the Guarantee applies to any notice or demand under or in connection with this
Mortgage.

 

14                                  REPRESENTATIVES IN PANAMA

 

14.1                       Representatives in Panama.  The Owner’s
representatives in Panama are Patton Moreno & Asvat of Capital Plaza Building,
8th Floor, Costa del Este Ave. and Roberto Motta Ave., Costa del Este, Panama
City, Republic of Panama.

 

14.2                       Special power of attorney.  The Owner and the
Mortgagee each hereby confer a special power of attorney on Patton Moreno &
Asvat lawyers of Panama City, Republic of Panama and/or any partner in that firm
authorising that firm or any partner in that firm to take all necessary steps to
record this Mortgage in the appropriate Registry of the Republic of Panama and
from time to time details of the indebtedness secured by this Mortgage.

 

15                                  SUPPLEMENTAL

 

15.1                       No restriction on other rights.  Nothing in this
Mortgage shall be taken to exclude or restrict any power, right or remedy which
the Mortgagee may at any time have under:

 

(a)                                  any other Finance Document; or

 

(b)                                 the law of any country or territory the
courts of which have or claim any jurisdiction in respect of the Owner or the
Ship.

 

15.2                       Exercise of other rights.  The Mortgagee may exercise
any right under this Mortgage before it has exercised any right referred to in
Clause 15.1(a) or 15.1(b).

 

15.3                        Invalidity of Loan Agreement and/or the Master
Agreement.  In the event of:

 

(a)                                  the Loan Agreement and/or the Master
Agreement now being or later becoming void, illegal, unenforceable or otherwise
invalid for any reason whatsoever; or

 

(b)                                 a bankruptcy of either the Borrowers, the
introduction of any law or any other matter resulting in the Borrowers being
discharged from liability under the Loan Agreement and/or the Master Agreement,
or the Loan Agreement and/or the Master Agreement ceasing to operate (for
example, by interest ceasing to accrue);

 

this Mortgage shall cover any amount which would have been or become payable
under or in connection with the Loan Agreement and/or the Master Agreement if
the Loan Agreement and/or the Master Agreement had been and remained entirely
valid and enforceable and the Borrowers had remained fully liable under it; and
references in this Mortgage to amounts payable by the Borrowers under or in
connection with the Loan Agreement and/or the Master Agreement shall include
references to any amount which would have so been or become payable as
aforesaid.

 

15.4                      Invalidity of Finance Documents.  Clause 15.3 also
applies to each of the other Finance Documents to which either of the Borrowers
is a party.

 

10

--------------------------------------------------------------------------------


 

15.5                        Settlement or discharge conditional.  Any settlement
or discharge under this Mortgage between the Mortgagee and the Owner shall be
conditional upon no security or payment to the Mortgagee by the Owner or any
other person being set aside, adjusted or ordered to be repaid, whether under
any insolvency law or otherwise.

 

16                                  LAW AND JURISDICTION

 

16.1                       Panamanian law.  This Mortgage shall be governed by,
and construed in accordance with, Panamanian law.

 

16.2                       Choice of forum.  The Mortgagee reserves the rights:

 

(a)                                 to commence proceedings in relation to any
matter which arises out of or in connection with this Mortgage in the courts of
any country which have or claim jurisdiction to that matter; and

 

(b)                                to commence such proceedings in the courts of
any such country or countries concurrently with or in addition to proceedings in
Panama or without commencing proceedings in Panama.

 

16.3                       Action against Ship.  The rights referred to in
Clause 16.2 include the right of the Mortgagee to arrest and take action against
the Ship at whatever place the Ship shall be found lying and for the purpose of
any action which the Mortgagee may bring before the courts of that jurisdiction
or other judicial authority and for the purpose of any action which the
Mortgagee may bring against the Ship, any writ, notice, judgment or other legal
process or documents may (without prejudice to any other method of service under
applicable law) be served upon the Master of the Ship (or upon anyone acting as
the Master) and such service shall be deemed good service on the Owner for all
purposes.

 

16.4                       Mortgagee’s rights unaffected.  Nothing in this
Clause 16 shall exclude or limit any right which the Mortgagee may have (whether
under the law of any country, an international convention or otherwise) with
regard to the bringing of proceedings, the service of process, the recognition
or enforcement of a judgment or any similar or related matter in any
jurisdiction.

 

16.5                       Meaning of “proceedings”.  In this Clause 16,
“proceedings” means proceedings of any kind, including an application for a
provisional or protective measure.

 

11

--------------------------------------------------------------------------------


 

THIS MORTGAGE has been executed by the duly authorised Attorney-in-Fact of the
Owner on the date stated at the beginning of this Mortgage.

 

SIGNED SEALED and DELIVERED

)

by [·]

)

the duly authorised

)

Attorney- in-Fact

)

of DYKER MARITIME CORP.

)

in the presence of:

)

 

12

--------------------------------------------------------------------------------


 

ACCEPTANCE OF MORTGAGE

 

CREDIT SUISSE AG acting through its office at St. Alban Graben 1-3, PO Box
CH-4002, Basel, Switzerland hereby accepts the annexed Second Preferred Mortgage
dated [·] (the “Mortgage”) executed in its favour by DYKER MARITIME CORP., a
Marshall Islands corporation covering the Panamanian Vessel “CARIBE MAIDEN” and
hereby accepts the Mortgage in all respects and agrees to all terms and
conditions of the Mortgage.

 

IN WITNESS WHEREOF CREDIT SUISSE AG has caused this Acceptance of Mortgage to be
executed on this [·] day of [·] 2011

 

 

SIGNED by [·]

)

 

)

the duly authorised attorney-in-fact

)

of CREDIT SUISSE AG

)

in the presence of:

)

 

13

--------------------------------------------------------------------------------


 

APPENDIX D

 

FORM OF COLLATERAL MULTIPARTY DEED

 

--------------------------------------------------------------------------------


 

Date

 

2011

 

 

DYKER MARITIME CORP.

 

 

– and –

 

GENERAL CHARTERER, INC.

 

– and –

 

PACIFIC RIM SHIPPING CORP.

 

– and –

 

TBS WORLDWIDE SERVICES INC.

 

– and –

 

CREDIT SUISSE AG

 

 

--------------------------------------------------------------------------------

 

COLLATERAL MULTI-PARTY DEED

 

--------------------------------------------------------------------------------

 

relating to m.v. “CARIBE MAIDEN”

 

Watson, Farley & Williams

London

 

--------------------------------------------------------------------------------


 

INDEX

 

Clause

 

 

Page

 

 

 

 

1

DEFINITIONS AND INTERPRETATION

 

1

2

COVENANT TO PAY AND PERFORM

 

6

3

ASSIGNMENT

 

6

4

EARNINGS, INSURANCES AND REQUISITION COMPENSATION

 

8

5

OWNER’S REPRESENTATIONS AND WARRANTIES

 

10

6

BAREBOAT CHARTERER’S REPRESENTATIONS AND WARRANTIES

 

10

7

PACIFIC RIM’S REPRESENTATIONS AND WARRANTIES

 

12

8

TBS WORLDWIDE’S REPRESENTATIONS AND WARRANTIES

 

13

9

COVENANTS

 

14

10

PROTECTION OF SECURITY

 

17

11

ENFORCEABILITY AND LENDER’S POWERS

 

18

12

APPLICATION OF MONEYS

 

23

13

FURTHER ASSURANCES

 

23

14

DELETION FROM FILIPINO BAREBOAT REGISTRY

 

24

15

POWER OF ATTORNEY

 

24

16

NOTICES

 

25

17

INCORPORATION OF GUARANTEE PROVISIONS

 

27

18

SUPPLEMENTAL

 

27

19

LAW AND JURISDICTION

 

28

EXECUTION PAGE

 

30

APPENDIX 1 PART 1 NOTICE OF ASSIGNMENT TO TBS SUBSIDIARIES

 

32

APPENDIX 1 PART II TBS SUBSIDIARIES’ ACKNOWLEDGEMENT

 

33

APPENDIX 2 POWER OF ATTORNEY

 

35

 

--------------------------------------------------------------------------------


 

THIS DEED is made on                                                2011

 

BETWEEN

 

(1)                                 DYKER MARITIME CORP., a corporation
organised and existing under the laws of the Marshall Islands whose registered
office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands MH 96960 (the “Owner”);

 

(2)                                 GENERAL CHARTERER, INC., a company
incorporated in the Philippines whose principal office is at Harbor Centre II
Bldg., 2nd Floor, Chicago and Railroad Streets, South Harbor, Port Area, Manila
1018, Philippines (the “Bareboat Charterer”);

 

(3)                                 PACIFIC RIM SHIPPING CORP., a corporation
organised and existing under the laws of the Marshall Islands whose registered
address is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands MH96960 (“Pacific Rim”);

 

(4)                                 TBS WORLDWIDE SERVICES INC., a corporation
organised and existing under the laws of the Marshall Islands whose registered
address is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands MH96960 (“TBS Worldwide”); and

 

(5)                                 CREDIT SUISSE AG, acting through its branch
of St. Alban Graben 1-3, PO Box CH-4002, Basel, Switzerland (the “Lender” which
expression includes its successors and assigns).

 

BACKGROUND

 

(A)                               By a loan agreement dated 7 December 2007 (as
supplemented and amended from time to time) and made between (i) Claremont
Shipping Corp. and Yorkshire Shipping Corp. as joint and several borrowers (the
“Borrowers”) and (ii) the Lender as lender, it was agreed that the Lender would
make available to the Borrowers a term loan facility of up to US$40,000,000.

 

(B)                               By a guarantee dated [·] 2011 and made between
(i) the Owner and (ii) the Lender the Owner has guaranteed the Borrowers’
liabilities under the Loan Agreement.

 

(C)                               It is one of the conditions precedent to the
continued availability of the loan facility under the Loan Agreement that the
Owner executes, delivers and registers the Collateral Mortgage and that the
Owner, the Bareboat Charterer, Pacific Rim and TBS Worldwide enter into this
Deed as security for the Secured Liabilities.

 

(D)                               The Owner has executed the Collateral Mortgage
in favour of the Lender.

 

(E)                                This Deed supplements the Guarantee and the
Collateral Mortgage and is the Collateral Multiparty Deed referred to in the
Loan Agreement.

 

IT IS AGREED as follows:

 

1                                         DEFINITIONS AND INTERPRETATION

 

1.1                               Defined expressions.  Words and expressions
defined in the Loan Agreement shall have the same meanings when used in this
Deed unless the context otherwise requires.

 

1.2                               Definitions.  In this Deed, unless the
contrary intention appears:

 

“Assigned Contracts”  means together:

 

--------------------------------------------------------------------------------


 

(a)                                 the Bareboat Charter;

 

(b)                                 the Pacific Rim Time Charter;

 

(c)                                  the Owner’s Time Charter;

 

(d)                                 the TBS Worldwide Time Charter;

 

(e)                                  the TBS Trip Time Charters;

 

and, in the singular, means any of them;

 

“Assigned Property”  means the Owner’s Assigned Property, Pacific Rim’s Assigned
Property, TBS Worldwide’s Assigned Property and the Bareboat Charterer’s
Assigned Property;

 

“Bareboat Charter”  means a bareboat charter dated 24 January 2008 and made
between the Owner and the Bareboat Charterer in respect of the Ship and where
the context requires as supplemented by the Memorandum of Three Party Agreement;

 

“Bareboat Charterer’s Assigned Contract Rights”  means all rights and interests
of every kind which the Bareboat Charterer now or at any later time has, in or
in connection with the Pacific Rim Time Charter or the Bareboat Charter or in
relation to any matter arising out of or in connection with the Pacific Rim Time
Charter, including, but without in any way limiting the generality of the
preceding words:

 

(a)                       all rights and interests relating to hire or any other
amount of any kind payable under the terms of the Pacific Rim Time Charter or
the Bareboat Charter;

 

(b)                       all rights to have Pacific Rim take the Ship on
charter pursuant to the Pacific Rim Time Charter or to withdraw the Ship from
Pacific Rim;

 

(c)                        all rights to commence, conduct, defend, compromise
or abandon any legal or arbitration proceedings relating to the Pacific Rim Time
Charter or the Bareboat Charter or to any matter arising out of or in connection
with the Pacific Rim Time Charter or the Bareboat Charter; and

 

(d)                       all rights to damages, interest, costs or other sums
payable under any judgment or order of any court, or any arbitration award,
relating to the Pacific Rim Time Charter or the Bareboat Charter or to any
matter arising out of or in connection with the Pacific Rim Time Charter or the
Bareboat Charter;

 

“Bareboat Charterer’s Assigned Property”  means all rights and interests of
every kind which the Bareboat Charterer now or at any later time has to, in or
in connection with:

 

(a)                       the Bareboat Charterer’s Assigned Contract Rights; and

 

(b)                       the Bareboat Charterer’s Insurances;

 

“Bareboat Charterer’s Insurances”  means all of the Insurances which are from
time to time taken out by or for the benefit of the Bareboat Charterer;

 

“Charter Period”  means that part of the Security Period which falls within the
period ending on the date on which the Bareboat Charter expires by effluxion of
time or (if earlier) on the date on which the Bareboat Charter is otherwise
terminated or frustrated or the Ship is withdrawn from hire under the Bareboat
Charter (but in the case of such a termination or withdrawal, only such as may
be effected within the terms of this Deed) and references in this Deed to the
“Charter Period” shall, in relation to the payment of

 

2

--------------------------------------------------------------------------------


 

moneys, be construed so as to include moneys which have become due and payable
irrespective of whether or not such moneys shall have been paid;

 

“Commerzbank Loan Agreement” means the loan agreement dated 28 May 2008 made
between Commerzbank AG as lender and the Owner as Borrower in respect of a term
loan facility of up to US$12,500,000;

 

“Co-ordination Agreement” means the intercreditor deed dated [·] 2011 and made
between Commerzbank AG as senior mortgagee and the lender as junior mortgagee;

 

“Earnings”  means all moneys whatsoever due or to become due to or for the
account of the Owner at any time during the Security Period arising out of the
use or operation of the Ship including (but not limited to) all freight, hire
and passage moneys, compensation payable to the Owner in the event of
requisition of the Ship for hire, remuneration for salvage and towage services,
demurrage and detention moneys and damages for breach (or payments for variation
or termination) of any charterparty or other contract for the employment of the
Ship and all sums recoverable under insurances in respect of loss of Earnings
(and including, if and whenever the Ship is employed on terms whereby any or all
such moneys as aforesaid are pooled or shared with any other person, that
proportion of the net receipts of the relevant pooling or sharing arrangement
which is attributable to the Ship);

 

“Insurances” means all policies and contracts of insurance (which expression
includes all entries of the Ship in a protection and indemnity or war risks
association) which are from time to time taken out or entered into in respect of
the Ship or her Earnings or otherwise howsoever in connection with the Ship or
her Earnings;

 

“Loan Agreement”  means the loan agreement referred to in Recital (A);

 

“Memorandum of Three Party Agreement”  means an agreement dated 23 January 2008
and made between the Owner, the Bareboat Charterer and Pacific Rim relating to
the charter arrangements and bareboat registration arrangements of the Ship;

 

“Owner’s Assigned Contracts Rights”  means all rights and interests of every
kind which the Owner now or at any later time has, in or in connection with the
Bareboat Charter or the TBS Worldwide Time Charter or in relation to any matter
arising out of or in connection with the Bareboat Charter or the TBS Worldwide
Time Charter, including, but without in any way limiting the generality of the
preceding words:

 

(a)                                 all rights and interests relating to hire or
any other amount of any kind payable under the terms of the Bareboat Charter or
the TBS Worldwide Time Charter;

 

(b)                                 all rights to have the Bareboat Charterer or
TBS Worldwide take the Ship on charter pursuant to the Bareboat Charter or the
TBS Worldwide Time Charter or to withdraw the Ship from the Bareboat Charterer
or TBS Worldwide;

 

(c)                                  all rights to commence, conduct, defend,
compromise or abandon any legal or arbitration proceedings relating to the
Bareboat Charter or the TBS Worldwide Time Charter or to any matter arising out
of or in connection with the Bareboat Charter or the TBS Worldwide Time Charter;
and

 

(d)                                 all rights to damages, interest, costs or
other sums payable under any judgment or order of any court, or any arbitration
award, relating to the Bareboat Charter or the TBS Worldwide Time Charter or to
any matter arising out of or in connection with the Bareboat Charter or the TBS
Worldwide Time Charter;

 

“Owner’s Assigned Property”  means all rights and interests of every kind which
the Owner now or at any later time has to, in or in connection with:

 

3

--------------------------------------------------------------------------------


 

(a)                                 the Owner’s Assigned Contract Rights;

 

(b)                                 the Earnings;

 

(c)                                  the Insurances; and

 

(d)                                 any Requisition Compensation;

 

“Owner’s Time Charter”  means the time charter dated 24 January 2008 and made
between Pacific Rim and the Owner pursuant to which Pacific Rim has agreed to
let, and the Owner has agreed to take, the Ship on time charter;

 

“Pacific Rim’s Assigned Contract Rights”  means all rights and interests of
every kind which Pacific Rim now or at any later time has, in or in connection
with the Pacific Rim Time Charter or the Owner’s Time Charter or in relation to
any matter arising out of or in connection with the Pacific Rim Time Charter or
the Owner’s Time Charter, including, but without in any way limiting the
generality of the preceding words:

 

(a)                                 all rights and interests relating to hire or
any other amount of any kind payable under the terms of the Pacific Rim Time
Charter or the Owner’s Time Charter;

 

(b)                                 all rights to have the Owner take the Ship
on charter pursuant to the Owner’s Time Charter or to withdraw the Ship from the
Owner;

 

(c)                                  all rights to commence, conduct, defend,
compromise or abandon any legal or arbitration proceedings relating to the
Pacific Rim Time Charter or the Owner’s Time Charter or to any matter arising
out of or in connection with the Pacific Rim Time Charter or the Owner’s Time
Charter; and

 

(d)                                 all rights to damages, interest, costs or
other sums payable under any judgment or order of any court, or any arbitration
award, relating to the Pacific Rim Time Charter or the Owner’s Time Charter or
to any matter arising out of or in connection with the Pacific Rim Time Charter
or the Owner’s Time Charter;

 

“Pacific Rim’s Assigned Property”  means all rights and interests of every kind
which Pacific Rim now or at any later time has to, in or in connection with
Pacific Rim’s Assigned Contract Rights;

 

“Pacific Rim Time Charter”  means a time charter dated 23 January 2008 and made
between the Bareboat Charterer and Pacific Rim pursuant to which the Bareboat
Charterer has agreed to let, and Pacific Rim has agreed to take, the Ship on
time charter;

 

“Prior Multiparty Deed” means the first priority multiparty deed dated 2
June 2008 and executed by the Owner, the Bareboat Charterer, Pacific Rim and TBS
Worldwide in favour of Commerzbank AG pursuant to the Commerzbank Loan
Agreement;

 

“Receiver”  means any receiver and/or manager (or joint receivers and/or
managers) appointed under Clause 11.3;

 

“Secured Liabilities”  means all liabilities which the Owner or any other
Security Party have, at the date of this Deed or at any later time or times, to
the Lender under or in connection with any Finance Document or any judgment
relating to any Finance Document and for this purpose, there shall be
disregarded any total or partial discharge of these liabilities, or variation of
their terms, which is effected by, or in connection with, any bankruptcy,
liquidation, arrangement or other procedure under the insolvency laws of any
country;

 

4

--------------------------------------------------------------------------------


 

“Ship”  means the vessel “CARIBE MAIDEN” registered in the name of the Owner
with the Panamanian ship registry and bareboat registered in the name of the
Bareboat Charterer under the Philippines flag and includes any share or interest
in that vessel and its engines, machinery, boats, tackle, outfit, spare gear,
fuel, consumable or other stores, belongings and appurtenances whether on board
or ashore and whether now owned or hereafter acquired;

 

“TBS Trip Time Charters”  means the time charters entered or to be entered into
between TBS Worldwide and any of TBS Latin America Liner, Ltd., TBS
Eurolines, Ltd., TBS Ocean Carriers, Ltd., TBS North America Liner, Ltd., TBS
Middle East Carriers, Ltd. and TBS Pacific Liner, Ltd. pursuant to which TBS
Worldwide has agreed or shall agree to let, and such charterers have agreed or
shall agree to hire, the Ship on time charter and, in the singular, means any of
them;

 

“TBS Worldwide’s Assigned Contract Rights”  means all rights and interests of
every kind which TBS Worldwide now or at any later time has, in or in connection
with the TBS Worldwide Time Charter or the TBS Trip Time Charters or in relation
to any matter arising out of or in connection with the TBS Worldwide Time
Charter or any TBS Trip Time Charter, including, but without in any way limiting
the generality of the preceding words:

 

(a)                       all rights and interests relating to hire or any other
amount of any kind payable under the terms of the TBS Worldwide Time Charter or
any TBS Trip Time Charter;

 

(b)                       all rights to have the relevant charterer under any
TBS Trip Time Charter take the Ship on charter pursuant to such TBS Trip Time
Charter or to withdraw the Ship from the relevant charterer under any TBS Trip
Time Charter or such undated Party Time Charter;

 

(c)                        all rights to commence, conduct, defend, compromise
or abandon any legal or arbitration proceedings relating to the TBS Worldwide
Time Charter or any TBS Trip Time Charter or to any matter arising out of or in
connection with the TBS Worldwide Time Charter or any TBS Trip Time Charter; and

 

(d)                       all rights to damages, interest, costs or other sums
payable under any judgment or order of any court, or any arbitration award,
relating to the TBS Worldwide Time Charter or any TBS Trip Time Charter or to
any matter arising out of or in connection with the TBS Worldwide Time Charter
or any TBS Trip Time Charter;

 

“TBS Worldwide’s Assigned Property”  means all rights and interests of every
kind which TBS Worldwide now or at any later time has to, in or in connection
with TBS Worldwide’s Assigned Contract Rights; and

 

“TBS Worldwide Time Charter”  means a time charter dated 24 January 2008 and
made between the Owner and TBS Worldwide pursuant to which the Owner has agreed
to let, and TBS Worldwide has agreed to hire, the Ship on time charter.

 

1.3                              Application of construction and interpretation
provisions of Loan Agreement.  Clauses 1.2, 1.3 and 1.4 of the Loan Agreement
apply, with any necessary modifications, to this Deed.

 

1.4                               Inconsistency between Guarantee provisions and
this Deed.  This Deed shall be read together with the other Finance Documents,
but in case of any conflict between the Guarantee and this Deed, the provisions
of the Guarantee shall prevail.

 

1.5                               Inconsistency between any provisions of any
Assigned Contracts and this Deed.  In case of any conflict between any Assigned
Contract and this Deed, the provisions of this Deed shall prevail.

 

5

--------------------------------------------------------------------------------


 

2                                         COVENANT TO PAY AND PERFORM

 

2.1                               Covenant to pay Secured Liabilities.  The
Owner covenants with the Lender:

 

(a)                                 duly and punctually to pay the Secured
Liabilities; and

 

(b)                                 to observe and perform all its other
obligations under the Finance Documents

 

Provided that every payment which either Borrower makes in accordance with the
Loan Agreement or the Master Agreement shall pro tanto satisfy the Owner’s
liabilities under 2.1(a).

 

3                                         ASSIGNMENT

 

3.1                               The Owner’s Assignment.  The Owner, with full
title guarantee, but at all times subject to the Prior Multiparty Deed, assigns
to the Lender absolutely all rights and interests which now or at any later time
they have to, in or in connection with, the Owner’s Assigned Property.

 

3.2                               The Bareboat Charterer’s Assignment.  The
Bareboat Charterer, with full title guarantee, but at all times subject to the
Prior Multiparty Deed, assigns to the Lender absolutely all rights and interests
which now or at any later time it, has to, in or in connection with, the
Bareboat Charterer’s Assigned Property.

 

3.3                               Pacific Rim’s Assignment.  Pacific Rim, with
full title guarantee, but at all times subject to the Prior Multiparty Deed,
assigns to the Lender absolutely all rights and interests which now or at any
later time it has to, in or in connection with, Pacific Rim’s Assigned Property.

 

3.4                               TBS Worldwide’s Assignment.  TBS Worldwide,
with full title guarantee, but at all times subject to the Prior Multiparty
Deed, assigns to the Lender absolutely all rights and interests which now or at
any later time it has to, in or in connection with, TBS Worldwide’s Assigned
Property.

 

3.5                               Continuing security.  The Security Interests
created by Clauses 3.1, 3.2, 3.3 and 3.4 are fixed; and this Deed shall remain
in force until the end of the Security Period as a continuing security and, in
particular:

 

(a)                                 the Security Interests created by Clauses
3.1, 3.2, 3.3 and 3.4 shall not be satisfied by any intermediate payment or
satisfaction of the Secured Liabilities;

 

(b)                                 the Security Interests created by Clauses
3.1, 3.2, 3.3 and 3.4, and the rights of the Lender under this Deed, are only
capable of being extinguished, limited or otherwise adversely affected by an
express and specific term in a document signed by or on behalf of the Lender;

 

(c)                                  no failure or delay by or on behalf of the
Lender to enforce or exercise a Security Interest created by Clauses 3.1, 3.2,
3.3 and 3.4 or a right of the Lender under this Deed, and no act, course of
conduct, acquiescence or failure to act (or to prevent the Owner, the Bareboat
Charterer, Pacific Rim or TBS Worldwide or any of them from taking certain
action) which is inconsistent with such a Security Interest or such a right or
with such a Security Interest being a fixed security shall preclude or estop the
Lender (either permanently or temporarily) from enforcing or exercising it or
result in a Security Interest expressed to be a fixed security taking effect as
a floating security; and

 

(d)                                this Deed shall be additional to, and shall
not in any way impair or be impaired by:

 

6

--------------------------------------------------------------------------------

 


 

(i)                                     any other Security Interest whether in
relation to property of the Owner, the Bareboat Charterer, Pacific Rim, TBS
Worldwide or that of a third party; or

 

(ii)                                 any other right of recourse as against the
Owner, the Bareboat Charterer, Pacific Rim, TBS Worldwide or any third party,

 

which the Lender now or subsequently has in respect of any of the Secured
Liabilities.

 

3.6                               Waiver of rights and defences.  The Owner, the
Bareboat Charterer, Pacific Rim and TBS Worldwide shall each be liable under
this Deed as a principal and independent debtor and accordingly shall not have,
as regards this Deed, any of the rights or defences of a surety and, in
particular, the Owner, the Bareboat Charterer, Pacific Rim or TBS Worldwide
shall not be discharged by, nor have any claim against the Lender in respect of:

 

(a)                                 any amendment or supplement being made to
the Finance Documents;

 

(b)                                 any arrangement or concession (including a
rescheduling or acceptance of partial payments) relating to, or affecting, the
Finance Documents;

 

(c)                                  any release or loss (even though negligent)
of any right or Security Interest created by the Finance Documents;

 

(d)                                 any failure (even though negligent) promptly
or properly to exercise or enforce any such right or Security Interest,
including a failure to realise for its full market value an asset covered by
such a Security Interest; or

 

(e)                                  the Loan Agreement, any other Finance
Document or any Security Interest now being or later becoming void,
unenforceable, illegal or invalid or otherwise defective for any reason,
including a neglect to register it.

 

3.7                               Subordination of rights.  All rights which the
Bareboat Charterer, Pacific Rim or TBS Worldwide at any time have (whether in
respect of this Deed or any other transaction) against the Owner or any other
party to any of the Finance Documents or their respective assets shall be fully
subordinated to the rights of the Lender under the Finance Documents; and in
particular, each of the Bareboat Charterer, Pacific Rim and TBS Worldwide shall
not:

 

(a)                                 claim, or in a bankruptcy of the Owner or
any other party to any of the Finance Documents prove for, any amount payable to
it by the Owner or any other party to any of the Finance Documents, whether in
respect of this Deed or any other transaction;

 

(b)                                 take or enforce any Security Interest for
any such amount;

 

(c)                                  claim to set-off any such amount against
any amount payable by it to the Owner or any other party to any of the Finance
Documents; or

 

(d)                                 claim any subrogation or other right in
respect of any Finance Document or any sum received or recovered by the Lender
under a Finance Document.

 

3.8                               No obligations imposed on the Lender.  Each of
the Owner and the Bareboat Charterer shall remain liable to perform all their
respective obligations connected with the Assigned Property and the Lender shall
not, in any circumstances, have or incur any obligation of any kind in
connection with the Assigned Property;

 

3.9                               Notices of assignment by the Owner, the
Bareboat Charter, Pacific Rim and TBS Worldwide.  By its execution and delivery
of this Deed, each of the Owner, the Bareboat Charterer, Pacific Rim and TBS
Worldwide acknowledges that it has received from the

 

7

--------------------------------------------------------------------------------


 

others notice of the respective assignments contained in Clauses 3.1, 3.2, 3.3
and 3.4 and the Lender’s rights and powers pursuant to Clause 11.

 

3.10                        Notice of assignment of TBS Trip Time Charter. 
Immediately upon the execution and delivery of this Deed TBS Worldwide shall
give each charterer under the TBS Trip Time Charters notice of the assignment
contained in Clause 3.4 in the form set out in Appendix 1 and shall obtain from
it a signed acknowledgment in the form set out in that Appendix.

 

3.11                        Negative pledge; disposal of assets

 

(a)                                 the Owner shall not sell, create any
Security Interest not exclusively securing the Secured Liabilities over or
otherwise dispose of any of the Owner’s Assigned Property or any right relating
to any of the Owner’s Assigned Property;

 

(b)                                 the Bareboat Charterer shall not sell,
create any Security Interest not exclusively securing the Secured Liabilities
over or otherwise dispose of any of the Bareboat Charterer’s Assigned Property
or any right relating to any of the Bareboat Charterer’s Assigned Property;

 

(c)                                  Pacific Rim shall not sell, create any
Security Interest not exclusively securing the Secured Liabilities over or
otherwise dispose of any of Pacific Rim’s Assigned Property or any right
relating to any of Pacific Rim’s Assigned Property; and

 

(d)                                 TBS Worldwide shall not sell, create any
Security Interest not exclusively securing the Secured Liabilities over or
otherwise dispose of any of TBS Worldwide’s Assigned Property or any right
relating to any of TBS Worldwide’s Assigned Property.

 

3.12                        Release of security in respect of the Owner’s
Assigned Property.  At the end of the Security Period, the Lender will, at the
request and cost of the Owner, re-assign (without any warranty, representation,
covenant or other recourse) to the Owner such rights as the Lender then has to,
or in connection with, the Owner’s Assigned Property.

 

3.13                        Release of security in respect of the Bareboat
Charterer’s Assigned Property.  At the end of the Security Period, the Lender
will, at the request and cost of the Bareboat Charterer, re-assign (without any
warranty, representation, covenant or other recourse) to the Bareboat Charterer
such rights as the Lender then has to, or in connection with, the Bareboat
Charterer’s Assigned Property.

 

3.14                        Release of security in respect of Pacific Rim’s
Assigned Property.  At the end of the Security Period, the Lender will, at the
request and cost of Pacific Rim, re-assign (without any warranty,
representation, covenant or other recourse) to Pacific Rim such rights as the
Lender then has to, or in connection with, Pacific Rim’s Assigned Property.

 

3.15                        Release of security in respect of TBS Worldwide’s
Assigned Property.  At the end of the Security Period, the Lender will, at the
request and cost of TBS Worldwide, re-assign (without any warranty,
representation, covenant or other recourse) to TBS Worldwide such time such
rights as the Lender then has to, or in connection with, TBS Worldwide’s
Assigned Property.

 

4                                         EARNINGS, INSURANCES AND REQUISITION
COMPENSATION

 

4.1                               Receipt of Earnings.  Subject to clause 4.1 of
the Prior Multiparty Deed, the Earnings shall be payable to the Owner provided
that following the occurrence of an Event of Default which is continuing and a
direction by the Lender:

 

(a)                                 the Owner shall forthwith, and the Lender
may at any time thereafter, instruct all persons from whom the Owner’s Earnings
are due to pay them to such account as the Lender may specify; and

 

8

--------------------------------------------------------------------------------


 

(b)                                 any sum in respect of Earnings then held by
the Owner’s brokers, bankers or other agents or representatives shall be deemed
to have been received by and to be held by them on trust for the Lender.

 

4.2                               Receipt of Insurances before an Event of
Default.  Before the occurrence of an Event of Default which at the relevant
time is continuing, sums recoverable in respect of the Insurances shall be
payable as follows:

 

(a)                                 Until the loan provided pursuant to the
Commerzbank Loan Agreement has been repaid in full, sums recoverable shall be
payable in accordance with clause 4.2 of the Prior Multiparty Deed and after
such time shall be payable as per the following paragraphs (b) – (e);

 

(b)                                 any sum recoverable in respect of a Total
Loss under the Insurances against fire and usual marine risks and war risks
shall be paid to the Lender; and

 

(c)                                  any sum recoverable in respect of a Major
Casualty under the Insurances against fire and usual marine risks and war risks
shall be paid to the Lender but so that:

 

(i)                                     at all times during the Charter Period,
the sum received by the Lender shall be paid over to the Owner or the Bareboat
Charterer (as the case may be) upon the Owner or the Bareboat Charterer (as the
case may be) providing evidence satisfactory to the Lender that all loss and
damage resulting from the casualty has been properly made good and repaired and
that all repair accounts and other liabilities connected with the casualty have
been paid by the Owner or the Bareboat Charterer (as the case may be); and

 

(ii)                                  after the Charter Period, the sum received
by the Lender shall be paid over to the Owner upon the Owner providing evidence
satisfactory to the Lender that all loss and damage resulting from the casualty
has been properly made good and repaired and that all repair accounts and other
liabilities connected with the casualty have been paid by the Owner; and

 

(iii)                               the insurers with whom the fire and usual
marine risks and war risks insurances are effected may in the case of any Major
Casualty, and with the prior written consent of the Lender, make payment on
account of the repairs which are being carried out; and

 

(d)                                 any other sum recoverable under the
Insurances against fire and usual marine risks and war risks shall be paid to
the Owner or the Bareboat Charterer (as the case may be) at all times during the
Charter Period and to the Owner or the Bareboat Charterer (as the case may be)
thereafter and the Owner or the Bareboat Charterer (as the case may be) shall
apply it in making good the loss and fully repairing all damage in respect of
which that insurance money was received; and

 

(e)                                  any sum recoverable under the Insurances
against protection and indemnity risks shall be paid direct to the person to
whom was incurred the liability to which such sum relates (or to the Owner or
the Bareboat Charterer (as the case may be) in reimbursement to it of moneys
expended to discharge that liability).

 

4.3                               Receipt of Insurances after an Event of
Default.  On or after the occurrence of an Event of Default which is continuing
any sums recoverable under the Insurances shall be payable to the Lender.

 

4.4                               Receipt of the Bareboat Charterer’s
Insurances.  At all times during the Security Period any sum recoverable in
respect of the Bareboat Charterer’s Insurances shall be payable in accordance
with Clauses 4.2 and 4.3.

 

9

--------------------------------------------------------------------------------


 

4.5                               Receipt of Requisition Compensation.  Any
Requisition Compensation shall at all times be payable to the Lender.

 

5                                         OWNER’S REPRESENTATIONS AND WARRANTIES

 

5.1                               General.  The Owner represents and warrants to
the Lender as follows.

 

5.2                               Repetition of Guarantee representations and
warranties.  The representations and warranties in clause 10 of the Guarantee
remain true and not misleading if repeated on the date of this Deed with
reference to the circumstances then existing.

 

5.3                               Title to Assigned Property.  The Owner is the
sole legal and beneficial owner of all rights and interests which each of the
Assigned Contracts to which the Owner is a party creates in favour of the Owner.

 

5.4                               No restrictions on right to assign.  The Owner
has the right, without requiring the concurrence, consent or authority of any
other person, to create, in respect of all of the Owner’s Assigned Property, the
Security Interests which Clause 3 purports to create.

 

5.5                               No third party Security Interests.  As at the
time of delivery of the Ship to the Bareboat Charterer no third party has any
Security Interest or any other right, interest or claim over, in or in relation
to any Assigned Contracts to which the Owner is a party except for Permitted
Security Interests.

 

5.6                               Validity and completeness of Assigned
Contracts

 

(a)                                 The copies of the Assigned Contracts to
which the Owner is a party delivered to the Lender in connection with this Deed
are true and complete copies, and there does not exist any addendum,
supplemental agreement or other document of any kind which has the effect of
varying the terms of any Assigned Contract to which the Owner is a party or of
excluding, restricting or qualifying any right or interest which an Assigned
Contract to which the Owner is a party creates in favour of the Owner; and

 

(b)                                 each Assigned Contract to which the Owner is
a party is in full force and is binding on and enforceable against each of the
parties to it in accordance with its terms but subject to general principles of
equity and laws affecting creditors’ rights generally, and to the best of the
Owner’s knowledge and belief no event has occurred or matter arisen as a result
of which any party to an Assigned Contract to which the Owner is a party is, may
be or may later become entitled to rescind or terminate any Assigned Contract to
which the Owner is a party or to refuse or suspend performance of its
obligations thereunder, or to raise any set-off or other defence in respect of
such obligations; and

 

(c)                                  without limiting the generality of
paragraph (b), the Bareboat Charterer is in compliance with its obligations
under the Bareboat Charter.

 

5.7                               Delivery and acceptance of Ship.  The Ship has
been delivered to, and accepted by the Bareboat Charterer and complies with all
requirements of and relating to the Bareboat Charter.

 

6                                         BAREBOAT CHARTERER’S REPRESENTATIONS
AND WARRANTIES

 

6.1                               General.  The Bareboat Charterer represents
and warrants to the Lender as follows.

 

6.2                               Status.  The Bareboat Charterer is duly
incorporated and validly existing and in good standing under the laws of the
Philippines.

 

6.3                               Corporate power.  The Bareboat Charterer has
the corporate capacity, and has taken all corporate action and obtained all
consents necessary for it:

 

10

--------------------------------------------------------------------------------


 

(a)                                 to execute this Deed and the Assigned
Contracts to which the Bareboat Charterer is a party; and

 

(b)                                 to make all the payments contemplated by,
and to comply with, this Deed and those Assigned Contracts.

 

6.4                               Consents in force.  All the consents referred
to in Clause 6.3 remain in force and nothing has occurred which makes any of
them liable to revocation.

 

6.5                               Legal validity; effective Security Interests. 
This Deed and the Assigned Contracts to which the Bareboat Charterer is a party:

 

(a)                                 subject to the terms of the Memorandum of
Three Party Agreement, constitute the Bareboat Charterer’s legal, valid and
binding obligations enforceable against the Bareboat Charterer in accordance
with their respective terms; and

 

(b)                                 in the case of this Deed, create legal,
valid and binding Security Interests enforceable in accordance with its terms
over all the assets to which it, by its terms, relates;

 

subject, in either such case, to any relevant insolvency laws affecting
creditors’ rights generally.

 

6.6                               No third party Security Interests.  Without
limiting the generality of Clause 6.5:

 

(a)                                 the Bareboat Charterer has the right to
create all the Security Interests which under this Deed it purports to create;
and

 

(b)                                 no third party has any Security Interest or
any other interest, right or claim over, in or in relation to any asset to which
any such Security Interest, by its terms, relates except for Permitted Security
Interests.

 

6.7                               No conflicts.  The execution by the Bareboat
Charterer of this Deed and of each Assigned Contract to which the Bareboat
Charterer is a party and its compliance with this Deed and those Assigned
Contracts will not involve or lead to a contravention of:

 

(a)                                 any law or regulation in force at the date
of this Deed; or

 

(b)                                 the constitutional documents of the Bareboat
Charterer; or

 

(c)                                  any contractual or other obligation or
restriction which is binding on the Bareboat Charterer or any of its assets.

 

6.8                               Validity and completeness of Assigned
Contracts

 

(a)                                 The copies of the Assigned Contracts to
which the Bareboat Charterer is a party delivered to the Lender in connection
with this Deed are true and complete copies, and there does not exist any
addendum, supplemental agreement or other document of any kind which has the
effect of varying the terms of any Assigned Contract to which the Bareboat
Charterer is a party or of excluding, restricting or qualifying any right or
interest which an Assigned Contract to which the Bareboat Charterer is a party
creates in favour of the Bareboat Charterer; and

 

(b)                                 each Assigned Contract to which the Bareboat
Charterer is a party is in full force and is binding on and enforceable against
each of the parties to it in accordance with its terms but subject to general
principles of equity and laws affecting creditors’ rights generally, and to the
best of the Bareboat Charterer’s knowledge and belief no event has occurred or
matter arisen as a result of which any party to an Assigned Contract to which
the Bareboat Charterer is a party is, may be or may later become entitled to
rescind or

 

11

--------------------------------------------------------------------------------


 

terminate any Assigned Contract to which the Bareboat Charterer is a party or to
refuse or suspend performance of its obligations thereunder, or to raise any
set-off or other defence in respect of such obligations; and

 

(c)                                  without limiting the generality of
paragraph (b), the Bareboat Charterer is in compliance with its obligations
under the Assigned Contracts to which it is a party.

 

6.9                               Delivery and acceptance of Ship under Assigned
Contracts.  The Ship has been delivered to, and accepted by, Pacific Rim and
complies with all requirements of and relating to the Pacific Rim Time Charter.

 

7                                         PACIFIC RIM’S REPRESENTATIONS AND
WARRANTIES

 

7.1                               General.  Pacific Rim represents and warrants
to the Lender as follows.

 

7.2                               Status.  Pacific Rim is duly incorporated and
validly existing and in good standing under the laws of the Marshall Islands.

 

7.3                               Corporate power.  Pacific Rim has the
corporate capacity, and has taken all corporate action and obtained all consents
necessary for it:

 

(a)                                 to execute this Deed and the Assigned
Contracts to which Pacific Rim is a party; and

 

(b)                                 to make all the payments contemplated by,
and to comply with, this Deed and those Assigned Contracts.

 

7.4                               Consents in force.  All the consents referred
to in Clause 7.3 remain in force and nothing has occurred which makes any of
them liable to revocation.

 

7.5                               Legal validity; effective Security Interests. 
This Deed and the Assigned Contracts to which Pacific Rim is a party:

 

(a)                                 subject to the terms of the Memorandum of
Three Party Agreement, constitute Pacific Rim’s legal, valid and binding
obligations enforceable against Pacific Rim in accordance with their respective
terms; and

 

(b)                                 in the case of this Deed, create legal,
valid and binding Security Interests enforceable in accordance with its terms
over all the assets to which it, by its terms, relates;

 

subject, in either such case, to any relevant insolvency laws affecting
creditors’ rights generally.

 

7.6                               No third party Security Interests.  Without
limiting the generality of Clause 7.5:

 

(a)                                 Pacific Rim has the right to create all the
Security Interests which under this Deed it purports to create; and

 

(b)                                 no third party has any Security Interest or
any other interest, right or claim over, in or in relation to any asset to which
any such Security Interest, by its terms, relates except for Permitted Security
Interests.

 

7.7                              No conflicts.  The execution by Pacific Rim of
this Deed and of each Assigned Contract to which Pacific Rim is a party and its
compliance with this Deed and those Assigned Contracts will not involve or lead
to a contravention of:

 

(a)                                 any law or regulation in force at the date
of this Deed; or

 

(b)                                 the constitutional documents of Pacific Rim;
or

 

12

--------------------------------------------------------------------------------


 

(c)                                  any contractual or other obligation or
restriction which is binding on Pacific Rim or any of its assets.

 

7.8                               Validity and completeness of Assigned
Contracts.

 

(a)                                 The copies of the Assigned Contracts to
which Pacific Rim is a party delivered to the Lender in connection with this
Deed are true and complete copies, and there does not exist any addendum,
supplemental agreement or other document of any kind which has the effect of
varying the terms of any Assigned Contract to which Pacific Rim is a party or of
excluding, restricting or qualifying any right or interest which an Assigned
Contract to which Pacific Rim is a party creates in favour of Pacific Rim; and

 

(b)                                 each Assigned Contract to which Pacific Rim
is a party is in full force and is binding on and enforceable against each of
the parties to it in accordance with its terms but subject to general principles
of equity and laws affecting creditors’ rights generally, and to the best of
Pacific Rim’s knowledge and belief no event has occurred or matter arisen as a
result of which any party to an Assigned Contract to which Pacific Rim is a
party is, may be or may later become entitled to rescind or terminate any
Assigned Contract to which Pacific Rim is a party or to refuse or suspend
performance of its obligations thereunder, or to raise any set-off or other
defence in respect of such obligations; and

 

(c)                                  without limiting the generality of
paragraph (b), Pacific Rim is in compliance with its obligations under the
Assigned Contracts to which it is a party.

 

7.9                               Delivery and acceptance of Ship under Assigned
Contracts.  The Ship has been delivered to, and accepted by, the Owner and
complies with all requirements of and relating to the Owner’s Time Charter.

 

7.10                        Chief Executive Office.  Pacific Rim does not have
its chief executive office in any part of the United States of America.

 

8                                         TBS WORLDWIDE’S REPRESENTATIONS AND
WARRANTIES

 

8.1                               General.  TBS Worldwide represents and
warrants to the Lender as follows.

 

8.2                               Status.  TBS Worldwide is duly incorporated
and validly existing and in good standing under the laws of the Marshall
Islands.

 

8.3                               Corporate power.  TBS Worldwide has the
corporate capacity, and has taken all corporate action and obtained all consents
necessary for it:

 

(a)                                 to execute this Deed and the Assigned
Contracts to which TBS Worldwide is a party; and

 

(b)                                 to make all the payments contemplated by,
and to comply with, this Deed and those Assigned Contracts.

 

8.4                               Consents in force.  All the consents referred
to in Clause 8.3 remain in force and nothing has occurred which makes any of
them liable to revocation.

 

8.5                               Legal validity; effective Security Interests. 
This Deed and the Assigned Contracts to which TBS Worldwide is a party:

 

(a)                                 constitute TBS Worldwide’s legal, valid and
binding obligations enforceable against TBS Worldwide in accordance with their
respective terms; and

 

(b)                                 in the case of this Deed, create legal,
valid and binding Security Interests enforceable in accordance with its terms
over all the assets to which it, by its terms, relates;

 

13

--------------------------------------------------------------------------------


 

subject, in either such case, to any relevant insolvency laws affecting
creditors’ rights generally.

 

8.6                               No third party Security Interests.  Without
limiting the generality of Clause 8.5:

 

(a)                                 TBS Worldwide has the right to create all
the Security Interests which under this Deed it purports to create; and

 

(b)                                 no third party has any Security Interest or
any other interest, right or claim over, in or in relation to any asset to which
any such Security Interest, by its terms, relates except for Permitted Security
Interests.

 

8.7                               No conflicts.  The execution by TBS Worldwide
of this Deed and of each Assigned Contract to which TBS Worldwide is a party and
its compliance with this Deed and those Assigned Contracts will not involve or
lead to a contravention of:

 

(a)                                 any law or regulation in force at the date
of this Deed; or

 

(b)                                 the constitutional documents of TBS
Worldwide; or

 

(c)                                  any contractual or other obligation or
restriction which is binding on TBS Worldwide or any of its assets.

 

8.8                               Validity and completeness of Assigned
Contracts.

 

(a)                                 The copies of the Assigned Contracts to
which TBS Worldwide is a party delivered to the Lender in connection with this
Deed are true and complete copies, and there does not exist any addendum,
supplemental agreement or other document of any kind which has the effect of
varying the terms of any Assigned Contract to which TBS Worldwide is a party or
of excluding, restricting or qualifying any right or interest which an Assigned
Contract to which TBS Worldwide is a party creates in favour of TBS Worldwide;
and

 

(b)                                 each Assigned Contract to which TBS
Worldwide is a party is in full force and is binding on and enforceable against
each of the parties to it in accordance with its terms but subject to general
principles of equity and laws affecting creditors’ rights generally, and to the
best of the TBS Worldwide’s knowledge and belief no event has occurred or matter
arisen as a result of which any party to an Assigned Contract to which TBS
Worldwide is a party is, may be or may later become entitled to rescind or
terminate any Assigned Contract to which TBS Worldwide is a party or to refuse
or suspend performance of its obligations thereunder, or to raise any set-off or
other defence in respect of such obligations; and

 

(c)                                  without limiting the generality of
paragraph (b), TBS Worldwide is in compliance with its obligations under the
Assigned Contracts to which it is a party.

 

8.9                               Delivery and acceptance of Ship under Assigned
Contracts.  The Ship has been delivered to, and accepted by, TBS Worldwide and
complies with all requirements of and relating to TBS Worldwide Time Charter.

 

8.10                       Chief Executive Office.  TBS Worldwide does not have
its chief executive office in any part of the United States of America.

 

9                                         COVENANTS

 

9.1                               General.  The Owner, the Bareboat Charterer,
Pacific Rim and TBS Worldwide each shall comply with the following provisions of
this Clause 9 at all times during the Security Period (or, where applicable, the
Charter Period) except as the Lender may otherwise permit.

 

14

--------------------------------------------------------------------------------


 

9.2                               Performance of obligations under Assigned
Contracts.  Each of the Owner, the Bareboat Charterer, Pacific Rim and TBS
Worldwide shall:

 

(a)                                 observe and perform all its obligations and
meet all its liabilities under or in connection with each Assigned Contract to
which it is a party;

 

(b)                                 use its best endeavours to ensure
performance and observance by the other parties of their obligations and
liabilities under each Assigned Contract to which it is a party;

 

(c)                                  take any action, or refrain from taking any
action, which the Lender may reasonably specify in connection with any material
breach, or possible future material breach, of an Assigned Contract to which it
is a party by it or any other party or with any other matter which arises or may
later arise out of or in connection with an Assigned Contract to which it is a
party.

 

9.3                               No variation, release etc. of Assigned
Contracts.  Each of the Owner, the Bareboat Charterer, Pacific Rim and TBS
Worldwide shall not, whether by a document, by conduct, by acquiescence or in
any other way:

 

(a)                                 vary in any material respect any Assigned
Contract to which it is a party;

 

(b)                                 release, waive, suspend or subordinate or
permit to be lost or impaired any interest or right forming part of or relating
to any of the Assigned Property;

 

(c)                                  waive any person’s material breach of any
Assigned Contract to which it is a party;

 

(d)                                 rescind or terminate any Assigned Contract
to which it is a party or treat itself as discharged or relieved from further
performance of any of its obligations or liabilities under an Assigned Contract
to which it is a party or, in the case of the Owner, withdraw the Ship from the
Bareboat Charterer under the Bareboat Charter or from TBS Worldwide under the
TBS Worldwide Time Charter or, in the case of the Bareboat Charterer, withdraw
the Ship from Pacific Rim under the Pacific Rim Time Charter or, in the case of
Pacific Rim, withdraw the Ship from the Owner under the Owner’s Time Charter or,
in the case of TBS Worldwide, withdraw the Ship from any of the charterers under
the TBS Trip Time Charters;

 

(e)                                  purport to vary or revoke any notice or
instruction relating to this Deed which it has given or may later give to any
person

 

Provided that:

 

(i)                                     the Lender shall not be able to withhold
its consent to the termination of the Bareboat Charter and the Pacific Rim Time
Charter in circumstances where the Philippine bareboat registration of the Ship
is to be ended and the Ship is to continue to be time chartered under the
Owner’s Time Charter;

 

(ii)                                  any termination of the Bareboat Charter by
either the Bareboat Charterer or the Owner (or withdrawal by the Owner of the
Ship from the Bareboat Charterer) after the permission of the Lender is given
shall (as each hereby acknowledges) be without responsibility on the part of the
Lender who shall be under no liability whatsoever in the event that such
termination or withdrawal is subsequently adjudged to have constituted a
wrongful repudiation of the Bareboat Charter by the Owner or the Bareboat
Charterer as the case may be;

 

(iii)                              any termination of the Pacific Rim Time
Charter by either Pacific Rim or the Bareboat Charterer (or withdrawal by the
Bareboat Charterer of the Ship from Pacific Rim) after the permission of the
Lender is given shall (as each hereby acknowledges) be without responsibility on
the part of the Lender who shall be

 

15

--------------------------------------------------------------------------------


 

under no liability whatsoever in the event that such termination or withdrawal
is subsequently adjudged to have constituted a wrongful repudiation of the
Pacific Rim Time Charter by Pacific Rim or the Bareboat Charterer as the case
may be;

 

(iv)                              any termination of the Owner’s Time Charter by
either the Owner or Pacific Rim (or withdrawal by Pacific Rim of the Ship from
the Owner) after the permission of the Lender is given shall (as each hereby
acknowledges) be without responsibility on the part of the Lender who shall be
under no liability whatsoever in the event that such termination or withdrawal
is subsequently adjudged to have constituted a wrongful repudiation of the
Owner’s Time Charter by the Owner or Pacific Rim as the case may be;

 

(v)                                 any termination of the TBS Worldwide Time
Charter by either the Owner or TBS Worldwide (or withdrawal by the Owner of the
Ship from TBS Worldwide) after the permission of the Lender is given shall (as
each hereby acknowledges) be without responsibility on the part of the Lender
who shall be under no liability whatsoever in the event that such termination or
withdrawal is subsequently adjudged to have constituted a wrongful repudiation
of the TBS Worldwide Time Charter by TBS Worldwide or the Owner as the case may
be; or

 

(vi)                              any termination of a TBS Trip Time Charter by
TBS Worldwide (or withdrawal by TBS Worldwide of the Ship from the relevant
charterer under such TBS Trip Time Charter) after the permission of the Lender
is given shall (as TBS Worldwide hereby acknowledges) be without responsibility
on the part of the Lender who shall be under no liability whatsoever in the
event that such termination or withdrawal is subsequently adjudged to have
constituted a wrongful repudiation of the TBS Trip Time Charter by TBS
Worldwide.

 

9.4                               Payment of monies received under Assigned
Contracts.  Each of the Owner, the Bareboat Charterer, Pacific Rim and TBS
Worldwide shall forthwith, upon receipt by it (or by any person acting on its
behalf), pay over or transfer to the Lender (or as the Lender may direct) any
moneys or other property which it (or any person acting on its behalf) may
receive or recover in connection with any Assigned Contract to which it is a
party and all property which may, directly or indirectly, represent, accrue on
or be derived from any such moneys or property.

 

9.5                               Action to protect validity of Assigned
Contracts.  Each of the Owner, the Bareboat Charterer, Pacific Rim and TBS
Worldwide shall:

 

(a)                                 use its best endeavours to ensure that all
interests and rights conferred by each Assigned Contract to which it is a party
remain valid and enforceable in all respects in accordance with its terms but
subject to general principles of equity and laws affecting creditors’ rights
generally and retain the priority which they were intended to have; and

 

(b)                                 without prejudice to its obligations under
paragraph (a) above, take any action which the Lender may reasonably specify
with a view to ensuring or protecting the validity, enforceability and/or
priority of any such interest or right.

 

9.6                              Action to enforce Assigned Contracts.  Each of
the Owner, the Bareboat Charterer, Pacific Rim and TBS Worldwide shall:

 

(a)                                 take any action which the Lender may
reasonably direct for the purpose of enforcing (through legal process,
arbitration or otherwise) any right which is part of, or which relates to the
Assigned Property; and

 

(b)                                 in the absence of any such direction, not
take any such action.

 

16

--------------------------------------------------------------------------------

 


 

9.7                               Termination of, and proceedings relating to,
Assigned Contracts.  Without limiting its generality, Clause 9.6 applies to:

 

(a)                                  the termination of any Assigned Contract or
the withdrawal of the Ship from the Bareboat Charterer under the Bareboat
Charter or the withdrawal of the Ship from Pacific Rim under the Pacific Rim
Time Charter or the withdrawal of the Ship from the Owner under the Owner’s Time
Charter or withdrawal of the Ship from TBS Worldwide under the TBS Worldwide
Time Charter or the withdrawal of the Ship from any of the charterers under the
TBS Trip Time Charters;

 

(b)                                 the commencement of, or any other action
relating to, any legal proceedings or arbitration relating to any Assigned
Property or to any matter arising out of or in connection with any Assigned
Property.

 

9.8                               Provision of information relating to Assigned
Contracts.  Each of the Owner, the Bareboat Charterer, Pacific Rim and TBS
Worldwide shall forthwith:

 

(a)                                  inform the Lender if any material breach of
any Assigned Contract to which it is a party occurs or a serious risk of such a
breach arises and of any other event or matter affecting an Assigned Contract to
which it is a party which is material to the Lender;

 

(b)                                 provide the Lender, promptly after service,
with copies of all notices served on or by it under or in connection with any
Assigned Contract to which it is a party;

 

(c)                                  provide the Lender with any information
which it reasonably requests about any Assigned Property; and

 

(d)                                 generally provide the Lender and its
officers and representatives with full and prompt co-operation and assistance
relating to any Assigned Property.

 

9.9                               Provision of copies of Assigned Contracts. 
Each of the Owner, the Bareboat Charterer, Pacific Rim and TBS Worldwide shall
forthwith upon the Lender’s request deliver to the Lender a certified copy of
any Assigned Contract to which it is a party.

 

9.10                        No action to jeopardise security.  Each of the
Owner, the Bareboat Charterer, Pacific Rim and TBS Worldwide shall not knowingly
do or fail to do or knowingly cause or permit another person to do or omit to do
anything which is liable to jeopardise the effectiveness or priority, in
relation to any Assigned Property, of any Security Interest created by this
Deed.

 

9.11                        Compliance with Insurance and Ship Covenants.  The
Owner shall comply with the provisions of clause 12 (insurance) and 13 (ship
covenants) of the Loan Agreement and, at all times during the Charter Period,
shall procure that the Bareboat Charterer shall perform all the covenants and
undertakings to be observed, performed and complied with by or on behalf of the
Owner under clause 12 and clause 13 of the Loan Agreement.  To the extent that
the Bareboat Charterer duly performs and discharges its obligations set out in
this Clause 9.11 or to the further extent that the Bareboat Charterer, by its
performance of the Bareboat Charter, performs and discharges further obligations
of the Owner contained in the Finance Documents, then such performance and
discharge shall, to that extent, be deemed due performance and discharge of the
Owner’s obligations under the Finance Documents.

 

10                                  PROTECTION OF SECURITY

 

10.1                        The Lender’s right to protect or maintain security. 
The Lender may take any action which it may think fit for the purpose of
protecting or maintaining the security created by this Deed or for any similar
or related purpose.

 

17

--------------------------------------------------------------------------------


 

10.2                        The Lender’s right to insure, repair etc.  Without
limiting the generality of Clause 10.1, if the Owner or the Bareboat Charterer
does not comply with Clause 9.11, the Lender may (upon giving the Owner and/or
the Bareboat Charterer written notice of the same):

 

(a)                                  effect, replace and renew any Insurances;

 

(b)                                 arrange for the carrying out of such surveys
and/or repairs of the Ship as it deems expedient or necessary; and

 

(c)                                  discharge any liabilities charged on the
Ship, or otherwise relating to or affecting her, and/or take any measures which
the Lender may think expedient or necessary for the purpose of preventing her
arrest and securing her release,

 

in order to procure compliance with such provisions.

 

11                                  ENFORCEABILITY AND LENDER’S POWERS

 

11.1                        Right to enforce security.  On the occurrence of an
Event of Default which is continuing but without the necessity for any court
order in any jurisdiction to the effect that an Event of Default has occurred
and is continuing or that the security constituted by this Deed has become
enforceable, and irrespective of whether a notice has been served under clause
18.2 of the Loan Agreement:

 

(a)                                  the security constituted by this Deed shall
immediately become enforceable for all purposes; and

 

(b)                                 the Lender shall be entitled at any time or
times to exercise the powers set out in Clauses 11.2 and 11.3; and

 

(c)                                  the Lender shall be entitled at any time or
times:

 

(i)                                     to exercise the powers possessed by it
as assignee of the Assigned Property conferred by the law of any country or
territory in which the Assigned Property is physically present or deemed to be
sited the courts of which have or claim any jurisdiction in respect of the
Owner, the Bareboat Charterer, Pacific Rim, TBS Worldwide, the Ship or any item
of the Assigned Property; and

 

(ii)                                 without limiting the scope of the Lender’s
powers under sub-paragraph (i) above, to exercise the powers possessed by it as
a creditor or as a person with a Security Interest in the Assigned Property
conferred by English law.

 

11.2                        Right to take possession, exercise rights etc.  On
the occurrence of an Event of Default, which is continuing the Lender shall be
entitled then or at any later times or times:

 

(a)                                  to exercise any right forming part of the
Owner’s Assigned Property, including any right to terminate the Bareboat Charter
or the TBS Worldwide Time Charter or to withdraw the Ship from the Bareboat
Charterer under the Bareboat Charter or from TBS Worldwide under the TBS
Worldwide Charter;

 

(b)                                to exercise any right forming part of the
Bareboat Charterer’s Assigned Property, including any right to terminate the
Pacific Rim Time Charter or to withdraw the Ship from Pacific Rim under the
Pacific Rim Time Charter;

 

(c)                                  to exercise any right forming part of
Pacific Rim’s Assigned Property, including any right to terminate the Owner’s
Time Charter or to withdraw the Ship from the Owner under the Owner’s Time
Charter;

 

18

--------------------------------------------------------------------------------


 

(d)                                 to exercise any right forming part of TBS
Worldwide’s Assigned Property, including any right to terminate any of the TBS
Trip Time Charters or to withdraw the Ship from the charterers under the TBS
Trip Time Charters;

 

(e)                                  to terminate the Bareboat Charter by notice
to the Owner and the Bareboat Charterer, which notice shall operate to terminate
the Bareboat Charter forthwith if the Ship is then in port and free of cargo or
otherwise upon completion of the voyage (including discharge of cargo, if any)
upon which the Ship was engaged at the time when the notice to terminate was
given;

 

(f)                                    to terminate the Pacific Rim Time Charter
by notice to the Bareboat Charterer and Pacific Rim, which notice shall operate
to terminate the Pacific Rim Time Charter forthwith if the Ship is then in port
and free of cargo or otherwise upon completion of the voyage (including
discharge of cargo, if any) upon which the Ship was engaged at the time when the
notice to terminate was given;

 

(g)                                 to terminate the Owner’s Time Charter by
notice to the Owner and Pacific Rim, which notice shall operate to terminate the
Owner’s Time Charter forthwith if the Ship is then in port and free of cargo or
otherwise upon completion of the voyage (including discharge of cargo, if any)
upon which the Ship was engaged at the time when the notice to terminate was
given;

 

(h)                                 to terminate the TBS Worldwide Time Charter
by notice to TBS Worldwide and the Owner, which notice shall operate to
terminate the TBS Worldwide Time Charter forthwith if the Ship is then in port
and free of cargo or otherwise upon completion of the voyage (including
discharge of cargo, if any) upon which the Ship was engaged at the time when the
notice to terminate was given;

 

(i)                                     to terminate each TBS Trip Time Charter
by notice to TBS Worldwide and the relevant charterer under such TBS Trip Time
Charter, which notice shall operate to terminate that TBS Trip Time Charter
forthwith if the Ship is then in port and free of cargo or otherwise upon
completion of the voyage (including discharge of cargo, if any) upon which the
Ship was engaged at the time when the notice to terminate was given;

 

(j)                                     to require that all policies and other
documents relating to the Insurances (including details of and correspondence
concerning outstanding claims) be forthwith delivered to or to the order of the
Lender;

 

(k)                                  to collect and require payment of any
amount payable under, or the right to which is assigned or charged by, any
Assigned Contract or which otherwise forms part of the Assigned Property, and to
take possession of any other Assigned Property;

 

(l)                                     to vary the terms of any Assigned
Contract, to enter into any arrangement of any kind connected with an Assigned
Contract, to replace, novate or terminate any Assigned Contract and to release
any person liable under any Assigned Contract and/or any Security Interest
relating to any person’s obligations or liabilities under an Assigned Contract;

 

(m)                               to sell, mortgage, exchange, invest or in any
other way deal with any Assigned Property in any manner and for any
consideration (including shares, notes or other securities);

 

(n)                                 to petition or apply for, or prove or claim
in, any winding up, administration, bankruptcy or similar procedure in respect
of any person having any liability under any Assigned Contract;

 

(o)                                 to vote for or against and participate in,
any composition, voluntary arrangement, scheme of arrangement or reorganisation
of any person having a liability under any Assigned Contract;

 

19

--------------------------------------------------------------------------------


 

(p)                                 to enter into all kinds of transactions for
the purpose of hedging risks which have arisen or which the Lender considers may
arise in respect of any Assigned Property out of movements in exchange rates,
interest rates or other risks of any kind;

 

(q)                                 to employ the services of any lawyers,
ship-brokers or other experts or advisers of any time or description whether or
not similar to the foregoing;

 

(r)                                    to appoint all kinds of agents, whether
to enforce or exercise any right under or in connection with any Assigned
Contract or for any other purpose; and

 

(s)                                  to take over or commence or defend (if
necessary using the name of the Owner and/or the Bareboat Charterer and/or
Pacific Rim and/or TBS Worldwide) any claims or legal or arbitration proceedings
relating to, or affecting, any Assigned Property which the Lender may think fit
and to abandon, release or settle in any way any such claims or proceedings; and

 

(t)                                    generally, to enter into any transaction
or arrangement of any kind and to do anything in relation to any Assigned
Property which the Lender may think fit.

 

11.3                        Right to appoint Receiver.  On the occurrence of an
Event of Default which is continuing, the Lender may appoint a receiver and/or
manager (or joint receivers and/or managers) of the Assigned Property and the
following shall apply:

 

(a)                                  the Lender may exercise any of the powers
conferred by this Deed while a Receiver is in office and is acting;

 

(b)                                 an appointment of a Receiver shall be by
deed or, at the Lender’s option, by a document signed by any of its officers;
and an appointment in respect of some only of the Assigned Property may later be
extended to all or any part of the remaining Assigned Property;

 

(c)                                  the remuneration of a Receiver shall be
fixed by the Lender;

 

(d)                                 to the fullest extent permitted by law, a
Receiver shall be the Owner’s (in relation to the Owner’s Assigned Property),
the Bareboat Charterer’s (in relation to the Bareboat Charterer’s Assigned
Property), Pacific Rim’s (in relation to Pacific Rim’s Assigned Property) or TBS
Worldwide’s (in relation to TBS Worldwide’s Assigned Property) agent, and the
Owner, the Bareboat Charterer, Pacific Rim or TBS Worldwide (as the case may be)
shall be responsible, to the exclusion of any liability on the part of the
Lender for his remuneration and for his contracts, acts and defaults;

 

(e)                                  a Receiver shall have all the powers
conferred by Clause 11.2 as if the reference to the Lender in Clause 11.2 were a
reference to the Receiver, and all the powers conferred on a Receiver by the Law
of Property Act 1925;

 

(f)                                    the Owner, the Bareboat Charterer,
Pacific Rim and TBS Worldwide each irrevocably and by way of security appoints
every Receiver its attorney on its behalf and in its name or otherwise to
execute or sign any document and do any act or thing which that Receiver
considers necessary or desirable with a view to or in connection with any
exercise or proposed exercise of any of his powers;

 

(g)                                 a Receiver may delegate to any person or
persons of any of the powers (including the discretions) conferred on him by, or
pursuant to, this Deed and may do so on terms authorising successive
sub-delegations;

 

(h)                                 in the case of joint Receivers any of the
powers (including the discretions) conferred by this Deed or by the general law
(including the Insolvency Act 1986) may be exercised by any one or more of them,
unless their appointment specifically states the contrary;

 

20

--------------------------------------------------------------------------------


 

(i)                                     the Lender may remove a Receiver, with
or without appointing another Receiver; such a removal may be effected by a
document signed by any of the Lender’s officers; but this paragraph does not
apply to a Receiver who is an administrative receiver under the Insolvency Act
1986;

 

(j)                                     the Lender may appoint a Receiver to
replace a Receiver who has resigned or for any other reason ceased to hold
office; and

 

(k)                                  a Receiver shall be entitled to retain out
of any money received by him such amounts in respect of his expenses (or to
cover estimated future expenses) as he may from time to time agree with the
Lender.

 

11.4                        Law of Property Act 1925 not applicable.  The Owner,
the Bareboat Charterer, Pacific Rim and TBS Worldwide each hereby waives the
entitlement conferred by section 93 of the Law of Property Act 1925 and agrees
that section 103 of that Act shall not apply to the security created by this
Deed.

 

11.5                        Effect of termination of Bareboat Charter.  Upon any
termination of the Bareboat Charter pursuant to Clause 11.2(e):

 

(a)                                  all obligations whatsoever of the Owner
thereunder shall be absolutely discharged and extinguished;

 

(b)                                 if the Bareboat Charterer shall, at any time
prior to such termination, have been in repudiatory breach of the terms of the
Bareboat Charter, such termination by the Lender shall, as between the Owner and
the Bareboat Charterer, operate as an acceptance by the Owner of the Bareboat
Charterer’s repudiation of the Bareboat Charter and the Owner’s right to recover
damages in respect of such repudiation (as such right has been assigned to the
Lender by this Deed) shall be fully preserved; and

 

(c)                                  the Bareboat Charterer shall cease to be in
possession of the Ship with the consent of the Owner (or with the consent of the
Lender as the Owner’s assignee) and shall forthwith vacate possession of the
Ship in an orderly fashion, provided that such vacating of possession of the
Ship by the Bareboat Charterer shall not of itself constitute the Lender a
Lender-in-possession of the Ship.

 

11.6                        Effect of termination of Pacific Rim Time Charter. 
Upon any termination of the Pacific Rim Time Charter pursuant to Clause 11.2(f):

 

(a)                                  all obligations whatsoever of the Bareboat
Charterer thereunder shall be absolutely discharged and extinguished;

 

(b)                                 if Pacific Rim shall, at any time prior to
such termination, have been in repudiatory breach of the terms of the Pacific
Rim Time Charter, such termination by the Lender shall, as between the Bareboat
Charterer and Pacific Rim, operate as an acceptance by the Bareboat Charterer of
Pacific Rim’s repudiation of the Pacific Rim Time Charter and the Bareboat
Charterer’s right to recover damages in respect of such repudiation (as such
right has been assigned to the Lender by this Deed) shall be fully preserved;
and

 

(c)                                  Pacific Rim shall cease to be in possession
of the Ship with the consent of the Bareboat Charterer (or with the consent of
the Lender as the Bareboat Charterer’s assignee) and shall forthwith vacate
possession of the Ship in an orderly fashion, provided that such vacating of
possession of the Ship by Pacific Rim shall not of itself constitute the Lender
a Lender-in-possession of the Ship.

 

11.7                        Effect of termination of the Owner’s Time Charter. 
Upon any termination of the Owner’s Time Charter pursuant to Clause 11.2(g):

 

21

--------------------------------------------------------------------------------


 

(a)                                  all obligations whatsoever of Pacific Rim
thereunder shall be absolutely discharged and extinguished;

 

(b)                                 if the Owner shall, at any time prior to
such termination, have been in repudiatory breach of the terms of the Owner’s
Time Charter, such termination by the Lender shall, as between the Owner and
Pacific Rim, operate as an acceptance by Pacific Rim of the Owner’s repudiation
of the Owner’s Time Charter and Pacific Rim’s right to recover damages in
respect of such repudiation (as such right has been assigned to the Lender by
this Deed) shall be fully preserved; and

 

(c)                                  the Owner shall cease to be in possession
of the Ship with the consent of Pacific Rim (or with the consent of the Lender
as Pacific Rim’s assignee) and shall forthwith vacate possession of the Ship in
an orderly fashion, provided that such vacating of possession of the Ship by the
Owner shall not of itself constitute the Lender a Lender-in-possession of the
Ship.

 

11.8                        Effect of termination of TBS Worldwide Time
Charter.  Upon any termination of the TBS Worldwide Time Charter pursuant to
Clause 11.2(h):

 

(a)                                  all obligations whatsoever of the Owner
thereunder shall be absolutely discharged and extinguished;

 

(b)                                 if TBS Worldwide shall, at any time prior to
such termination, have been in repudiatory breach of the terms of the TBS
Worldwide Time Charter, such termination by the Lender shall, as between TBS
Worldwide and the Owner, operate as an acceptance by the Owner of TBS
Worldwide’s repudiation of the TBS Worldwide Time Charter and the Owner’s right
to recover damages in respect of such repudiation (as such right has been
assigned to the Lender by this Deed) shall be fully preserved; and

 

(c)                                  TBS Worldwide shall cease to be in
possession of the Ship with the consent of Pacific Rim (or with the consent of
the Lender as the Owner’s assignee) and shall forthwith vacate possession of the
Ship in an orderly fashion, provided that such vacating of possession of the
Ship by TBS Worldwide shall not of itself constitute the Lender a
Lender-in-possession of the Ship.

 

11.9                        Effect of termination of TBS Trip Time Charters. 
Upon any termination of each TBS Trip Time Charter pursuant to Clause 11.2(i):

 

(a)                                  all obligations whatsoever of TBS Worldwide
thereunder shall be absolutely discharged and extinguished;

 

(b)                                 if the charterer under that TBS Trip Time
Charter shall, at any time prior to such termination, have been in repudiatory
breach of the terms of that TBS Trip Time Charter, such termination by the
Lender shall, as between TBS Worldwide and the charterer under that TBS Trip
Time Charter, operate as an acceptance by TBS Worldwide of that charterer’s
repudiation of that TBS Trip Time Charter and TBS Worldwide’s right to recover
damages in respect of such repudiation (as such right has been assigned to the
Lender by this Deed) shall be fully preserved; and

 

(c)                                  the charterer under that TBS Trip Time
Charter shall cease to be in possession of the Ship with the consent of TBS
Worldwide (or with the consent of the Lender as TBS Worldwide’s assignee) and
shall forthwith vacate possession of the Ship in an orderly fashion, provided
that such vacating of possession of the Ship by the charterer under that TBS
Trip Time Charter shall not of itself constitute the Lender a
Lender-in-possession of the Ship.

 

11.10                 No liability of the Lender or Receiver.  Neither the
Lender nor any Receiver shall be obliged to check the nature or sufficiency of
any payment received by it or him under this

 

22

--------------------------------------------------------------------------------


 

Deed or to preserve, exercise or enforce any right forming part of, or relating
to, any Assigned Property.

 

11.11                 Suspense account.  The Lender may, for the purpose of
claiming or proving in a bankruptcy of the Owner, the Bareboat Charterer,
Pacific Rim, TBS Worldwide or any other Security Party, place any sum received
or recovered under or by virtue of this Deed or any Security Interest connected
with it on a separate suspense or other interest bearing nominal account without
applying it in satisfaction of the Owner’s obligations under the Loan Agreement.

 

12                                  APPLICATION OF MONEYS

 

12.1                        General.  Subject to the provisions of the Prior
Multi-Party Deed all sums received by the Lender or by a Receiver:

 

(a)                                  under the Insurances (except any sum
received by the Lender in respect of a Major Casualty which has been paid over
to the Owner or the Bareboat Charterer (as the case may be) under Clause
4.2(c));

 

(b)                                 in respect of Requisition Compensation;

 

(c)                                  in respect of any transaction or
arrangement under Clause 11.1, 11.2 or 11.3;

 

(d)                                 in respect of the Owner’s Assigned Contracts
Rights, the Bareboat Charterer’s Assigned Contract Rights, Pacific Rim’s
Assigned Contract Rights and TBS Worldwide’s Assigned Contract Rights,

 

shall be held by the Lender or the Receiver upon trust in the first place to pay
or discharge any expenses or liabilities (including any interest) which have
been paid or incurred by the Lender or any Receiver in or in connection with the
exercise of their respective powers and to apply the balance in accordance with
clause 16 of the Loan Agreement.

 

13                                  FURTHER ASSURANCES

 

13.1                        Obligation to execute further documents etc.  The
Owner, the Bareboat Charterer, Pacific Rim and TBS Worldwide shall each:

 

(a)                                  execute and deliver to the Lender (or as it
may reasonably direct) any assignment, mortgage, power of attorney, proxy or
other document, governed by the law of England or such other country as the
Lender may, in any particular case, specify;

 

(b)                                 effect any registration or notarisation,
give any notice or take any other step;

 

which the Lender may, by notice reasonably specify for any of the purposes
described in Clause 13.2 or for any similar or related purpose.

 

13.2                        Purposes of further assurances.  Those purposes are:

 

(a)                                 validly and effectively to create any
Security Interest or right of any kind which the Lender intended should be
created by or pursuant to this Deed or any other Finance Document;

 

(b)                                 to create a specific mortgage or assignment
of any particular Assigned Property or otherwise to vest in the Lender the title
to any particular Assigned Property;

 

(c)                                  to protect the priority, or increase the
effectiveness, in any jurisdiction of any Security Interest which is created, or
which the Lender intended should be created, by or pursuant to this Deed or any
other Finance Document;

 

23

--------------------------------------------------------------------------------


 

(d)                                 to enable or assist the Lender or a Receiver
to sell or otherwise deal with any of Assigned Property to transfer title to, or
grant any interest or right relating to, any Assigned Property or to exercise
any power which is referred to in Clause 11.1 above or which is conferred by any
Finance Document;

 

(e)                                  to enable or assist the Lender to enter
into any transaction to commence, defend or conduct any proceedings and/or to
take any other action relating to any Assigned Property in any country or under
the law of any country.

 

13.3                        Terms of further assurances.  The Lender may specify
the terms of any document to be executed by the Owner, the Bareboat Charterer,
Pacific Rim or TBS Worldwide under Clause 13.1, and those terms may include any
covenants, powers and provisions which the Lender considers appropriate to
protect its or a Receiver’s interests.

 

13.4                        Obligation to comply with notice.  The Owner, the
Bareboat Charterer, Pacific Rim and TBS Worldwide shall each comply with a
notice under Clause 11.1 by the date specified in the notice.

 

13.5                        Additional corporate action.  At the same time as
the Owner, the Bareboat Charterer, Pacific Rim or TBS Worldwide delivers to the
Lender any document executed under Clause 13.1(a), the Owner, the Bareboat
Charterer, Pacific Rim or TBS Worldwide (as the case may be) shall also deliver
to the Lender a certificate signed by 2 of its directors which shall:

 

(a)                                  set out the text of a resolution of the
Owner’s, the Bareboat Charterer’s, Pacific Rim’s or TBS Worldwide’s (as the case
may be) directors specifically authorising the execution of the document
specified by the Lender; and

 

(b)                                 state that either the resolution was duly
passed at a meeting of the directors validly convened and held throughout which
a quorum of directors entitled to vote on the resolution was present or that the
resolution has been signed by all the directors and is valid under the Owner’s,
the Bareboat Charterer’s, Pacific Rim’s or TBS Worldwide’s (as the case may be)
articles of association or other constitutional documents.

 

14                                  DELETION FROM FILIPINO BAREBOAT REGISTRY

 

14.1                        Upon termination of the Bareboat Charter, whether
pursuant to Clause 11.2(e) or otherwise, the Owner and the Bareboat Charterer
jointly and severally undertake to procure the cancellation and/or deletion of
the Ship from the Filipino flag and the Lender shall be entitled to do all such
acts and things in the name of the Owner and the Bareboat Charterer or either of
them as may be required to effect such cancellation and/or deletion and to
comply with any requirements of the Panamanian Registry for the purpose of
ensuring that the registration of the Ship in the Panamanian Ship Registry is
valid in every respect.

 

14.2                        Each of the Owner and the Bareboat Charterer shall,
if requested by the Lender, execute and deliver to the Lender an irrevocable
power of attorney in favour of the Lender in substantially the form set out in
Appendix 2 hereto.

 

14.3                       Forthwith upon notice being given by the Lender, the
Owner and the Bareboat Charterer shall cause to be delivered to the Lender (or
to its order) the Certificate of Bareboat Registry for the Ship.

 

15                                  POWER OF ATTORNEY

 

15.1                        Appointment.  For the purpose of securing the
Lender’s interest in the Assigned Property and the due and punctual performance
of the obligations of each of the Owner, the Bareboat Charterer, Pacific Rim and
TBS Worldwide to the Lender under this Deed and

 

24

--------------------------------------------------------------------------------


 

every other Finance Document, each of the Owner, the Bareboat Charterer, Pacific
Rim and TBS Worldwide irrevocably and by way of security appoints the Lender its
attorney, on behalf of it and in its name or otherwise, to execute or sign any
document and do any act or thing which it is obliged to do under any Finance
Document (but which prior to the occurrence of an Event of Default it has
failed, for whatever reason, to take).

 

15.2                        Ratification of actions of attorney.  For the
avoidance of doubt and without limiting the generality of Clause 15.1, it is
confirmed that it authorises the Lender to execute on behalf of each of the
Owner, the Bareboat Charterer, Pacific Rim and TBS Worldwide a document
ratifying by each of the Owner, the Bareboat Charterer, Pacific Rim and TBS
Worldwide any transaction or action which the Lender and/or a Receiver has
purported to enter into or to take and which the Lender considers was or might
have been outside his powers or otherwise invalid.

 

15.3                        Delegation.  The Lender may sub-delegate to any
person or persons (including a Receiver and persons designated by him) all or
any of the powers (including the discretions) conferred on the Lender by Clauses
15.1 and/or 15.2, and may do so on terms authorising successive sub-delegations.

 

15.4                        Appointment by the Owner and the Bareboat
Charterer.  Without prejudice to the generality of Clause 14.1, each of the
Owner and the Bareboat Charterer shall deliver with this deed a duly executed
power of attorney in the form attached as Appendix 2, irrevocably appointing the
Lender, acting singly and independently and with full power to act alone, to be
its attorney, on behalf of it and in its name or otherwise, to execute or sign
any document and do any act or thing specified in such.

 

16                                  NOTICES

 

16.1                        General.  Unless otherwise specifically provided,
any notice under or in connection with this Deed shall be given by letter or
fax; and references in this Deed to written notices, notices in writing and
notices signed by particular persons shall be construed accordingly.

 

16.2                        Addresses for communications.

 

(a)                                  a notice shall be sent to the Owner at:

 

Suite 306

Commerce Building

One Chancery Lane

Hamilton HM12

Bermuda

 

Mailing Address:

P.O. Box HM 2522

Hamilton HMGX

Bermuda

 

Fax No:  + 1 44 1 295 4957

Attn:       William J. Carr

 

with a copy to:

 

TBS Shipping Services Inc.
612 East Grassy Sprain Road
Yonkers, New York 10710
USA

 

25

--------------------------------------------------------------------------------


 

Fax No:  +1 914 961 5121
Attn:       Ferdinand V. Lepere

 

and with a copy to:

 

TBS International Public Limited Company
Arthur Cox Building
Earlsfort Terrace
Dublin 2
Ireland

 

or to such other address as may be notified to the Lender;

 

(b)                                 a notice shall be sent to the Bareboat
Charterer at:

 

Harbor Centre II Bldg.

2nd Floor

Chicago and Railroad Streets

South Harbor

Port Area

Manila 1018

Philippines

 

Fax No:  + 632 527 9712

 

or to such other address as may be notified to the Lender;

 

(c)                                  a notice shall be sent to Pacific Rim at:

 

Pacific Rim Shipping Corp.

P O Box HM 2522

Hamilton HMGX

Bermuda

 

Fax No:  +1 441 295 4957
Attn:       William J. Carr

 

with a copy to:

 

TBS Shipping Services Inc.

612 East Grassy Sprain Road

Yonkers, New York 10710

USA

 

Fax No:  +1 914 961 5121
Attn:       Ferdinand V. Lepere

 

and with a copy to:

 

TBS International Public Limited Company
Arthur Cox Building
Earlsfort Terrace
Dublin 2
Ireland

 

or to such other address as may be notified to the Lender;

 

(d)                                 a notice shall be sent to TBS Worldwide at:

 

26

--------------------------------------------------------------------------------


 

TBS Worldwide Services Inc

P O Box HM 2522

Hamilton HMGX

Bermuda

 

Fax No:  +1 441 295 4957
Attn:       William J. Carr

 

with a copy to:

 

TBS Shipping Services Inc.

612 East Grassy Sprain Road

Yonkers, New York 10710

USA

 

Fax No:  +1 914 961 5121
Attn:       Ferdinand V. Lepere

 

and with a copy to:

 

TBS International Public Limited Company
Arthur Cox Building
Earlsfort Terrace
Dublin 2
Ireland

 

or to such other address as may be notified to the Lender.

 

17                                  INCORPORATION OF GUARANTEE PROVISIONS

 

17.1                        Incorporation of specific provisions.  The following
provisions of the Guarantee apply to this Deed as if they were expressly
incorporated therein with any necessary modifications:

 

clause 6, payments;

 

clause 12.2, currency indemnity;

 

clause 13, set-off;

 

clause 14, supplemental.

 

17.2                        Incorporation of general provisions.  Clause 17.1 is
without prejudice to the application to this Deed of any provision of the
Guarantee which, by its terms, applies or relates to the Finance Documents
generally.

 

18                                  SUPPLEMENTAL

 

18.1                        No restriction on other rights.  Nothing in this
Deed shall be taken to exclude or restrict any power, right or remedy which the
Lender may at any time have under:

 

(a)                                  any other Finance Document; or

 

(b)                                 the law of any country or territory the
courts of which have or claim any jurisdiction in respect of the Owner, the
Bareboat Charterer, Pacific Rim, TBS Worldwide, the Ship or any Assigned
Property.

 

18.2                        Exercise of other rights.  The Lender may exercise
any right under this Deed before it has exercised any right referred to in
Clause 18.1(a) or 18.1(b) above.

 

27

--------------------------------------------------------------------------------

 


 

18.3                        Invalidity of Loan Agreement.  In the event of:

 

(a)                                 the Loan Agreement and/or the Master
Agreement now being or later becoming void, illegal, unenforceable or otherwise
invalid for any reason whatsoever; or

 

(b)                                 a bankruptcy of either Borrower, the
introduction of any law or any other matter resulting in either Borrower being
discharged from liability under the Loan Agreement and/or the Master Agreement,
or the Loan Agreement and/or the Master Agreement ceasing to operate (for
example, by interest ceasing to accrue);

 

this Deed shall cover any amount which would have been or become payable under
or in connection with the Loan Agreement and/or the Master Agreement if the Loan
Agreement and/or the Master Agreement had been and remained entirely valid and
enforceable and such Borrower had remained fully liable under it; and references
in this Deed to amounts payable by the Borrowers under or in connection with the
Loan Agreement shall include references to any amount which would have so been
or become payable as aforesaid.

 

18.4                        Invalidity of Finance Documents.  Clause 18.3 also
applies to each of the other Finance Documents to which the Borrower is a party.

 

18.5                        Settlement or discharge conditional.  Any settlement
or discharge under this Deed between the Lender and any of the Owner, the
Bareboat Charterer, Pacific Rim or TBS Worldwide shall be conditional upon no
security or payment to the Lender by the Owner, the Bareboat Charterer, Pacific
Rim or TBS Worldwide or any other person being set aside, adjusted or ordered to
be repaid, whether under any insolvency law or otherwise.

 

18.6                        Severability of provisions.  If any provision of
this Deed is or subsequently becomes void, unenforceable or illegal, that shall
not affect the validity, enforceability or legality of the other provisions of
this Deed or of provisions of any other Finance Document.

 

18.7                        Third party rights.  A person who is not a party to
this Deed has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Deed.

 

19                                  LAW AND JURISDICTION

 

19.1                        English law.  This Deed and any non-contractual
obligations arising out of or in connection with it shall be governed by, and
construed in accordance with, English law.

 

19.2                        Exclusive English jurisdiction.  Subject to Clause
19.3, the courts of England shall have exclusive jurisdiction to settle any
Dispute.

 

19.3                        Choice of forum for the exclusive benefit of the
Lender.  Clause 19.2 is for the exclusive benefit of the Lender, which reserves
the rights:

 

(a)                                to commence proceedings in relation to any
Dispute in the courts of any country other than England and which have or claim
jurisdiction to that matter; and

 

(b)                                 to commence such proceedings in the courts
of any such country or countries concurrently with or in addition to proceedings
in England or without commencing proceedings in England.

 

the Owner, the Bareboat Charterer, Pacific Rim and TBS Worldwide shall not
commence any proceedings in any country other than England in relation to a
Dispute.

 

19.4                        Process agent.  Each of the Owner, Pacific Rim and
TBS Worldwide irrevocably appoints Globe Maritime Limited its registered office
for the time being, presently at 8 The Shrubberies, George Lane, South Woodford,
London E18 1BD and the Bareboat

 

28

--------------------------------------------------------------------------------


 

Charterer irrevocably appoints Globe Maritime Limited at its registered office
for the time being, presently at 8 The Shrubberies, George Lane, South Woodford,
London E18 1BD to act as their respective agents to receive and accept on their
behalf any process or other document relating to any proceedings in the English
courts which are connected with this Deed.

 

19.5                        Lender’s rights unaffected.  Nothing in this Clause
19 shall exclude or limit any right which the Lender may have (whether under the
law of any country, an international convention or otherwise) with regard to the
bringing of proceedings, the service of process, the recognition or enforcement
of a judgment or any similar or related matter in any jurisdiction.

 

19.6                        Meaning of “proceedings”.  In this Clause 19,
“proceedings” means proceedings of any kind, including an application for a
provisional or protective measure and a “Dispute” means any dispute arising out
of or in connection with this Deed (including a dispute relating to the
existence, validity or termination of this Deed) or any non-contractual
obligation arising out of or in connection with this Deed.

 

THIS DEED has been executed by or on behalf of all parties and has, on the date
stated at the beginning of this Deed been delivered as a Deed.

 

29

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

EXECUTED AND DELIVERED

)

AS A DEED

)

by

)

for and on behalf of

)

DYKER MARITIME CORP.

)

in the presence of:

)

 

 

Signature of witness

 

 

 

EXECUTED AND DELIVERED

)

AS A DEED

)

by

)

for and on behalf of

)

GENERAL CHARTERER, INC.

)

in the presence of:

)

 

 

Signature of witness

 

 

 

EXECUTED AND DELIVERED

)

AS A DEED

)

by

)

for and on behalf of

)

PACIFIC RIM SHIPPING CORP

)

in the presence of:

)

 

 

Signature of witness

 

 

 

EXECUTED AND DELIVERED

)

AS A DEED

)

by

)

for and on behalf of

)

TBS WORLDWIDE SERVICES INC.

)

in the presence of:

)

 

 

Signature of witness

 

 

30

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED

)

AS A DEED

)

by

)

for and on behalf of

)

CREDIT SUISSE AG

)

in the presence of:

)

 

 

Signature of witness

 

 

31

--------------------------------------------------------------------------------


 

APPENDIX 1

 

PART 1

 

NOTICE OF ASSIGNMENT TO TBS SUBSIDIARIES

 

To:          [·]

 

[·]

 

Dear Sirs

 

m.v. “CARIBE MAIDEN”

 

Please note that, by a Security Assignment dated [·], we have assigned to CREDIT
SUISSE AG (the “Assignee”) absolutely all interests and rights which now or at
any later time we have under, in or in connection with any time charter entered
or to be entered into between us and yourselves in respect of m.v. “CARIBE
MAIDEN”.

 

Provided that such assignment is always subject to the prior rights of
Commerzbank AG under a first priority assignment dated 2 June 2008.

 

We request you to issue to the Assignee a letter in the attached form.

 

We irrevocably undertake not to give any instructions or send any communications
which would be in any way inconsistent with the terms of your letter to the
Assignee; and you are irrevocably instructed to disregard any instruction or
communication which you or the Assignee consider to be inconsistent with the
terms of that letter.

 

A copy of this letter is being sent to the Assignee.

 

 

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

for and on behalf of

 

 

TBS WORLDWIDE SERVICES INC.

 

 

32

--------------------------------------------------------------------------------


 

APPENDIX 1

 

PART II

 

TBS SUBSIDIARIES’ ACKNOWLEDGEMENT

 

To:          Credit Suisse

St. Alban Graben 1-3
PO Box CH-4002
Basel

Switzerland

 

and its successors and assigns

 

[·]

 

Dear Sirs

 

TBS Worldwide Services Inc. (the “Company”) and m.v. “CARIBE MAIDEN”

 

We refer to a letter from the Company dated [·] regarding an assignment to you
by the Company of all interests and rights which the Company now or at any later
time may have under or in connection with any time charter entered or to be
entered into between us and the Company in respect of m.v. “CARIBE MAIDEN” (the
“Charters”).

 

1                                         We confirm that, save for a notice of
assignment dated 2 June 2008 in respect of an assignment by the Company in
favour of Commerzbank AG we have no notice of any assignment of, or charge over,
any such Charter or any sums payable thereunder.

 

2                                         We shall, as soon as reasonably
practicable, notify you if at any later time such an assignment or charge is
expressly notified to us in writing.

 

3                                         We acknowledge that all rights,
powers, authorities, discretions and remedies (including any right, power,
authority or discretion to make a determination or give an opinion) which (apart
from the Company’s assignment to you) the Company would now or at any later time
have under or in connection with the Charters is vested in you absolutely and
shall be exercisable and enforceable by you.

 

4                                         Without in any way limiting the
generality of paragraph 3 above, we confirm:

 

(a)                                 that it is fully applicable to all rights,
powers, authorities, discretions and remedies which (apart from our assignment
to the Company and the Company’s assignment to you) we would now or at any later
time have under or in connection with the Charters; and

 

(b)                                 that you shall be fully entitled in your
name and/or (at your option) in the name of the Company or, so far as the
proceedings or arbitration may relate to the Charters, in our name, to commence
any proceedings or arbitration relating to the Charters or any matter arising
out of or in connection with the Charters or to take over and conduct any such
proceedings or arbitration which may have been commenced by the Company or, in
relation to the Charters, by the Company and/or ourselves.

 

5                                         We agree that you shall not have or
incur any liability to us in connection with the Charters and/or any sum which
may be paid to you or otherwise recovered by you under or in connection with the
Charters.

 

33

--------------------------------------------------------------------------------


 

6                                         We shall pay to you or as you may from
time to time direct any sums which become payable by us under or in connection
with the Charters; and we acknowledge that any payment to, or receipt issued by,
the Company will not be a good discharge.

 

7                                         We shall pay such sums free of any
set-off, cross-claim or other deduction and without regard to any defence or
equity which we might have as against the Company.

 

8                                         We acknowledge and agree that under
the Security Assignment if there is an Event of Default which is continuing you
have the right to terminate each Charter without liability notwithstanding that
the Company would not itself have that right.

 

9                                         We agree that all rights which we may
at any time have against the Borrower or any other party to any of the Finance
Documents shall be fully subordinated to the rights of the Lender.

 

Words and expressions defined in the Loan Agreement referred to in the
Assignment (the terms of which we are aware) shall have the same meaning when
used herein.

 

Reference in this letter to yourselves includes references to your successors
and assigns.

 

 

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

for and on behalf of

 

 

[·]

 

 

34

--------------------------------------------------------------------------------


 

APPENDIX 2

 

POWER OF ATTORNEY

 

THIS POWER OF ATTORNEY is made on the [·] day of [·] by [·], a company
incorporated under the laws of [·] whose [registered][principal] place of
business is at [·] (the “Grantor”).

 

The Grantor hereby irrevocably appoints CREDIT SUISSE AG of St. Alban Graben
1-3, PO Box CH-4002, Basel, Switzerland (the “Bank”) and each and every person
to whom the Bank may from time to time delegate the exercise of this Power of
Attorney jointly and also severally, each with full power to act alone, to be
the attorney or attorneys of the Grantor on the Grantor’s behalf and in the
Grantor’s name and as the Grantor’s act and deed to sign, seal, execute, deliver
and perfect all documents and do all things as may be, or as the Bank may
consider to be, necessary or desirable in the absolute discretion of the Bank to
ensure and procure the deregistration of the Ship (as defined below) from the
Filipino flag and the Filipino bareboat registry and to take whatever steps in
the absolute discretion of the Bank are necessary or desirable under the laws of
the Philippines, Panama or any other jurisdiction to that end, including without
limitation:

 

(a)                                 to execute, and procure that any third party
executes, any consent, approval, application or other documents necessary or
desirable to effect such deregistration;

 

(b)                                 to notify the relevant maritime and
governmental bodies of the Philippines and the Republic of Panama that the
Charter (as defined below) has been terminated and that the Ship should be
deleted from bareboat charter registration under the laws of the Philippines;

 

(c)                                  to make any affidavit required by the
Filipino and/or Panamanian authorities to confirm the termination of the Charter
and to apply for an unrestricted permanent certificate of registration of the
Ship in the Panamanian ship registry;

 

(d)                                 to appear before any officer of any
department or any court in connection with all matters relating to the powers
herein contained;

 

(e)                                  to terminate the bareboat charter
registration of the Ship with the [name of Filipino ship registry] and/or any
other body administering the ship registry and/or bareboat registry of the
Philippines and to request the issuance by any such body to the Bank of a
deletion certificate of the Ship;

 

(f)                                   generally to do or cause to be done all
such other acts, matters and things as the Bank shall in its absolute discretion
think necessary or desirable for the proper exercise of all and every of the
aforementioned powers as fully and effectually as the Grantor or its board of
directors could do if personally present; and

 

(g)                                  to cause this Power of Attorney to be
registered or recognised with or by any official, authority or registry in any
place.

 

The Grantor undertakes to ratify and confirm all things done and documents
executed by the Bank in the exercise or purported exercise of the power of
attorney hereby conferred.  In favour of any person other than the Grantor who
is a party to a document signed or executed under this Power of Attorney or to
whom any such document is delivered, it shall be conclusively presumed that the
Bank had full power to sign that document and to do everything which it may have
purported to sign or execute or do under this Power of Attorney.

 

The Bank shall have full power to delegate the power conferred on it by this
Power of Attorney.  Such delegation by the Bank shall not preclude the
subsequent exercise of such power by the

 

35

--------------------------------------------------------------------------------


 

Bank itself or any subsequent delegation thereof by the Bank to any other person
and the Bank who has delegated such power may revoke any such delegation at any
time.

 

The Bank shall not, in respect of any matter referred to in this Power of
Attorney (a “Pertinent Matter”) have, or be held to have assumed, any obligation
to the Grantor except an obligation of honesty and those specific obligations
(if any) which are expressly imposed on the Bank under this Power of Attorney. 
The Bank shall not be liable in respect of any claim or loss made or brought
against or incurred by the Grantor in respect of any Pertinent Manner and which
results from any cause whatsoever (regardless of whether the cause occurred
before, on or after the date of this Power of Attorney unless the claim or loss
is shown to have been directly or mainly caused by the dishonesty or the wilful
misconduct of the Bank); and the Grantor shall not bring in any country, any
claim which is inconsistent with this paragraph.

 

The Power of Attorney hereby granted is, as regards the Bank and its delegates
(and as the Grantor hereby acknowledges), granted irrevocably and for value
provided by the Bank (the receipt of which the Grantor hereby acknowledges).

 

In this POWER OF ATTORNEY:

 

(i)                                     “Ship”  means the m.v. “CARIBE MAIDEN”
registered under the laws of the Republic of Panama in the ownership of [·] [the
Grantor], and registered under the laws and flag of the Philippines with the
[name of Filipino ship registry] in the name of [·] [the Grantor], together with
the engines, machinery, boats, tackle, outfit, spare gear, materials, parts,
boilers and equipment, bunkers, fuels, consumable and other stores, belongings,
fittings and appurtenances to the said ship or hereafter acquired and whether on
board or ashore and all additions, improvements and replacements howsoever or
whatsoever hereafter made in or to the Ship;

 

(ii)                                  “Charter”  means the bareboat charter
dated [·] and made between [·] [the Grantor] and [·] [the Grantor] in respect of
the Ship.

 

IN WITNESS whereof the Grantor has caused this Power of Attorney to be duly
executed this [·] day of [·] in accordance with its constitutional documents and
the laws of [jurisdiction of incorporation of Grantor].

 

EXECUTED on this [·] day of [·].

 

[Execution clause]

 

36

--------------------------------------------------------------------------------


 

APPENDIX E

 

FORM OF INTERCREDITOR AGREEMENT

 

--------------------------------------------------------------------------------


 

Date         January 2011

 

 

DYKER MARITIME CORP.

as Owner

 

 

- and -

 

 

COMMERZBANK AG

as Senior Mortgagee

 

 

- and -

 

 

CREDIT SUISSE AG

as Junior Mortgagee

 

--------------------------------------------------------------------------------

 

INTERCREDITOR DEED

 

--------------------------------------------------------------------------------

 

relating to m.v. “CARIBE MAIDEN”

 

 

Watson, Farley & Williams

London

 

--------------------------------------------------------------------------------


 

INDEX

 

Clause

 

Page

 

 

 

 

1

DEFINITIONS AND INTERPRETATION

 

2

 

 

 

 

2

REPRESENTATIONS AND WARRANTIES

 

3

 

 

 

 

3

CONSENT

 

4

 

 

 

 

4

SUBORDINATION OF LIABILITIES

 

4

 

 

 

 

5

RANKING OF SECURITY

 

5

 

 

 

 

6

COVENANTS OF THE JUNIOR MORTGAGEE

 

5

 

 

 

 

7

ENFORCEMENT OF SECURITY

 

7

 

 

 

 

8

NOTICES

 

8

 

 

 

 

9

MISCELLANEOUS

 

10

 

 

 

 

10

LAW AND JURISDICTION

 

10

 

 

 

 

EXECUTION PAGE

 

12

 

 

 

APPENDIX A FORM OF GUARANTEE

 

13

 

 

 

APPENDIX B FORM OF JUNIOR MORTGAGE

 

14

 

 

 

APPENDIX C FORM OF JUNIOR MULTIPARTY DEED

 

15

 

--------------------------------------------------------------------------------


 

THIS DEED is made on             January 2011

 

BETWEEN

 

(1)                                 DYKER MARITIME CORP., a corporation
incorporated in The Republic of the Marshall Islands whose registered office is
at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall
Islands MH96960 (the “Owner”);

 

(2)                                 COMMERZBANK AG, acting through its branch at
Ness 7-9, D-20457 Hamburg, Germany (the “Senior Mortgagee”, which expression
includes its successors, transferees and assigns); and

 

(3)                                 CREDIT SUISSE AG (formerly Credit Suisse),
of Paradeplatz 8, CH-8070 Zurich, Switzerland acting through its branch at St.
Alban Graben 1-3, PO Box CH-4002, Basel, Switzerland (the “Junior Mortgagee”,
which expression includes its successors and permitted transferees and assigns).

 

BACKGROUND

 

(A)                               By a loan agreement (the “Senior Loan
Agreement”) dated 28 May 2008 and made between (i) the Owner as borrower and
(ii) the Senior Mortgagee as lender, it was agreed amongst other things that the
Senior Mortgagee would make available to the Owner a secured loan facility of up
to US$12,500,000.

 

(B)                               Pursuant to the Senior Loan Agreement there
have been executed by the Owner and, where applicable, registered in favour of
the Senior Mortgagee as security for, among other things, the Owner’s
obligations and liabilities to the Senior Mortgagee under the Senior Loan
Agreement:

 

(i)                                     a first preferred Panamanian ship
mortgage dated 2 June 2008 (the “Senior Mortgage”) on the vessel “CARIBE MAIDEN”
registered in the name of the Owner under the laws and flag of Panama with Call
Sign 3ENP3 (the “Ship”); and

 

(ii)                                  a multiparty deed (the “Senior Multiparty
Deed”) dated 2 June 2008 supplemental to the Senior Mortgage whereby the Owner
(amongst others) has assigned to the Senior Mortgagee, among other things, the
earnings, the insurances and requisition compensation of the Ship.

 

(C)                               The Owner has undertaken or covenanted in the
Senior Mortgage and Senior Multiparty Deed not, without the prior consent of the
Senior Mortgagee, to create or suffer the creation of any Security Interest on
or in respect of the whole or any part of the Senior Mortgaged Property in
favour of any person other than the Senior Mortgagee (such covenant being
contained in clause 2.6 of the Senior Mortgage and clause 11(a) of the Senior
Multiparty Deed).

 

(D)                               By a loan agreement dated 7 December 2007 as
supplemented (the “Junior Loan Agreement”) and made between (i) Claremont
Shipping Corp. and Yorkshire Shipping Corp. as joint and several borrowers (the
“Borrowers”) and (ii) the Junior Mortgagee as lender, it was agreed that the
Junior Mortgagee would make available to the Borrowers a secured loan facility
of US$40,000,000.

 

(E)                               Pursuant to the Junior Loan Agreement the
Owner (subject to receiving the consent of the Senior Mortgagee thereto) has
agreed to the execution and, where applicable, the registration by the Owner in
favour of the Junior Mortgagee as security for the Borrower’s obligations to the
Junior Mortgagee under the Junior Loan Agreement a guarantee of the liabilities
of the Borrowers to the Junior Mortgagee under the Junior Loan Agreement and

 

--------------------------------------------------------------------------------


 

as security for those liabilities:

 

(i)                                     a second preferred Panamanian ship
mortgage on the Ship; and

 

(ii)                                  a second priority multiparty deed
containing, among other things, a second priority assignment of the earnings,
the insurances and requisition compensation of the Ship.

 

(F)                                 The Senior Mortgagee has agreed to consent
to the execution by the Owner of the guarantee referred to in Recital (E) and
the execution and, where applicable, registration of the second priority
statutory ship mortgage and the second priority multiparty deed referred to in
Recital (E) upon the condition that the Owner and the Junior Mortgagee enter
into this Deed.

 

IT IS AGREED as follows:

 

1                                         DEFINITIONS AND INTERPRETATION

 

1.1                               Additional definitions.  In addition to the
words and expressions defined in the Recitals, in this Deed:

 

“consent”, “law” and “regulation” have the meanings given in the Senior Loan
Agreement;

 

“Final Repayment Date”  means the date on which the Owner repays all amounts
owing under or in connection with the Senior Finance Documents and ceases to
have any future or contingent liability under or in connection with the Senior
Finance Documents;

 

“Guarantee”  means the guarantee to be executed by the Owner in favour of the
Junior Mortgagee in the form set out in Appendix A;

 

“Junior Finance Documents”  means the Junior Loan Agreement, the Guarantee and
the Junior Mortgage Documents;

 

“Junior Multiparty Deed” means the second priority assignment to be executed by,
amongst others, the Owner in favour of the Junior Mortgagee in the form set out
in Appendix C;

 

“Junior Mortgage”  means the second preferred ship mortgage to be executed and
registered by the Owner in favour of the Junior Mortgagee in the form set out in
Appendix B;

 

“Junior Mortgage Documents”  means Junior Mortgage and the Junior Multiparty
Deed;

 

“liquidation”  includes any procedure under the insolvency law of a country
other than England, whether similar to an English liquidation, administration,
receivership or voluntary arrangement or not;

 

“Senior Mortgaged Property” means all property including the Ship and her
Earnings, Insurances and Requisition Compensation (each as defined in the Senior
Loan Agreement) mortgaged or assigned by the Owner to the Senior Mortgagee
pursuant to the Senior Mortgage Documents;

 

“Senior Finance Documents”  means the Senior Loan Agreement and the Senior
Mortgage Documents;

 

2

--------------------------------------------------------------------------------


 

“Senior Mortgage Documents”  means the Senior Mortgage and the Senior Multiparty
Deed;

 

“Senior Liabilities”  means all debts and liabilities whatsoever (whether
present or future, actual or contingent) which the Owner now or at any later
time has to the Senior Mortgagee under or in connection with the Senior Finance
Documents; and

 

“Subordinated Liabilities”  mean all debts and liabilities whatsoever (whether
present or future, actual or contingent) which the Owner now or at any later
time has to the Junior Mortgagee under or in connection with the Guarantee and
Junior Mortgage Documents.

 

1.2                               General Interpretation.  In this Deed:

 

(a)                                 Clause headings are inserted for convenience
only and shall not affect the construction of this Deed and, unless otherwise
specified, all references to clauses and appendices are to clauses of, and
appendices to, this Deed;

 

(b)                                 unless the context otherwise requires, words
denoting the singular number shall include the plural and vice versa;

 

(c)                                  references to persons include bodies
corporate and unincorporate;

 

(d)                                 references to assets include property,
rights and assets of every description;

 

(e)                                  references to any document are to be
construed as references to such document as amended or supplemented from time to
time; and

 

(f)                                   references to any enactment include
re-enactments, amendments and extensions thereof.

 

2                                         REPRESENTATIONS AND WARRANTIES

 

2.1                               General.  Each of the parties to this Deed
(each a “Warrantor”) hereby represents and warrants as regards itself to each of
the other parties to this Deed as follows.

 

2.2                               Status. It is duly incorporated and validly
existing and (if applicable) in good standing under the laws of The Marshall
Islands in the case of the Owner, Switzerland in the case of the Junior
Mortgagee and Germany in the case of the Senior Mortgagee.

 

2.3                               Corporate power. It has the corporate
capacity, and has taken all corporate action and obtained all consents necessary
for it, to execute and to comply with this Deed.

 

2.4                               Consents in force.  All the consents referred
to in Clause 2.3 remain in force and nothing has occurred which makes any of
them liable to revocation.

 

2.5                               Legal validity. This Deed constitutes legal,
valid and binding obligations enforceable against it in accordance with its
terms.

 

2.6                              No conflicts.  The execution by it of this Deed
and its compliance with this Deed will not involve or lead to a contravention
of:

 

(a)                                 any law or regulation; or

 

(b)                                 its constitutional documents; or

 

(c)                                  any contractual or other obligation or
restriction which is binding on it or any of its assets.

 

3

--------------------------------------------------------------------------------


 

3                                         CONSENT

 

3.1                               Senior Mortgagee’s consent.  Subject to the
representations and warranties in Clause 2 being in all respects correct, and in
consideration of the Owner and the Junior Mortgagee executing this Deed, the
Senior Mortgagee consents to the execution and, where applicable registration by
the Owner in favour of the Junior Mortgagee, of the Guarantee and the Junior
Mortgage Documents.

 

4                                         SUBORDINATION OF LIABILITIES

 

4.1                               Subordination.  Each of the Owner and the
Junior Mortgagee covenants, as separate covenants, with the Senior Mortgagee
and, separately, the Owner and the Junior Mortgagee covenant with each other,
that, until and including the Final Repayment Date, the payment and performance
of the Subordinated Liabilities shall be fully subordinated to the Senior
Liabilities as set out below.

 

4.2                               Restrictions on repayment of Subordinated
Liabilities.  Save as provided below, the Subordinated Liabilities shall not be
due, nor capable in any circumstances of becoming due, until after the Final
Repayment Date.

 

4.3                               Further restrictions on recovery of
Subordinated Liabilities.  Save as provided below, until and including the Final
Repayment Date:

 

(a)                                 the Owner shall not make any payment, or
transfer any asset, to the Junior Mortgagee, or to any other person at the
Junior Mortgagee’s request, in respect of the Subordinated Liabilities;

 

(b)                                 the Owner shall not enter into any
transaction with the Junior Mortgagee, or with any other person at the Junior
Mortgagee’s request, in consideration of the Junior Mortgagee agreeing not to
sue for the Subordinated Liabilities or enforce the Junior Mortgage Documents or
on the understanding that the Junior Mortgagee will refrain from so suing or
enforcing;

 

(c)                                  the Junior Mortgagee shall not demand or
take any step to recover (by proceedings or otherwise) any payment in respect of
the Subordinated Liabilities from the Owner or the Senior Mortgaged Property;
and

 

(d)                                 the Junior Mortgagee shall not claim or
prove in any administration or liquidation of the Owner in respect of the
Subordinated Liabilities;

 

without the prior written consent of the Senior Mortgagee.

 

4.4                               Permitted demands under the Guarantee. 
Notwithstanding Clauses 4.1, 4.2 and 4.3 and subject to the subordination of the
Junior Mortgage Documents, the Junior Mortgagee may make a demand under the
Guarantee in respect of interest, principal and fees (and all amounts due and
payable by way of indemnity under clauses 12 and 20 of the Junior Loan
Agreement) if there is an Event of Default under the terms of the Junior Finance
Documents..

 

4.5                               Retentions on trust and turnover.  The Junior
Mortgagee shall hold on trust, or ensure that any third party recipient holds on
trust, for the Senior Mortgagee any payment or other asset received or recovered
by the Junior Mortgagee or a third party in contravention of Clauses 4.3 and
4.4; and, for this purpose, where any set-off or similar right has been
exercised in contravention of that Clause, the amount by which the Junior
Mortgagee’s liabilities have been reduced shall be deemed to be a payment
received in contravention of that Clause.

 

4

--------------------------------------------------------------------------------


 

5                                         RANKING OF SECURITY

 

5.1                               Ranking of security.  Each of the Owner and
the Junior Mortgagee covenants, as separate covenants, with the Senior Mortgagee
and, separately, the Owner and the Junior Mortgagee covenant with each other
that, until and including the Final Repayment Date, all security created by or
in connection with the Senior Mortgage Documents shall in all respects rank
prior to all security created by or in connection with the Junior Mortgage
Documents.  The Owner further covenants that it shall procure that each of the
other parties to the Junior Multiparty Deed other than the Junior Mortgagee
shall covenant that the Senior Mortgage Documents shall in all respects rank
prior to all security created by or in connection with the Junior Mortgage
Documents.

 

6                                         COVENANTS OF THE JUNIOR MORTGAGEE

 

6.1                               General.  The Junior Mortgagee covenants with
the Senior Mortgagee as follows.

 

6.2                               No enforcement of Junior Mortgage Documents. 
Until and including the Final Repayment Date, the Junior Mortgagee will not,
without the prior written consent of the Senior Mortgagee, take any step to
exercise or enforce any right or remedy:

 

(a)                                 which the Junior Mortgagee now or at any
later time has under or in connection with the Junior Mortgage Documents; or

 

(b)                                 which the Junior Mortgagee now or at any
later time has under any applicable law against the Owner and/or the Senior
Mortgaged Property.

 

6.3                               Enforcement of Junior Mortgage Documents at
request of Senior Mortgagee.  The Junior Mortgagee will, if requested by the
Senior Mortgagee before the Final Repayment Date, promptly take any steps or
other action such as is described in Clause 6.12.

 

6.4                               Validity of Senior Mortgage Documents not to
be contested.  The Junior Mortgagee will not, in any proceedings or otherwise,
claim:

 

(a)                                 that any Senior Mortgage Document is
invalid, should be set aside or adjusted or lacks the priority which it was
intended to have; or

 

(b)                                 that any payment made, or transaction
entered into, under or in connection with any Senior Mortgage Document was
invalid or should be set aside or adjusted.

 

6.5                               Restrictions on arrangements adversely
affecting Senior Mortgage Documents.  The Junior Mortgagee will not, until and
including that Final Repayment Date, enter into any arrangement with the Owner
or do any other thing which would or could lead to the priority or effectiveness
of the Senior Mortgage Documents being adversely affected or any other adverse
consequence for the Senior Mortgagee.

 

6.6                               Restrictions on transfer of rights and
obligations of Junior Mortgagee.  Until and including the Final Repayment Date,
the Junior Mortgagee shall not transfer any of its rights or obligations under
the Guarantee and the Junior Mortgage Documents unless:

 

(a)                                the Senior Mortgagee has first given its
written consent to the transfer; and

 

(b)                                 the transferee has undertaken in terms
acceptable to the Senior Mortgagee to comply with the obligations of the Junior
Mortgagee under this Deed and in all other respects to be bound by this Deed.

 

6.7                               Restrictions on transfer of rights and
obligations of Senior Mortgagee.  The Senior Mortgagee shall not transfer any of
its rights or obligations under the Senior Finance Documents and/or this Deed
unless:

 

5

--------------------------------------------------------------------------------


 

(a)                                 the Junior Mortgagee has first given its
written consent to the transfer; and

 

(b)                                 the transferee has undertaken in terms
acceptable to the Junior Mortgagee to comply with the obligations of the Senior
Mortgagee under this Deed and in all other respects to be bound by this Deed.

 

6.8                               Meaning of “transfer”.  In Clauses 6.6 and
6.7, “transfer” includes novation and any other act or transaction as a result
of which rights and/or obligations pass from one person to another.

 

6.9                               No restrictions on amendments to Senior
Finance Documents.  The Senior Mortgagee may, without requiring any consent from
the Junior Mortgagee, effect any form of variation and/or supplement to the
Senior Finance Documents; and all such variations and supplements shall be
deemed, for all purposes of this Deed, to be an integral part of the Senior
Finance Documents and shall, in all respects, rank prior to the Junior Mortgage
Documents Provided that the Senior Mortgagee may not, without the prior written
consent of the Junior Mortgagee, effect any form of amendment, variation and/or
supplement to the Senior Finance Documents which creates or extends a security
interest and/or which increases the amount of and/or alters the currency of, or
payment dates for, the Senior Liabilities.

 

6.10                        Maintenance of priorities.  The Junior Mortgagee
will, at its own cost, enter into such documents with the Senior Mortgagee and
the Owner (or either of them) as the Senior Mortgagee may specify as necessary
or desirable:

 

(a)                                 to give effect to, confirm or maintain the
subordination and priorities provided for by this Deed or the priority of any
variation and/or supplement to the Senior Finance Documents; or

 

(b)                                 to enable or facilitate the exercise of any
right or remedy which the Senior Mortgagee has under or in connection with the
Senior Finance Documents and/or this Deed.

 

6.11                        Requirement to act in accordance with Senior
Mortgagee’s directions.  The Junior Mortgagee will promptly vote or otherwise
act in relation to:

 

(a)                                 any actual or proposed arrangement with
creditors or other reorganisation of or involving the Owner;

 

(b)                                 any actual or proposed administration of the
Owner;

 

(c)                                  any actual or proposed administrative
receivership of the Owner; and

 

(d)                                 any actual or proposed liquidation (in
England or elsewhere) of the Owner;

 

as the Senior Mortgagee may direct;  and without limiting its generality, this
Clause 6.11 applies to any petition or application to any court or any
opposition to such a petition or application.

 

6.12                        Effect of consents and approvals of Senior
Mortgagee.  Where any act requires the consent or approval of the Senior
Mortgagee under the Senior Finance Documents and the same act requires the
consent or approval of the Junior Mortgagee under the Guarantee and Junior
Mortgage Documents, then the consent or approval of the Senior Mortgagee given
under the Senior Mortgagee Documents shall be deemed also to constitute the
consent or approval of the Junior Mortgagee under the Guarantee and Junior
Mortgage Documents; and, for this purpose, “act” includes transaction.

 

6

--------------------------------------------------------------------------------


 

7                                         ENFORCEMENT OF SECURITY

 

7.1                               General.  Each of the Owner and the Junior
Mortgagee covenants, as separate covenants, with the Senior Mortgagee and,
separately, the Owner and the Junior Mortgagee covenant with each other that the
following provisions of this Clause shall apply if, before the Final Repayment
Date, the Senior Mortgagee notifies the Junior Mortgagee:

 

(a)                                 that the Senior Mortgagee wishes to sell the
Ship in the exercise of any of its rights under or in connection with the Senior
Mortgage Documents, whether as mortgagee, as the attorney of the Owner or
otherwise; or

 

(b)                                 that the Senior Mortgagee or the Owner (with
the prior written consent of the Senior Mortgagee) wishes to sell the Ship by
private treaty free of the Senior Mortgage Documents and the Junior Mortgage
Documents.

 

7.2                               Junior Mortgagee’s option.  Upon the Senior
Mortgagee’s serving a notice under Clause 7.1, the Junior Mortgagee shall have
the option, exercisable by serving a written notice to the Senior Mortgagee
within 10 business days after the date of the service of the Senior Mortgagee’s
notice, to purchase the Senior Mortgagee’s rights under the Senior Mortgage
Documents;  and any such exercise notice served by the Junior Mortgagee shall be
irrevocable and place the Junior Mortgagee under an absolute obligation
(regardless of any later event or change in circumstances) to make the payment
referred to in Clause 7.3.

 

7.3                               Buy-out price.  On such date as the Senior
Mortgagee may notify to the Junior Mortgagee, falling not less than 10 business
days after the date on which the Junior Mortgagee served its exercise notice,
the Junior Mortgagee shall pay to the Senior Mortgagee an amount equal to the
aggregate of:

 

(a)                                 the amount of Senior Liabilities (including,
without limitation, funding break costs payable by the Owner under the Senior
Loan Agreement); and

 

(b)                                 the amount of all legal and other expenses
incurred by the Senior Mortgagee in connection with the exercise of the Junior
Mortgagee’s option under this Clause 7;

 

in each case, as certified by the Senior Mortgagee, against delivery to the
Junior Mortgagee of an assignment by the Senior Mortgagee, on an entirely
non-recourse basis and without any express or implied covenant, warranty or
representation, of such rights as the Senior Mortgagee then has under the Senior
Mortgage Documents.

 

7.4                               Terms of Senior Mortgagee’s assignment.  The
assignment shall be in terms which the Senior Mortgagee reasonably considers
appropriate;  and the Junior Mortgagee’s payment shall be made in immediately
available funds and without any deduction, withholding or condition of any kind.

 

7.5                               Non-exercise of Junior Mortgagee’s option.  If
the Junior Mortgagee notifies the Senior Mortgagee that it will not exercise its
option under Clause 7.2 or that option lapses at the end of the 10 business day
period mentioned in that Clause, the Junior Mortgagee shall co-operate with the
Senior Mortgagee and the Owner in doing all things and executing all documents
which the Senior Mortgagee may consider necessary or desirable to enable or
facilitate the sale of the Ship or any related transaction;  without limiting
the generality of the foregoing, the Junior Mortgagee shall, forthwith upon the
Senior Mortgagee’s request, and at the cost of the Junior Mortgagee, execute any
discharges, releases and/or re-assignments as the Senior Mortgagee may specify.

 

This Clause 7.5 applies irrespective of whether the proceeds of the sale will be
sufficient to discharge the Subordinated Liabilities after discharging the
Senior Liabilities and any other claims ranking prior to the Subordinated
Liabilities and/or the Junior Mortgage Documents.

 

7

--------------------------------------------------------------------------------


 

7.6                               Application of proceeds.  If the Junior
Mortgagee notifies the Senior Mortgagee that it will not exercise its option
under Clause 7.2 or that option lapses at the end of the 10 business day period
mentioned in that Clause, the proceeds of any sale of the Ship by private treaty
by the Senior Mortgagee or by the Owner (with the prior written consent of the
Senior Mortgagee) shall be applied as follows:

 

(a)                                 FIRST:  in satisfaction of all costs and
expenses whatsoever incurred by the Senior Mortgagee with a view to or in
connection with the sale and in satisfaction of all such costs and expenses
incurred by the Owner with a view to or in connection with the sale which shall
have been approved in writing by the Senior Mortgagee;

 

(b)                                 SECONDLY:  in or towards satisfaction of all
actual claims against the Ship of which the Senior Mortgagee had notice on or
prior to the completion of the sale and which the Senior Mortgagee is advised
would, as a matter of English law or, if different, the law of the country where
the Ship is located at the time of the sale, take effect as in rem claims
against the Ship ranking in priority ahead of the Senior Mortgage;

 

(c)                                  THIRDLY:  in or towards satisfaction of all
moneys owing under the Senior Mortgage Documents;

 

(d)                                 FOURTHLY:  in or towards satisfaction of all
actual claims against the Ship of which the Senior Mortgagee had notice on or
prior to the completion of the sale and which the Senior Mortgagee is advised
would, as a matter of English law or, if different, the law of the country where
the Ship is located at the time of the sale, take effect as in rem claims
against the Ship ranking in priority ahead of the Junior Mortgage;

 

(e)                                  FIFTHLY:  in payment to the Junior
Mortgagee for application by the Junior Mortgagee in or towards satisfaction of
all moneys owing under the Guarantee and the Junior Mortgage Documents;

 

(f)                                   SIXTHLY:  the surplus (if any) shall be
paid to the Owner or to any other person appearing to be entitled to it.

 

8                                         NOTICES

 

8.1                               General.  Unless otherwise specifically
provided, any notice under or in connection with this Deed shall be given by
letter or fax; and references in this Deed to written notices, notices in
writing and notices signed by particular persons shall be construed accordingly.

 

8.2                               Addresses for communications.  A notice shall
be sent:

 

(a)

to the Owner:

Suite 306, Commerce Building

 

 

One Chancery Lane

 

 

Hamilton HM12

 

 

Bermuda

 

 

 

 

 

Mailing Address:

 

 

P.O. Box HM 2522

 

 

Hamilton HMGX

 

 

Bermuda

 

 

 

 

 

Attn: William J. Carr

 

 

Fax No: +1 441 295 4957

 

8

--------------------------------------------------------------------------------


 

 

 

With a copy to:

 

 

TBS Shipping Services Inc.

 

 

612 East Grassy Sprain Road

 

 

Yonkers, NY 10710

 

 

USA

 

 

 

 

 

Attn: Ferdinand V. Lepere

 

 

Fax No: +1 914 961 5131

 

 

 

 

 

and:

 

 

 

 

 

TBS International Public Limited Company

 

 

Arthur Cox Building

 

 

Earlsfort Terrace

 

 

Dublin 2

 

 

Ireland

 

 

 

(b)

to the Senior Mortgagee:

Commerzbank AG

 

 

Global Shipping

 

 

Ness 7-9

 

 

20457 Hamburg

 

 

Germany

 

 

 

 

 

Attn: Martin Hugger / Kristin Roelver

 

 

Fax No: +49 4036 83 4068

 

 

 

(c)

to the Junior Mortgagee:

Credit Suisse

 

 

St. Alban-Graben 1-3

 

 

P.O. Box CH-4002

 

 

Basel

 

 

Switzerland

 

 

 

 

 

Attn: Meike Rubin / Carla Vogel-Sforzini

 

 

Fax No: +41 61 266 7939

 

 

 

 

or to such other address as the relevant party may notify the other.

 

8.3                               Effective date of notices.  Subject to Clauses
8.4 and 8.5:

 

(a)                                 a notice which is delivered personally or
posted shall be deemed to be served, and shall take effect, at the time when it
is delivered;

 

(b)                                 a notice which is sent by fax shall be
deemed to be served, and shall take effect, 2 hours after its transmission is
completed.

 

8.4                               Service outside business hours.  However, if
under Clause 8.3 a notice would be deemed to be served:

 

(a)                                 on a day which is not a business day in the
place of receipt; or

 

(b)                                 on such a business day, but after 5 p.m.
local time;

 

the notice shall (subject to Clause 8.5) be deemed to be served, and shall take
effect, at 9 a.m. on the next day which is such a business day.

 

9

--------------------------------------------------------------------------------


 

8.5                               Illegible notices.  Clauses 8.3 and 8.4 do not
apply if the recipient of a notice notifies the sender within one hour after the
time at which the notice would otherwise be deemed to be served that the notice
has been received in a form which is illegible in a material respect.

 

8.6                               Valid notices.  A notice under or in
connection with this Deed shall not be invalid by reason that its contents or
the manner of serving it does not comply with the requirements of this Deed if
the failure to serve it in accordance with the requirements of this Deed has not
caused any party to suffer any significant loss or prejudice.

 

8.7                               English language.  Any notice under or in
connection with this Deed shall be in English.

 

8.8                               Meaning of “notice”.  In this Clause “notice”
includes any demand, consent, authorisation, approval, instruction, waiver or
other communication.

 

9                                         MISCELLANEOUS

 

9.1                               Consents of Senior Mortgagee etc.  Any consent
or approval given by the Senior Mortgagee under this Deed may be given subject
to such conditions or requirements as it considers fit; any right or power which
this Deed confers on the Senior Mortgagee may be exercised whenever the Senior
Mortgagee considers appropriate;  and a certificate or determination of the
Senior Mortgagee as to any matter provided for in this Deed shall, in the
absence of manifest error, be conclusive and binding on the Owner and the Junior
Mortgagee.

 

9.2                               Rights cumulative, non-exclusive.  The rights
and powers of the Senior Mortgagee under this Deed are cumulative;  and nothing
in this Deed shall have the effect of excluding or limiting any right or remedy
which the Senior Mortgagee would, apart from this Deed, have under any
applicable English or other law.

 

9.3                               Severability.  If any provision of this Deed
is invalid, that shall not affect the validity of any other provision; and, if
this Deed, or any of its provisions, is invalid as regards the Owner, any
liquidator or administrator of the Owner or the Senior Mortgaged Property, the
Junior Mortgagee shall nevertheless remain in all respects bound by this Deed.

 

9.4                               Counterparty.  This Deed may be executed in
several counterparts, each of which shall be an original, but which together
shall constitute but one and the same document.

 

9.5                               Third party rights.  A person who is not a
party to this Deed has no right under the Contracts (Rights of Third Parties)
Act 1999 to enforce or to enjoy the benefit of any term of this Deed.

 

10                                  LAW AND JURISDICTION

 

10.1                        English law.  This Deed and any non-contractual
obligations arising out of or in connection with it shall be governed by, and
construed in accordance with, English law.

 

10.2                       Exclusive English jurisdiction.  Subject to Clause
10.3, the courts of England shall have exclusive jurisdiction to settle any
Dispute.

 

10.3                        Choice of forum for the exclusive benefit of the
Senior Mortgagee.  Clause 10.2 is for the exclusive benefit of the Senior
Mortgagee, which reserves the right:

 

(a)                                 to commence proceedings in relation to any
Dispute in the courts of any country other than England and which have or claim
jurisdiction to that Dispute; and

 

10

--------------------------------------------------------------------------------


 

(b)                                 to commence such proceedings in the courts
of any such country or countries concurrently with or in addition to proceedings
in England or without commencing proceedings in England.

 

Neither the Owner nor the Junior Mortgagee shall commence any proceedings in any
country other than England in relation to a Dispute.

 

10.4                        Process agent for Owner. The Owner irrevocably
appoints Globe Maritime Limited at its registered office for the time being,
presently at 8 The Shrubberies, George Lane, South Woodford, London E18 1BD, to
act as its agent to receive and accept on its behalf any process or other
document relating to any proceedings in the English courts which are connected
with a Dispute.

 

10.5                        Process agent for Junior Mortgagee.  The Junior
Mortgagee irrevocably appoints [WFW Legal Services Ltd] at its registered office
for the time being, presently at [15 Appold Street, London EC2A 2HB], to act as
its agent to receive and accept on its behalf any process or other document
relating to any proceedings in the English courts which are connected with a
Dispute.

 

10.6                        Senior Morgagee’s rights unaffected.  Nothing in
this Clause 10 shall exclude or limit any right which the Senior Mortgagee may
have (whether under the law of any country, an international convention or
otherwise) with regard to the bringing of proceedings, the service of process,
the recognition or enforcement of a judgment or any similar or related matter in
any jurisdiction.

 

10.7                        Meaning of “proceedings”.  In this Clause 10,
“proceedings” means proceedings of any kind, including an application for a
provisional or protective measure and a “Dispute” means any dispute arising out
of or in connection with this Deed (including a dispute relating to the
existence, validity or termination of this Deed) or any non-contractual
obligation arising out of or in connection with this Deed.

 

THIS DEED has been duly executed as a deed on the date stated at the beginning
of this Deed.

 

11

--------------------------------------------------------------------------------


 

EXECUTION PAGE

 

OWNER

 

 

 

EXECUTED AS A DEED

)

by

)

for and on behalf of

)

DYKER MARITIME CORP.

)

in the presence of:

)

 

 

SENIOR MORTGAGEE

 

 

 

EXECUTED AS A DEED

)

by

)

for and on behalf of

)

COMMERZBANK AG

)

in the presence of:

)

 

 

JUNIOR MORTGAGEE

 

 

 

EXECUTED AS A DEED

)

by

)

for and on behalf of

)

CREDIT SUISSE AG

)

in the presence of:

)

 

 

 

12

--------------------------------------------------------------------------------


 

SUPPLEMENTAL LETTER TO THE SUPPLEMENTAL AGREEMENT AND LOAN AGREEMENT

 

To:

Credit Suisse AG

 

 

 

St. Alban-Graben 1-3

 

 

 

P O Box CH-4002

 

 

 

Basel

 

 

 

Switzerland

 

 

 

 

 

Attn: Carla Vogel-Sforzini / Meike Rubin

 

 

 

 

 

(as Lender and Swap Bank)

 

28 January 2011

 

Dear Sirs

 

Supplemental agreement dated 27 January 2011 (the “Supplemental Agreement”) made
between (i) Claremont Shipping Corp. and Yorkshire Shipping Corp. as joint and
several Borrowers, (ii) TBS International Limited as Guarantor, (iii) TBS
International Public Limited Company as New Guarantor and (iv) Credit Suisse AG
as Lender and Swap Bank relating to a term loan facility of US$40,000,000 made
pursuant to a loan agreement dated 7 December 2007 (the “Loan Agreement”) and
made between the Borrowers and the Lender

 

We refer to the Supplemental Agreement and the Loan Agreement.  Words and
expressions defined therein shall have the same meaning when used herein except
as expressly provided in this side letter.

 

We hereby agree that, notwithstanding the provisions of Clause 8.1(a) and
paragraph 6 (c)(vii) of Schedule 2 of the Supplemental Agreement, the definition
of “Consolidated Interest Charges” in Schedule 3 (Financial Covenants) of the
Loan Agreement shall be amended with effect from the Effective Date in the
manner set out in the Appendix to this letter.

 

13

--------------------------------------------------------------------------------


 

TBS International Limited, TBS International Public Limited Company and Dyker
Maritime Corp., by signature of this letter, confirm their approval to the
amendment to the Supplemental Agreement and the Loan Agreement set out herein
and each confirms that the Guarantee, the New Guarantee or the Collateral
Guarantee (as relevant) shall remain in full force and effect.

 

The provisions of clause 30 (Law and Jurisdiction) of the Loan Agreement shall
apply to this Letter.  All remaining provisions of the Supplemental Agreement,
the Loan Agreement and the Finance Documents shall remain in full force and
effect.

 

 

Yours faithfully

 

 

/s/ Keith Krut

 

/s/ Keith Krut

 

 

 

duly authorised for

 

duly authorised for

 

 

 

Claremont Shipping Corp.

 

Yorkshire Shipping Corp.

 

 

 

By:

Keith Krut

 

By:

Keith Krut

 

 

 

Attorney-in-Fact

 

Attorney-in-Fact

 

14

--------------------------------------------------------------------------------


 

Accepted and agreed this 28th day of January 2011 by:

 

 

/s/ Patrick Smith

 

 

Attorney-in-Fact

 

 

duly authorised for

 

 

CREDIT SUISSE AG

 

 

(as Lender and Swap Bank)

 

 

 

 

We hereby confirm and acknowledge that we have read and understood the terms and
conditions of the above letter and agree in all respects to the same and confirm
that the Guarantee to which we are a party shall remain in full force and effect
and shall continue to stand as security for the obligations of the Borrowers
under the Loan Agreement.

 

 

/s/ Keith Krut

 

 

TBS INTERNATIONAL LIMITED

 

 

(as Guarantor)

 

 

By:

Keith Krut

 

 

 

Attorney-in-Fact

 

 

 

 

We hereby confirm and acknowledge that we have read and understood the terms and
conditions of the above letter and agree in all respects to the same and confirm
that the New Guarantee to which we are a party shall remain in full force and
effect and shall continue to stand as security for the obligations of the
Borrowers under the Loan Agreement.

 

15

--------------------------------------------------------------------------------


 

/s/ Keith Krut

 

 

TBS INTERNATIONAL

 

 

PUBLIC LIMITED COMPANY

 

 

(as New Guarantor)

 

 

By:

Keith Krut

 

 

 

Attorney-in-Fact

 

 

 

 

We hereby confirm and acknowledge that we have read and understood the terms and
conditions of the above letter and agree in all respects to the same and confirm
that the Collateral Guarantee to which we are a party shall remain in full force
and effect and shall continue to stand as security for the obligations of the
Borrowers under the Loan Agreement.

 

 

/s/ Keith Krut

 

 

DYKER MARITIME CORP.

 

 

(as Collateral Guarantor)

 

 

By:

Keith Krut

 

 

 

Attorney-in-Fact

 

 

 

16

--------------------------------------------------------------------------------


 

APPENDIX

 

AMENDMENTS TO THE LOAN AGREEMENT

 

1.     The definition of “Consolidated Interest Charges” shall be amended to
read:

 

““Consolidated Interest Charges” means, for any Measurement Period, the sum of:

 

(a)   all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalised interest but
excluding capitalised interest on Permitted New Vessel Construction
Indebtedness) or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP;

 

(b)   all interest paid or payable with respect to discontinued operations; and

 

(c)   the portion of rent expense under Capitalised Leases that is treated as
interest in accordance with GAAP, in each case, of or by Holdings and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period;

 

provided that, to the extent characterized as interest on the income statements
of Holdings and its Subsidiaries for such Measurement Period pursuant to FASB
Interpretation No. 133 — Accounting for Derivative Instruments and Hedging
Activities (June 1998), noncash adjustments in connection with any interest rate
Swap Contract entered into by Holdings or any of its Subsidiaries, shall be
excluded, and

 

provided further that, for the purposes of calculating Consolidated Interest
Charges pursuant to part (b) of the definition of the Consolidated Interest
Charges Coverage Ratio, noncash charges associated with the write-off of
deferred financing fees and expenses, incurred in connection with the
transactions contemplated by the Global Restructuring Term Sheet, in an
aggregate amount not to exceed $6,500,000 shall be excluded from the calculation
of Consolidated Interest Charges, and

 

notwithstanding the foregoing, to the extent that fees associated with the
Global Restructuring Term Sheet are treated under GAAP as “Loss on
Extinguishment of Debt”, such fees will be characterised and treated for
covenant calculation purposes hereunder as if they were amortised through to 30
June 2014.”

 

17

--------------------------------------------------------------------------------


 

APPENDIX F

 

SCHEDULE OF CAPITAL EXPENDITURE

 

--------------------------------------------------------------------------------


 

TBS INTERNATIONAL, PLC

Drydock and Capex Schedule - FY 2011 - 2014

(in $ thousands)

 

 

 

FY 2011

 

FY 2012

 

FY 2013

 

FY 2014

 

 

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

 

Q1

 

Q2

 

Q3

 

Q4

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Drydock

 

$

3,757

 

$

4,960

 

$

4,527

 

$

6,674

 

$

19,918

 

$

4,925

 

$

4,225

 

$

4,225

 

$

3,525

 

$

16,900

 

$

4,200

 

$

4,925

 

$

4,225

 

$

3,525

 

$

16,875

 

$

3,700

 

$

5,100

 

$

3,000

 

$

5,100

 

$

16,900

 

Improvements and New Equipment

 

3,131

 

3,131

 

3,131

 

3,131

 

12,522

 

4,225

 

4,225

 

4,225

 

4,225

 

16,900

 

5,550

 

5,550

 

5,550

 

5,550

 

22,200

 

5,550

 

5,550

 

5,550

 

5,550

 

22,200

 

Vessel Acquisition

 

8,484

 

8,298

 

7,966

 

—

 

24,749

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

13,500

 

—

 

—

 

—

 

13,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

15,372

 

$

16,389

 

$

15,624

 

$

9,804

 

$

57,189

 

$

9,150

 

$

8,450

 

$

8,450

 

$

7,750

 

$

33,800

 

$

9,750

 

$

10,475

 

$

9,775

 

$

9,075

 

$

39,075

 

$

22,750

 

$

10,650

 

$

8,550

 

$

10,650

 

$

52,600

 

 

--------------------------------------------------------------------------------


 

Roymar - 2011 Drydock Cost Report - Updated as of

Updated on 12/21/2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dock Yard Cost

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Actual/Budget/Current Estimate

 

 

 

 

 

Steel Budget

 

Dock Yard
Cost

 

Dock Yard

 

All Other

 

 

 

Original
Budget

 

NO

 

Vessel Name

 

Fleet

 

Staff
Acct

 

Drop Dead
Drydock Date

 

Start Date

 

End Date

 

Days

 

Upcoming
DD

 

Amort
mos

 

Quantity
(kg)

 

$/kg

 

Cost

 

Excluding
Steel

 

Cost
Summary

 

Cost
Summary

 

Savings

 

Cost
Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

ARAPAHO BELLE

 

C

 

TW

 

1/16/2011

 

1/8/2011

 

1/28/2011

 

20

 

11/15/12

 

22

 

10,000

 

1.85

 

18,500

 

329,000

 

347,500

 

415,100

 

(69,416

)

693,184

 

2

 

LA JOLLA BELLE

 

D

 

EL

 

3/10/2011

 

1/8/2011

 

2/12/2011

 

35

 

10/1/12

 

20

 

200,000

 

2.00

 

400,000

 

627,000

 

1,027,000

 

443,000

 

(115,581

)

1,354,419

 

3

 

WICHITA BELLE

 

B

 

MCW

 

3/26/2011

 

3/15/2011

 

4/9/2011

 

25

 

1/11/14

 

33

 

50,000

 

2.00

 

100,000

 

427,500

 

527,500

 

493,000

 

(80,239

)

940,261

 

4

 

ONEIDA PRINCESS

 

B

 

MPB

 

3/26/2011

 

3/23/2011

 

4/13/2011

 

21

 

1/30/13

 

22

 

30,000

 

2.00

 

60,000

 

351,500

 

411,500

 

423,000

 

(65,614

)

768,886

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

101

 

 

 

96

 

290,000

 

1.99

 

578,500

 

1,735,000

 

2,313,500

 

1,774,100

 

(330,849

)

3,756,751

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

ALABAMA BELLE

 

B

 

JC

 

6/26/2011

 

4/1/2011

 

5/1/2011

 

30

 

3/24/14

 

35

 

125,000

 

2.00

 

250,000

 

484,500

 

734,500

 

460,000

 

(93,920

)

1,100,580

 

6

 

MOHAWK PRINCESS

 

A

 

CAO

 

3/30/2011

 

3/15/2011

 

4/19/2011

 

35

 

3/26/14

 

35

 

350,000

 

2.00

 

700,000

 

560,000

 

1,260,000

 

430,000

 

(132,879

)

1,557,121

 

7

 

TAMOYO MAIDEN

 

C

 

TW

 

8/4/2011

 

5/10/2011

 

6/4/2011

 

25

 

10/21/14

 

41

 

50,000

 

2.00

 

100,000

 

608,000

 

708,000

 

400,000

 

(87,118

)

1,020,882

 

8

 

AZTEC MAIDEN

 

D

 

MPB

 

1/5/2011

 

6/15/2011

 

7/20/2011

 

35

 

10/5/13

 

27

 

175,000

 

2.00

 

350,000

 

608,000

 

958,000

 

433,000

 

(109,370

)

1,281,630

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Second Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

125

 

 

 

137

 

700,000

 

2.00

 

1,400,000

 

2,260,500

 

3,660,500

 

1,723,000

 

(423,287

)

4,960,213

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

INCA MAIDEN

 

C

 

MPB

 

8/10/2011

 

8/10/2011

 

9/4/2011

 

25

 

4/24/14

 

32

 

50,000

 

2.00

 

100,000

 

608,500

 

708,500

 

400,000

 

(87,158

)

1,021,342

 

10

 

ZUNI PRINCESS

 

A

 

DG

 

10/27/2011

 

7/27/2011

 

8/21/2011

 

25

 

10/27/13

 

26

 

150,000

 

2.00

 

300,000

 

515,000

 

815,000

 

450,000

 

(99,463

)

1,165,537

 

11

 

OTTAWA PRINCESS

 

C

 

EL

 

2/20/2011

 

8/2/2011

 

9/6/2011

 

35

 

8/20/13

 

23

 

200,000

 

2.00

 

400,000

 

631,750

 

1,031,750

 

400,000

 

(112,574

)

1,319,176

 

12

 

CARIBE MAIDEN

 

B

 

MCW

 

11/11/2011

 

8/11/2011

 

9/10/2011

 

30

 

9/11/13

 

24

 

80,000

 

2.00

 

160,000

 

484,500

 

644,500

 

464,000

 

(87,158

)

1,021,342

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Third Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

115

 

 

 

105

 

480,000

 

2.00

 

960,000

 

2,239,750

 

3,199,750

 

1,714,000

 

(386,352

)

4,527,398

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

HOPI PRINCESS

 

D

 

MCW

 

10/15/2011

 

10/15/2011

 

11/4/2011

 

20

 

7/15/13

 

20

 

125,000

 

2.00

 

250,000

 

636,500

 

886,500

 

435,000

 

(103,905

)

1,217,595

 

14

 

MAORI MAIDEN

 

D

 

CAO

 

1/24/2012

 

10/24/2011

 

11/18/2011

 

25

 

4/24/14

 

29

 

50000

 

2.00

 

100,000

 

631,750

 

731,750

 

425,000

 

(90,951

)

1,065,799

 

15

 

MANHATTAN PRINCESS

 

B

 

MCW

 

12/30/2011

 

10/1/2011

 

11/6/2011

 

36

 

10/1/14

 

35

 

225,000

 

2.00

 

450,000

 

498,750

 

948,750

 

463,000

 

(111,001

)

1,300,749

 

16

 

NANTICOKE BELLE

 

B

 

JC

 

2/11/2012

 

11/1/2011

 

11/28/2011

 

27

 

1/20/14

 

26

 

50,000

 

2.00

 

100,000

 

427,500

 

527,500

 

478,000

 

(79,059

)

926,441

 

17

 

SEMINOLE PRINCESS

 

A

 

DG

 

1/30/2012

 

10/30/2011

 

11/19/2011

 

20

 

11/19/14

 

36

 

20,000

 

2.00

 

40,000

 

580,000

 

620,000

 

450,000

 

(84,131

)

985,869

 

18

 

TAYRONA PRINCESS

 

D

 

TW

 

3/25/2012

 

11/25/2011

 

12/25/2011

 

30

 

3/1/14

 

26

 

130,000

 

2.00

 

260,000

 

612,750

 

872,750

 

405,000

 

(100,465

)

1,177,285

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fourth Quarter - Sub Total

 

 

 

 

 

 

 

 

 

 

 

158

 

 

 

172

 

600,000

 

2.00

 

1,200,000

 

3,387,250

 

4,587,250

 

2,656,000

 

(569,513

)

6,673,737

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

 

 

 

 

 

 

 

 

 

 

499

 

 

 

511

 

2,070,000

 

2.00

 

4,138,500

 

9,622,500

 

13,761,000

 

7,867,100

 

(1,710,000

)

19,918,100

 

 

Fleet A = Ajoy, Fleet B = Tarun, Fleet C = PK and Fleet D = Calvern

 

--------------------------------------------------------------------------------


 

APPENDIX G

 

SCHEDULE OF INVESTMENT IN LOGSTAR JV AND JAMAICAN JV

 

--------------------------------------------------------------------------------


 

TBS International PLC

January 2011 Restructuring

Permitted Investments

 

1.                                 Log- Star Brazil $3.5 Million

 

·                  Funds to be used for outstanding Accounts payable MACAU
repairs, funding January Operating Loss.

 

·                  Funds will be incremented by $1.5 million from our partner
(70% TBS 30% Log-In).

 

·                  To be disbursed as necessary in $1 million increments during
February 2011.

 

·                  Funds from TBS and our partner will initially be classified
as a loan but may subsequently be re-characterized as equity.

 

2.                                 Jamaica Mine Joint Venture $3.0 million for
50% ownership in the mine

 

·                  Funds to be used for various repairs to sheds, conveyor belts
and crushing plant upgrades.

 

·                  Disbursements to the Joint Venture to be made at the rate of
$1 million per year in 2011, 2012 and 2013.

 

11

--------------------------------------------------------------------------------